Exhibit 10.1

EXECUTION VERSION

 

 

 

[Published CUSIP Number: 30210EAB8]

CREDIT AGREEMENT

DATED AS OF MAY 31, 2011

among

EXOPACK, LLC, and

CELLO-FOIL PRODUCTS, INC.

as Borrowers,

EXOPACK KEY HOLDINGS, LLC,

as Holdings,

EXOPACK HOLDING CORP.,

as Intermediate Holdings,

Certain Subsidiaries of Exopack Key Holdings, LLC,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers

and

HOULIHAN LOKEY CAPITAL, INC., IMPERIAL CAPITAL, LLC,

MESIROW FINANCIAL, INC. and OPPENHEIMER & CO. INC.,

As Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS    1.01   
Defined Terms      7    1.02    Other Interpretive Provisions      43    1.03   
Accounting Terms      44    1.04    Rounding      44    1.05    Times of Day   
  44    1.06    Currency Equivalents Generally      44       ARTICLE II      
THE COMMITMENTS AND CREDIT EXTENSIONS    2.01    The Loans      45    2.02   
Borrowings, Conversions and Continuations of Loans      45    2.03   
Intentionally Omitted      46    2.04    Intentionally Omitted      46    2.05
   Prepayments      46    2.06    Intentionally Omitted      49    2.07   
Repayment of Loans      49    2.08    Interest      50    2.09    Fees      51
   2.10    Computation of Interest and Fees      51    2.11    Evidence of Debt
     51    2.12    Payments Generally; Administrative Agent’s Clawback      52
   2.13    Sharing of Payments by Lenders      53    2.14    Incremental
Facility      54    2.15    Loan Modifications      57    2.16    Discounted
Voluntary Prepayments      57    2.17    Nature and Extent of each Borrower’s
Liability      59       ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY
   3.01    Taxes      61    3.02    Illegality      65    3.03    Inability to
Determine Rates      65    3.04    Increased Costs      66    3.05   
Compensation for Losses      67    3.06    Mitigation Obligations; Replacement
of Lenders      68    3.07    Survival      68   

 

ii



--------------------------------------------------------------------------------

   ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    4.01   
Conditions of Initial Credit Extension      68    4.02    Conditions to all
Credit Extensions      72       ARTICLE V       REPRESENTATIONS AND WARRANTIES
   5.01    Existence, Qualification and Power      72    5.02    Authorization;
No Contravention      73    5.03    Governmental Authorization; Other Consents
     73    5.04    Binding Effect      73    5.05    Financial Statements; No
Material Adverse Effect      73    5.06    Litigation      74    5.07    No
Default      74    5.08    Ownership of Property; Liens; Investments      75   
5.09    Environmental      75    5.10    Insurance      76    5.11    Taxes     
76    5.12    ERISA Compliance      76    5.13    Subsidiaries; Equity
Interests; Loan Parties      77    5.14    Margin Regulations; Investment
Company Act      77    5.15    Disclosure      77    5.16    Compliance with
Laws      78    5.17    Intellectual Property      78    5.18    Solvency     
78    5.19    Casualty, Etc.      78    5.20    Collateral Documents      78   
   ARTICLE VI       AFFIRMATIVE COVENANTS    6.01    Financial Statements     
79    6.02    Certificates; Other Information      80    6.03    Notices      82
   6.04    Payment of Obligations      83    6.05    Preservation of Existence,
Etc.      83    6.06    Maintenance of Properties      83    6.07    Maintenance
of Insurance      83    6.08    Compliance with Laws      84    6.09    Books
and Records      84    6.10    Inspection Rights      84    6.11    Use of
Proceeds      84    6.12    Covenant to Guarantee Obligations and Give Security
     84    6.13    Compliance with Environmental Laws      88    6.14   
Environmental Reports      88   

 

iii



--------------------------------------------------------------------------------

6.15    Further Assurances      89    6.16    Post-Closing Obligations      89
      ARTICLE VII       NEGATIVE COVENANTS    7.01    Liens      89    7.02   
Indebtedness      91    7.03    Investments      95    7.04    Fundamental
Changes      97    7.05    Dispositions      98    7.06    Restricted Payments
     99    7.07    Change in Nature of Business      100    7.08    Transactions
with Affiliates      101    7.09    Burdensome Agreements      101    7.10   
Use of Proceeds      101    7.11    Immaterial Subsidiaries      101    7.12   
Capital Expenditures      101    7.13    Amendments of Organization Documents   
  102    7.14    Accounting Changes      102    7.15    Prepayments, Etc. of
Indebtedness      102    7.16    Amendment of Indebtedness      102    7.17   
Holding Company      103       ARTICLE VIII       EVENTS OF DEFAULT AND REMEDIES
   8.01    Events of Default      103    8.02    Remedies upon Event of Default
     105    8.03    Application of Funds      106       ARTICLE IX      
ADMINISTRATIVE AGENT    9.01    Appointment and Authority      106    9.02   
Rights as a Lender      107    9.03    Exculpatory Provisions      107    9.04
   Reliance by Administrative Agent      108    9.05    Delegation of Duties   
  108    9.06    Resignation and Removal of Administrative Agent      108   
9.07    Non-Reliance on Administrative Agent and Other Lenders      109    9.08
   No Other Duties, Etc.      109    9.09    Administrative Agent May File
Proofs of Claim      110    9.10    Collateral and Guaranty Matters      110   
9.11    Secured Cash Management Agreements and Secured Hedge Agreements      111
  

 

iv



--------------------------------------------------------------------------------

   ARTICLE X       CONTINUING GUARANTY    10.01    Guaranty      111    10.02   
Rights of Lenders      112    10.03    Certain Waivers      112    10.04   
Obligations Independent      112    10.05    Subrogation      112    10.06   
Termination; Reinstatement      113    10.07    Subordination      113    10.08
   Stay of Acceleration      113    10.09    Condition of Borrower      113   
   ARTICLE XI       MISCELLANENOUS    11.01    Amendments, Etc.      114   
11.02    Notices; Effectiveness; Electronic Communications      115    11.03   
No Waiver; Cumulative Remedies; Enforcement      117    11.04    Expenses;
Indemnity; Damage Waiver      118    11.05    Payments Set Aside      119   
11.06    Successors and Assigns      120    11.07    Treatment of Certain
Information; Confidentiality      125    11.08    Right of Setoff      126   
11.09    Interest Rate Limitation      126    11.10    Counterparts;
Integration; Effectiveness      126    11.11    Survival of Representations and
Warranties      127    11.12    Severability      127    11.13    Replacement of
Lenders      127    11.14    Governing Law; Jurisdiction; Etc.      128    11.15
   Waiver of Jury Trial      129    11.16    No Advisory or Fiduciary
Responsibility      129    11.17    Electronic Execution of Assignments and
Certain Other Documents      129    11.18    USA PATRIOT Act      130    11.19
   Time of the Essence      130   

SIGNATURES

  

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1

   EBITDA Adjustments

1.01

   Immaterial Subsidiaries

2.01

   Commitments and Applicable Percentages

5.05

   Supplement to Interim Financial Statements

5.08(c)

   Existing Liens

5.08(d)

   Real Property

5.13

   Subsidiaries and Other Equity Investments; Loan Parties

5.17

   Intellectual Property Matters

6.12

   Guarantors

7.02

   Existing Indebtedness

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Intentionally Omitted

C

   Term B Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

E-3

   Affiliated Lender Assignment and Assumption

F

   Guaranty

G

   Security Agreement

H

   Pledge Agreement

I

   Auction Procedures

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 31, 2011, by and
among EXOPACK, LLC, a Delaware limited liability company (“Exopack OpCo”),
CELLO-FOIL PRODUCTS, INC., a Michigan corporation (“Cello-Foil OpCo”, and
together with Exopack OpCo, collectively, the “Borrowers” and individually, a
“Borrower”), EXOPACK KEY HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), EXOPACK HOLDING CORP., a Delaware corporation (“Intermediate
Holdings”), CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors, each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, and MERRILL LYNCH,
PIERCE, FENNER & SMITH, INCORPORATED and GOLDMAN SACHS LENDING PARTNERS LLC, as
Joint Lead Arrangers.

PRELIMINARY STATEMENTS:

The Borrowers have requested that the Lenders provide a term B loan facility,
and the Lenders have indicated their willingness to lend to the Borrowers, on
the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accepting Lenders” has the meaning specified in Section 2.15(a) hereof.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affected Class” has the meaning specified in Section 2.15(a) hereof.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Affiliated Lender” shall mean any Affiliate of any Loan Party or any of their
respective Subsidiaries, provided, however, that no Loan Party shall be
permitted to be an Affiliated Lender.

“Affiliated Lender Assignment and Assumption” shall have the meaning assigned to
such term in Section 11.06(b)(vii)(C).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Allocable Amount” has the meaning specified in Section 2.17(c)(ii).

“Applicable Increased Term Loan Spread” means, at any time, with respect to any
then existing Series of Term Loans at the time of the provision of any new
Series of New Term Loans pursuant to Section 2.14 which is subject to an
Effective Yield that is less than the Effective Yield applicable to such new
Series of New Term Loans by more than 0.50% the margin per annum (expressed as a
percentage) determined by the Administrative Agent (and notified to the Lenders)
as the margin per annum required to cause the Effective Yield applicable to such
newly created Series of New Term Loans to equal (i) the Effective Yield
applicable to such newly created Series of Term Loans minus (ii) 0.50%. Each
determination of the “Applicable Increased Term Loan Spread” shall be made by
Administrative Agent taking into account the relevant factors outlined in the
proviso to subclause (iv) of Section 2.14(c) and shall be conclusive and binding
on all Lenders absent manifest error.

“Applicable Percentage” with respect to any Lender and any Series of Term Loans
at any time, the percentage (carried out to the ninth decimal place) of the
Term B Facility or Series of New Term Loan Facility represented by (a) at any
time prior to the Closing Date or the applicable Increased Amount Date, as
applicable, such Term B Lender’s Term B Commitment or New Term Loan Commitment,
as applicable, at such time and (b) thereafter, the principal amount of such
Term B Lender’s Term B Loans or Series of New Term Loans, as applicable, at such
time. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Prepayment Percentage” shall mean, at any time, 75%; provided that
so long as no Default or Event of Default then exists, (a) if at any time the
Consolidated Leverage Ratio is less than 3.50:1:00 (as set forth in an officer’s
certificate delivered pursuant to Section 6.02(b) for the Fiscal Year then last
ended), the Applicable Prepayment Percentage shall instead be 50%, (b) if at any
time the Consolidated Leverage Ratio is less than 2.00:1:00 (as set forth in an
officer’s certificate delivered pursuant to Section 6.02(b) for the Fiscal Year
then last ended), the Applicable Prepayment Percentage shall instead be 25%, and
(c) if at any time the Consolidated Leverage Ratio is less than 1.50:1:00 (as
set forth in an officer’s certificate delivered pursuant to Section 6.02(b) for
the Fiscal Year then last ended), the Applicable Prepayment Percentage shall
instead be 0%.

 

8



--------------------------------------------------------------------------------

“Applicable Rate” means (a) in respect of the Term B Facility, 4.0% per annum
for Base Rate Loans and 5.0% per annum for Eurodollar Rate Loans; and (b) in
respect of any New Term Loan Facility, as specified in the Joinder Agreement in
respect thereof delivered in accordance with Section 2.14(b); provided that on
and after the date of the most recent incurrence of any New Term Loans, the
Administrative Agent shall determine the Applicable Increased Term Loan Spread,
if any, and, thereafter, the Applicable Rate for any Series of Term Loans (other
than such Series of New Term Loans) shall be the higher of (i) the Applicable
Increased Term Loan Spread for such Series of Term Loans and (ii) the Applicable
Rate for such Type and Series of Term Loans as otherwise determined above in the
absence of this proviso.

“Appropriate Lender” means, at any time, a Lender that has a Commitment or holds
a Term B Loan at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated and
Goldman Sachs Lending Partners LLC, in their capacities as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Auction Manager” shall mean either of the Arrangers or another investment bank
of recognized standing selected by the Borrowers and reasonably satisfactory to
the Administrative Agent that will manage the Discounted Voluntary Prepayment
Offer.

“Auction Procedures” shall mean the auction procedures with respect to
Discounted Voluntary Prepayment Offers set forth in Exhibit I hereto.

“Audited Financial Statements” means the audited consolidated balance sheet of
Intermediate Holdings and its Subsidiaries for the Fiscal Year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year of
Intermediate Holdings and its Subsidiaries, including the notes thereto.

 

9



--------------------------------------------------------------------------------

“Available Amount” means, on any date (the “Determination Date”), an amount
equal to:

(a) the sum of:

(i) the Available Retained ECF Amount on the Determination Date

(ii) the cumulative amount of net cash proceeds from the sale of Equity
Interests of any Parent Company after the Closing Date and on or prior to such
time (including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of Holdings , and thereafter, either
Borrower, and not previously applied for a purpose other than use in the
Available Amount;

(iii) 100% of the aggregate amount of the net cash proceeds of contributions to
the common capital of Holdings, and thereafter, either Borrower received Closing
Date;

(iv) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of Holdings or any Loan Party issued after the Closing
Date (other than Indebtedness issued to a Subsidiary), which has been converted
into or exchanged for Equity Interests (other than Disqualified Stock) in
Holdings or any Parent Company; and

(v) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by Holdings or any Loan Party in respect of
any Investments in Persons other than Subsidiaries permitted hereunder, minus

(b) the sum of:

(i) the aggregate amount of all Investments made by the Borrowers and their
respective Subsidiaries pursuant to Section 7.03(h) on or after the Closing Date
and on or prior to the Determination Date;

(ii) the aggregate amount of all Restricted Payments made by the Borrowers and
their respective Subsidiaries pursuant to Section 7.06(d) on or after the
Closing Date and on or prior to the Determination Date; and

(iii) the aggregate amount of repayments, repurchases, redemptions or
defeasances of Indebtedness pursuant to Section 7.15(f).

“Available Retained ECF Amount” means (i) an amount which is initially equal to
zero, but is never less than zero, plus (ii) the cumulative amount for all
then-completed Excess Cash Flow Payment Periods of the amount of Excess Cash
Flow permitted to be retained by the Borrowers for each Excess Cash Flow Payment
Period (commencing with the Excess Cash Flow Payment Period ending December 31,
2011) after giving effect to the calculation of Excess Cash Flow for each such
Excess Cash Flow Payment Period and the payment of Loans required pursuant to
Section 2.05(b)(i) in respect of each such Excess Cash Flow Payment Period.

 

10



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1988, as heretofore and
hereafter amended, as codified at 11 U.S.C. §101 et seq.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Term B Loan or New Term Loan that bears interest based
on the Base Rate.

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” and “Borrowers” have the respective meanings specified in the
introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Restricted Information” shall mean any non-public information with
respect to Holdings, Intermediate Holdings, any Borrower or any other Loan Party
that could reasonably be expected to have a material effect upon, or otherwise
be material, (i) to a Lender’s decision to participate in any assignment
pursuant to Section 11.06(b) or (ii) to the market price of the Term Loans or
Equity Interests of Borrower, Intermediate Holdings or Holdings.

“Borrowing” means a Term B Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

 

11



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period the
aggregate of all expenditures during such period that, in accordance with GAAP,
are or should be included in “additions to property, plant or equipment” or
similar items reflected in the statement of cash flows of such Person.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided, however, that any lease
that has been or should be recorded as an operating lease in accordance with
GAAP in effect as of the Closing Date shall not, notwithstanding any change in
the treatment of such leases after the Closing Date be characterized as a
Capitalized Lease for any purposes hereunder.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and Liens
permitted by Section 7.01):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 365 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or a lender under
the Revolving Credit Agreement, (B) is organized under the laws of the United
States of America, any state thereof or the District of Columbia or is the
principal banking Subsidiary of a bank holding company organized under the laws
of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of
which issues) commercial paper rated as described in clause (c) of this
definition and (iii) has combined capital and surplus of at least $250,000,000,
in each case with maturities of not more than 365 days from the date of
acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 365 days from the date of
acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;

(e) Investments in local currencies held by Foreign Subsidiaries of either
Borrower in cash deposit accounts for use in the ordinary course of such Foreign
Subsidiaries’ businesses; and

 

12



--------------------------------------------------------------------------------

(f) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause
(b) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender or the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) at any time prior to the creation of a Public Market, the Sponsor Group
shall cease to own and control legally and beneficially (free and clear of all
Liens), either directly or indirectly, equity securities in Holdings
representing more than 50% of the combined voting power of all of equity
securities entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis (and taking into account all
such securities that the Sponsor Group have the right to acquire pursuant to any
option right (as defined in clause (b) below)); or

(b) at any time after the creation of a Public Market, any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of such person or its
Subsidiaries, and any person or entity

 

13



--------------------------------------------------------------------------------

acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) other than the Sponsor Group becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

(c) at any time after the creation of a Public Market, during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Holdings ceases to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

(d) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrowers; or

(e) a “change of control” or any comparable term under, and as defined in, the
Revolving Credit Agreement, the Senior Notes Indenture, the Refinancing Notes
Indenture or the Permitted Unsecured Debt Documents shall have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Distribution” means a Restricted Payment in the form of a dividend
or other distribution with respect to Equity Interests, in cash, up to an
aggregate amount of up to $150,000,000 made by Intermediate Holdings to Holdings
and, thereafter, to any Parent Company and the Sponsor Group pursuant to
Section 7.06(f).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

14



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreement, the Mortgages,
collateral assignments, Security Agreement supplements, Pledge Agreement
supplements, IP Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term B Commitment.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consent Solicitation” means the solicitation by Intermediate Holdings from the
holders of outstanding Existing Senior Notes of consents to certain amendments
to the Existing Senior Notes Indenture in accordance with the terms of the
Tender Offer Materials.

“Consolidated Cash Flow” means, at any date of determination, an amount equal to
Consolidated Net Income of Intermediate Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Fiscal Year, plus,

(a) the following to the extent deducted in calculating such Consolidated Net
Income, without duplication:

(i) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by Intermediate Holdings and its Subsidiaries for such Fiscal Year);

(ii) non-cash compensation charges or other non-cash expenses or charges arising
from the grant or issuance of stock, stock options or other equity-based awards
to directors, officers or employees of Intermediate Holdings and its
Subsidiaries; minus

(b) to the extent included in calculating such Consolidated Net Income, all
non-cash items increasing Consolidated Net Income (in each case of or by
Intermediate Holdings and its Subsidiaries for such Fiscal Year), other than the
accrual of revenue in the ordinary course of business.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Intermediate Holdings and its Subsidiaries at such time (other than
cash and Cash Equivalents and amounts related to current or deferred Taxes on
income or profits) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of Intermediate Holdings and its Subsidiaries as
current assets at such time.

 

15



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Intermediate Holdings and its Subsidiaries at such time,
but excluding the current portion of any Indebtedness under this Agreement, the
current portion of any other long-term Indebtedness which would otherwise be
included therein, accruals of consolidated interest expense (excluding
consolidated interest expense that is due and unpaid), accruals for current or
deferred Taxes based on income or profits, that would, in accordance with GAAP,
be classified on a consolidated balance sheet of Intermediate Holdings and its
Subsidiaries as current liabilities at such time.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Intermediate Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus

(a) the following to the extent deducted in calculating such Consolidated Net
Income, without duplication:

(i) Consolidated Interest Charges;

(ii) the provision for Federal, state, local and foreign income taxes payable;

(iii) depreciation and amortization expense;

(iv) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by Intermediate Holdings and its Subsidiaries for such Measurement Period);

(v) payments pursuant to the Management Agreement as in effect on the Closing
Date for such period, subject to the limitations set forth in the definition of
“Permitted Payments to Parent;”

(vi) non-cash compensation charges or other non-cash expenses or charges arising
from the grant or issuance of stock, stock options or other equity-based awards
to directors, officers or employees of Intermediate Holdings and its
Subsidiaries;

(vii) Sarbanes-Oxley compliance and other related public company expenses;

(viii) cash restructuring charges or reserves and business optimization expense,
including any restructuring costs, integration costs and other out-of-pocket
costs and expenses incurred in connection with a purchase or other acquisition
made pursuant to Section 7.03(g) after the Closing Date, costs related to the
closure and/or consolidation of facilities, retention charges, contract
termination costs, retention, recruiting, relocation, severance and signing
bonuses and expenses, transaction fees and expenses, future lease commitments,
systems establishment costs, conversion costs and excess pension charges,
consulting fees and any one-time expense relating to enhanced accounting
function, or costs associated with becoming a public company or any other costs
incurred in connection with any of the foregoing; provided that the aggregate
amount of add backs made pursuant to this clause (vii) for any Measurement
Period of four consecutive Fiscal Quarters shall not exceed $7,500,000;

 

16



--------------------------------------------------------------------------------

(ix) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by Intermediate
Holdings in good faith to be realized during such period (calculated on a pro
forma basis as though such items had been realized on the first day of such
period) as a result of actions taken or to be taken in connection with the
Transaction or any acquisition or disposition by the Borrowers or any of their
respective Subsidiaries, net of the amount of actual benefits realized during
such period that are otherwise included in the calculation of Consolidated
EBITDA from such actions, provided that (A) a duly completed certificate signed
by a Responsible Officer of the Borrowers shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.02(b), certifying that (x) such cost savings,
operating expense reductions and synergies are reasonably expected and factually
supportable in the good faith judgment of the Borrowers, and (y) such actions
are to be taken within (I) in the case of any such cost savings, operating
expense reductions and synergies in connection with the Transaction, 18 months
after the Closing Date and (II) in all other cases, within 18 months after the
consummation of the acquisition, disposition, restructuring or the
implementation of an initiative, which is expected to result in such cost
savings, expense reductions or synergies, (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (ix) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(C) to the extent that any cost savings, operating expense reductions and
synergies are not associated with the Transaction or any other specified
transaction, all steps shall have been taken for realizing such savings,
(D) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (ix) to the extent
occurring more than four full Fiscal Quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies, and (E) the aggregate amount of add backs made pursuant to this
clause (ix) for any period of four consecutive Fiscal Quarters, when added to
the aggregate amount of add backs made pursuant to clause (vii) above for such
Measurement Period of four consecutive Fiscal Quarters, shall not exceed
$15,000,000;

(x) fees, expenses and bonuses to employees in connection with the Transaction;

(xi) the historical adjustments set forth on Schedule 1 for the periods set
forth therein; and

(xii) other extraordinary non-recurring cash expenses, provided that the
aggregate amount of add backs made pursuant to this clause (xii) when aggregated
with add backs made pursuant to the foregoing clauses (viii) and (ix) for any
Measurement Period of four consecutive Fiscal Quarters shall not exceed
$22,500,000; and minus

(b) the following to the extent included in calculating such Consolidated Net
Income, without duplication:

(i) Federal, state, local and foreign income tax credits; and

 

17



--------------------------------------------------------------------------------

(ii) all non-cash items increasing Consolidated Net Income (in each case of or
by Intermediate Holdings and its Subsidiaries for such Measurement Period),
other than the accrual of revenue in the ordinary course of business.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Intermediate Holdings and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments (including,
without limitation, Obligations hereunder, all Indebtedness under the Revolving
Credit Agreement, all Indebtedness under the Senior Notes and the Refinancing
Notes, if any, and all Obligations under any Permitted Unsecured Debt), (b) all
purchase money Indebtedness, (c) all direct obligations and reimbursement
obligations arising under commercial letters of credit, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Intermediate Holdings or its Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Intermediate Holdings or such Subsidiary, as applicable.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Intermediate Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Intermediate Holdings and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Intermediate Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude:

(a) extraordinary gains and extraordinary losses for such Measurement Period,

(b) the net income of any Subsidiary during such Measurement Period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that Intermediate Holdings’
equity in any net loss of any such Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income, and

 

18



--------------------------------------------------------------------------------

(c) any income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary, except that Intermediate Holdings’ equity in the net
income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Measurement Period to Intermediate Holdings or its
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Intermediate Holdings as described in clause
(b) above).

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, Consolidated Funded Indebtedness that is secured by or otherwise
subject to any Lien on the assets or property of Intermediate Holdings or any of
its Subsidiaries (including, without limitation, Indebtedness incurred under
this Agreement and the Revolving Credit Agreement).

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA of Intermediate Holdings and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets that would appear on a consolidated balance sheet of
Intermediate Holdings and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate
equal to (a) the Base Rate plus (b) the Applicable Rate, if any, applicable to
Base Rate Loans under the applicable Facility plus (c) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

 

19



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due or
(c) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (c) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrowers and each Lender.

“Discounted Voluntary Prepayment” has the meaning specified in Section 2.16(a).

“Discounted Voluntary Prepayment Offer” has the meaning specified in
Section 2.16(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale-Leaseback Transaction) of any property by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
Latest Maturity Date and (y) the date on which the Loans and all other
Obligations that are accrued and

 

20



--------------------------------------------------------------------------------

payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable, that provide for
such payments or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided further, however,
that if such Equity Interests are issued to any employee or to any plan for the
benefit of employees of Intermediate Holdings or its Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Stock solely because they may be required to be repurchased by Intermediate
Holdings or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided further, however, that any class of Equity Interests of
such Person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.

“Dollar” and “$” mean lawful money of the United States.

“Effective Yield” means, as to any Term Loans of any Series, the effective yield
on such Term Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the weighted average life to
maturity of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v), (vi) and, if applicable,
(vii) (subject to such consents, if any, as may be required under
Section 11.06(b)(iii)); provided that no Loan Party shall be an Eligible
Assignee.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising in connection with any Environmental Liability (i) pursuant to,
or in connection with any actual or alleged violation of any Environmental Law;
or (ii) in connection with any actual or alleged damage, injury, threat or harm
to health, safety, natural resources or the environment or any exposure to
Hazardous Materials.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to or imposing liability or standards of conduct
concerning pollution, the protection of human health or the environment or the
release, emission or discharge of any materials into the environment, including
CERCLA.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
contingent or otherwise, directly or indirectly resulting from or based upon any
(a) violation of any Environmental Law, (b) release, threatened release,
generation, use, handling, transportation, storage, treatment or

 

21



--------------------------------------------------------------------------------

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment or (e) contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Intermediate Holdings or either Borrower within the
meaning of Section 4001(b)(1) of ERISA or Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

“ERISA Event” means, (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Intermediate Holdings or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Intermediate Holdings or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization or insolvent under Section 4241 or 4245 of ERISA;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the loss of a Pension
Plan or Plan’s qualification or tax exempt status; (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Intermediate Holdings or any ERISA
Affiliate; (h) the failure by Intermediate Holdings or any ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Pension Plan
unless such failure is cured within 30 days; or (i) the termination of a Pension
Plan described in Section 4064 of ERISA.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the greater of (a) 1.50% and (b) the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source

 

22



--------------------------------------------------------------------------------

providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate in the foregoing clause (b) is not available at
such time for any reason, then the “Eurodollar Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Term B Loan or a New Term Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Fiscal Year of Intermediate Holdings, the
excess (if any) of (a) the sum of (i) Consolidated Cash Flow for such Fiscal
Year and (ii) the decrease, if any, in Adjusted Consolidated Working Capital
from the first day to the last day of such Fiscal Year (but excluding any such
decrease in Adjusted Consolidated Working Capital arising from a purchase or
other acquisition made pursuant to Section 7.03(g) after the Closing Date or
dispositions of any Person by Intermediate Holdings and/or its Subsidiaries
during such period) over (b) the sum (for such Fiscal Year) of (i) Consolidated
Interest Charges actually paid in cash by Intermediate Holdings and its
Subsidiaries, (ii) scheduled principal repayments, to the extent actually made,
of Term Loans pursuant to Section 2.07, (iii) all income taxes actually paid in
cash by Intermediate Holdings and its Subsidiaries, (iv) Capital Expenditures
actually made by Intermediate Holdings and its Subsidiaries in such Fiscal Year
and (v) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such Fiscal Year (but excluding any such increase
in Adjusted Consolidated Working Capital arising from a purchase or other
acquisition made pursuant to Section 7.03(g) after the Closing Date or
disposition of any Person by Intermediate Holdings and/or its Subsidiaries).

“Excess Cash Flow Payment Period” means, with respect to any Excess Cash Flow
Payment Date, the preceding Fiscal Year of Intermediate Holdings.

“Excluded Contributions” shall mean the cash received by either Borrower after
the Closing Date from:

(a) contributions to Holdings’ common Equity Interests, and

(b) the sale (other than to a Subsidiary of Holdings or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Equity Interests (other than Disqualified Stock)
of Holdings,

 

23



--------------------------------------------------------------------------------

in each case designated as Excluded Contributions pursuant to an officer’s
certificate on or promptly after the date such capital contributions are made or
the date such Equity Interests are sold, as the case may be. If so designated,
Excluded Contributions shall not be counted toward any purpose under the Loan
Documents (including, for the avoidance of doubt, any basket or the Available
Amount) other than Section 7.03(i).

“Excluded Real Property” means Real Property with a Fair Market Value of less
than $2,000,000.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrowers are
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii) (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii) and (e) any United States federal
withholding tax imposed under FATCA.

“Existing Senior Notes” means the “Notes” issued under the Existing Senior Notes
Indenture.

“Existing Senior Notes Indenture” means that certain Indenture dated as of
January 31, 2006 by and among Intermediate Holdings, as issuer, certain other
persons parties thereto as guarantors and The Bank of New York, as trustee, as
amended, supplemented or otherwise modified from time to time.

“Existing Senior Notes Indenture Amendment” shall mean the amendment to the
Existing Senior Notes Indenture entered into in connection with the Consent
Solicitation.

“Facility” means the Term B Facility and each New Term Loan Facility, if any.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, as determined in good faith by the Board of Directors of
Intermediate Holdings.

 

24



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means, collectively, (a) the letter agreement, dated May 5, 2011,
among the Borrowers and the Arrangers and (b) the letter agreement, dated
May 31, 2011, among the Borrowers and the Administrative Agent.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Intermediate Holdings and its
Subsidiaries ending on December 31 of each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under applicable Laws, or in excess of the amount that would be permitted absent
a waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under applicable Laws, on or before the due date for
such contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability by either Borrower or any Subsidiary under
applicable Laws on account of the complete or partial termination of such
Foreign Pension Plan or the complete or partial withdrawal of any participating
employer therein, or (e) the occurrence of any transaction that is prohibited
under applicable Laws and that could reasonably be expected to result in the
incurrence of any liability by either Borrower or any of the Subsidiaries, or
the imposition on either Borrower or any of the Subsidiaries of any fine, excise
tax or penalty resulting from any noncompliance with any applicable Laws.

 

25



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Pension Plan” shall mean any defined benefit or defined contribution
pension plan maintained outside of the jurisdiction of the United States that
under applicable Laws is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

“Foreign Subsidiary” shall mean any Subsidiary of Holdings that is incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to

 

26



--------------------------------------------------------------------------------

protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Payment” shall have the meaning specified in Section 2.17.

“Guarantors” means, collectively, Holdings, Intermediate Holdings, the
Subsidiaries of Holdings listed on Schedule 6.12 and each other Subsidiary of
Holdings that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by Holdings and the Guarantors
under Article X in favor of the Secured Parties and the Guaranty made by each
future Guarantor in favor of the Secured Parties, substantially in the form of
Exhibit F, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances or wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other materials, substances or wastes of any nature regulated pursuant
to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender or the Administrative Agent or an Affiliate of the Administrative Agent,
in its capacity as a party to such Swap Contract.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Immaterial Subsidiary” shall mean any Subsidiary of Holdings that (a) did not,
as of the last day of the Fiscal Quarter of Holdings most recently ended, have
assets with a value in excess of $50,000 as of such date, and (b) is indicated
as such on Schedule 1.01 (as such Schedule may be updated from time to time by
written notice from the Borrowers to the Administrative Agent).

“Increased Amount Date” has the meaning specified in Section 2.14(a).

“Increased Commitment Notice” has the meaning specified in Section 2.14(a).

 

27



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not overdue by more than six (6) months unless being contested
in good faith);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date among the Revolving Administrative Agent, the Revolving Collateral
Agent and the Administrative Agent, as the same may be amended, restated,
modified, supplemented or replaced from time to time in accordance with the
terms thereof.

 

28



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six, and if
available to all Lenders, nine or twelve months thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Holdings” has the meaning specified in the introductory paragraph
hereto.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“IRS” means the United States Internal Revenue Service.

 

29



--------------------------------------------------------------------------------

“Joinder Agreement” means the joinder agreement, if any, by and among the
Borrowers, each New Term Loan Lender and the Administrative Agent, executed in
accordance with Section 2.14, which shall set forth the terms and conditions for
making of the New Term Loans by the New Term Loan Lenders.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date of the Term Loans.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) the Intercreditor Agreement and (h) the Post-Closing Agreement.

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrowers, by and among the Administrative Agent, the Borrowers, the other Loan
Parties and one or more Accepting Lenders.

“Loan Modification Offer” has the meaning specified in Section 2.15(a) hereof.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Agreement” means that certain Consulting Agreement, dated as of
May 31, 2011, between Intermediate Holdings and Sun Capital Partners Management
IV, LLC, as in effect as of the Closing Date, and any renewals or replacements
thereof or amendments thereto (as long as the terms of such renewals,
replacements or amendments are not less favorable to the Lenders in any material
respect, taken as a whole, as compared to such agreement as in effect on the
Closing Date).

 

30



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets or condition
(material or otherwise) of Intermediate Holdings or Intermediate Holdings and
its Subsidiaries taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party, or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” in respect of the Term B Facility means May 31, 2017 and, in
respect of any other Facility shall have the meaning set forth in the Joinder
applicable thereto delivered pursuant to and in accordance with Section 2.14;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of Intermediate Holdings.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means an agreement, including a fee and/or leasehold mortgage, deed
of trust, trust deed, deed to secure debt or any other document, creating and
evidencing a first priority Lien on a Mortgaged Property, as applicable, which
shall be in a form reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means (a) each Real Property identified to be mortgaged on
Schedule 5.08(d) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.12(b).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section (3)(37) of ERISA, to which Intermediate Holdings or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction, (C) income taxes reasonably
estimated to be actually payable within two years of the date of the

 

31



--------------------------------------------------------------------------------

relevant transaction as a result of any gain recognized in connection therewith,
provided that if the amount of any estimated taxes pursuant to this subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds, (D) payments of attorneys’ fees, accountants’ fees, expenses,
investment banking fees, commissions and other related customary items that are
paid in connection with such transaction, and (E) any amounts required to be
held in escrow until such time as such amounts are released from escrow
whereupon such amounts shall be considered Net Cash Proceeds;

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) (A) the underwriting discounts, commissions, fees and
other reasonable and customary out-of-pocket costs and expenses, incurred by
such Loan Party or such Subsidiary in connection therewith and (B) income taxes
reasonably estimated to be actually payable.

“New Term Loan” has the meaning specified in Section 2.14(a).

“New Term Loan Commitments” has the meaning specified in Section 2.14(a).

“New Term Loan Facility” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the New Term Loan Commitments at such time and
(b) thereafter, the aggregate principal amount of the New Term Loans of all New
Term Loan Lenders outstanding at such time.

“New Term Loan Lender” has the meaning specified in Section 2.14(a).

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.07(b).

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.07(b).

“Non-Rejecting Lender” has the meaning specified in Section 2.05(d).

“Non-Tendered Notes” shall mean any outstanding Existing Senior Notes not
validly tendered or validly tendered and subsequently withdrawn pursuant to the
Tender Offer.

“Note” means a Term B Note.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

32



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.

“Parent Company” means CPG Finance, Inc., Sun Exopack, LLC and any successors
thereto.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Intermediate
Holdings or any ERISA Affiliate or to which Intermediate Holdings or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Amendment” has the meaning specified in Section 2.15(c) hereof.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Payments to Parent” means, without duplication as to amounts:

(a) payments to or on behalf of Holdings or any Parent Company in an amount
sufficient to pay out-of-pocket legal, accounting, filing and other general
corporate overhead costs of Holdings and such Parent Company and franchise taxes
and other fees required to maintain its existence actually and reasonably
incurred by Holdings and such Parent Company, in any case in an aggregate amount
not to exceed $750,000 in any calendar year;

 

33



--------------------------------------------------------------------------------

(b) for so long as Intermediate Holdings is a member of a group filing a
consolidated or combined tax return with CPG Finance, Inc., payments to CPG
Finance, Inc. in respect of an allocable portion of the tax liabilities of such
group, including estimated taxes, that is attributable to Intermediate Holdings
and its Subsidiaries (“Tax Payments”). The Tax Payments shall not exceed the
lesser of (i) the amount of the relevant tax (including any penalties and
interest) that Intermediate Holdings would owe if Intermediate Holdings were
filing a separate tax return (or a separate consolidated or combined return with
its Subsidiaries that are members of the consolidated or combined group), taking
into account any carryovers and carrybacks of tax attributes (such as net
operating losses) of Intermediate Holdings and such Subsidiaries from other
taxable years and (ii) the net amount of the relevant tax that CPG Finance, Inc.
actually owes to the appropriate taxing authority. Any Tax Payments received
from Intermediate Holdings shall be paid over to the appropriate taxing
authority within 30 days of CPG Finance, Inc.’s receipt of such Tax Payments or
refunded to Intermediate Holdings;

(c) payments to Sun Capital Partners Management IV, LLC of consulting fees
pursuant to the Management Agreement in an amount not to exceed in any Fiscal
Year the greater of $3.0 million and 6.0% of Intermediate Holding’s EBITDA (as
defined in the Management Agreement), up to an aggregate amount not to exceed
$6,000,000 in any Fiscal Year;

(d) payments to Sun Capital Partners Management IV, LLC of reasonable and
customary management consulting fees pursuant to the Management Agreement in an
amount not to exceed 1% of the aggregate consideration (including assumed debt
and long-term liabilities) paid to or by Intermediate Holdings or any of its
Subsidiaries in connection with any refinancings, restructurings, equity or debt
offerings, acquisitions, mergers, consolidations, business combinations, sales
and divestitures involving Intermediate Holdings or any of its Subsidiaries; and

(e) payments to Sun Capital Partners Management IV, LLC for reimbursable
out-of-pocket fees and expenses under and in accordance with the terms of the
Management Agreement.

“Permitted Refinancing” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces, defeases or
refinances such Original Indebtedness (or any Permitted Refinancing in respect
thereof); provided that:

(a) in the case of a Permitted Refinancing of any Indebtedness (other than
Indebtedness under the Revolving Credit Documents), the principal amount of such
Permitted Refinancing shall not exceed the principal amount of such Original
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Original Indebtedness and reasonable fees, premium and
expenses relating to such extension, renewal or refinancing;

 

34



--------------------------------------------------------------------------------

(b) other than a Permitted Refinancing of the Indebtedness under the Revolving
Credit Documents, the maturity of such Permitted Refinancing shall not be
earlier, and the weighted average life to maturity of such Permitted Refinancing
shall not be shorter, than the maturity date (or, if later, the date that is
ninety-one (91) days following the Latest Maturity Date) or the remaining
weighted average life to maturity of such Original Indebtedness;

(c) such Permitted Refinancing shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a sale of assets or a
change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the maturity of such Original
Indebtedness;

(d) such Permitted Refinancing shall not constitute an obligation (including
pursuant to a guaranty) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of Holdings if Holdings shall not have been an obligor in respect of
such Original Indebtedness, and, in each case, shall constitute an obligation of
such Subsidiary or of Holdings only to the extent of their obligations in
respect of such Original Indebtedness;

(e) such Permitted Refinancing shall not be secured by any Lien on any asset
other than the assets, if any, that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Obligations, by any
Lien that shall not have been contractually subordinated to at least the same
extent;

(f) in the case of a Permitted Refinancing of Indebtedness under the Revolving
Credit Documents, (i) the lenders of such Permitted Refinancing (or their agent
on their behalf) shall have become parties to, and shall be bound by, the
Intercreditor Agreement, (ii) the principal amount of such Permitted Refinancing
shall not exceed the “Maximum ABL Amount” (as defined in the Intercreditor
Agreement) and (iii) such Permitted Refinancing shall comply with the
requirements set forth in the Intercreditor Agreement; and

(g) in the case of a Permitted Refinancing of any Senior Notes, Refinancing
Notes or Permitted Unsecured Debt, shall have no required amortization, sinking
fund payments, “change of control” or asset sale based mandatory prepayment,
redemption, or offer to purchase provisions, except that such Permitted
Refinancings may have mandatory offers to purchase based upon a “change of
control” and/or “asset disposition” on terms substantially similar to those
contained in the Senior Notes Indenture (and which, in the case of asset
dispositions, permit repayment of Indebtedness pursuant to this Agreement before
requiring a mandatory offer to purchase such Permitted Refinancing).

 

35



--------------------------------------------------------------------------------

“Permitted Unsecured Debt” means any unsecured Indebtedness; provided that:

(a) no such Indebtedness shall be incurred or guaranteed by any Person other
than a Loan Party;

(b) no such Indebtedness shall be secured by any property or assets of Holdings
or any of its Subsidiaries;

(c) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date;

(d) no such Indebtedness shall have scheduled amortization, sinking fund
payments, “change of control” or asset sale based mandatory prepayment,
redemption, or offer to purchase provisions, except that such Indebtedness may
have mandatory offers to purchase based upon a “change of control” and/or “asset
disposition” on terms substantially similar to those contained in the Senior
Notes Indenture (and which, in the case of asset dispositions, permit repayment
of Indebtedness pursuant to this Agreement before requiring a mandatory offer to
purchase such Permitted Unsecured Debt); and

(e) the other covenants, events of default, guarantees and other terms of which
(other than interest rate and redemption premiums), taken as a whole, are not
materially more restrictive to Holdings, Intermediate Holdings, the Borrowers or
any of their respective Subsidiaries than those in the Senior Notes.

The incurrence of Permitted Unsecured Debt shall be deemed to be a
representation and warranty by the Borrowers that all conditions thereto have
been satisfied in all material respects and that the same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Articles V and VIII.

“Permitted Unsecured Debt Documents” shall mean, after the execution and
delivery thereof, the notes and other documentation evidencing any Permitted
Unsecured Debt and each other agreement, indenture, document or instrument
relating to the issuance of the Permitted Unsecured Debt, in each case as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

“Pledged Equity Interests” has the meaning specified in the Pledge Agreement.

 

36



--------------------------------------------------------------------------------

“Pledged Indebtedness” has the meaning specified in the Pledge Agreement.

“Post-Closing Agreement” shall mean that certain letter agreement, dated as of
the Closing Date, by and among the Borrowers and the Administrative Agent.

“Public Lender” has the meaning specified in Section 6.02.

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of Holdings have been distributed by means of an
effective registration statement under the Securities Act of 1933.

“Public Offering” means a public offering of the Equity Interests of Holdings
pursuant to an effective registration statement under the Securities Act of
1933.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Real Property” means, collectively, all right, title and interest in and to any
and all parcels of or interests in real property owned or leased by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof, and proceeds of the same.

“Refinancing Notes” means unsecured notes issued pursuant to the Refinancing
Notes Indenture issued (a) for the purpose described in Section 7.02(d) or
(b) to repay the outstanding Term Loans; provided, in each case, that such notes
(i) shall have terms and conditions that are not materially more onerous taken
as a whole than the related provisions contained in the Senior Notes Indenture
and (ii) shall otherwise constitute a Permitted Refinancing of the Senior Notes
or Refinancing Notes being so refinanced.

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees and
advisors of such Person and of such Person’s Affiliates.

“Remaining Mandatory Prepayment Amount” has the meaning specified in
Section 2.05(d).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a Committed Loan Notice.

 

37



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Outstandings; provided that the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Prepayment Date” has the meaning specified in Section 2.05(d).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Administrative Agent” shall mean (i) General Electric Capital
Corporation, in its capacity as administrative agent under the Revolving Credit
Agreement, and its successors and assigns from time to time in such capacity or
(ii) the administrative agent or similar agent under any Permitted Refinancing
of the Indebtedness under the Revolving Credit Agreement, as applicable.

“Revolving Collateral Agent” shall mean (i) General Electric Capital
Corporation, in its capacity as collateral agent under the Revolving Credit
Agreement and its successors and assigns from time to time in such capacity or
(ii) the collateral agent or similar agent under any Permitted Refinancing of
the Indebtedness under the Revolving Credit Agreement, as applicable.

“Revolving Credit Agreement” shall mean the Third Amended and Restated Revolving
Credit Agreement, dated as of the Closing Date, among Holdings, Intermediate
Holdings, the Borrowers, the Guarantors, the other Subsidiaries of Borrower
party thereto, the several lenders from time to time party thereto, the
Revolving Administrative Agent and the Revolving Collateral Agent, as amended,
restated, adjusted, waived, renewed, modified, refunded, replaced, restated,
restructured, increased, supplemented or refinanced in whole or in part from
time to time (whether with the same or different lenders and agents, and
including increases in amounts) in accordance with this Agreement and the
Intercreditor Agreement.

“Revolving Credit Documents” shall mean the Revolving Credit Agreement and any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and in each case, as amended, restated,
adjusted, waived, renewed, modified, refunded, replaced, restated, restructured,
increased, supplemented or refinanced in whole or in part from time to time
(whether with the same or different lenders and agents, and including increases
in amounts) in accordance with this Agreement and the Intercreditor Agreement.

 

38



--------------------------------------------------------------------------------

“Repayment Amount” shall mean the Term B Repayment Amount or a New Term Loan
Repayment Amount with respect to any Series, as applicable.

“Repayment Date” shall mean a Term B Repayment Date or a New Term Loan Repayment
Date, as applicable.

“S&P” means Standard & Poor’s Financial Services LLC, a Subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale-Leaseback Transaction” means any arrangements with any Person providing
for the leasing by Intermediate Holdings or any of its Subsidiaries of real or
personal property which has been or is to be sold or transferred by Intermediate
Holdings or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person in connection therewith.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between any Loan
Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Senior Notes” means the 10% unsecured notes of Intermediate Holdings due 2018
in an aggregate principal amount of $235,000,000 issued and sold on the Closing
Date pursuant to the Senior Notes Documents.

“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes and
all other agreements, instruments and other documents pursuant to which the
Senior Notes have been or will be issued or otherwise setting forth the terms of
the Senior Notes.

“Senior Notes Indenture” means the indenture entered into with respect to the
Senior Notes and pursuant to which same shall be issued.

 

39



--------------------------------------------------------------------------------

“Series” means, with respect to a Loan, its character as a Term B Loan or a
distinct tranche of New Term Loans issued pursuant to and in accordance with
Section 2.14 hereof.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Sponsor Group” shall mean each of Sun Capital Partners III, LP, Sun Capital
Partners III QP, LP, Sun Capital Partners IV, LP and certain other co-investors.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Intermediate Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

40



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale-Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer” shall mean the offer by Intermediate Holdings to repurchase up to
any and all of the outstanding Existing Senior Notes pursuant to the Tender
Offer Materials.

“Tender Offer Materials” means the Offer to Purchase and Consent Solicitation
Statement and Letter of Transmittal and Consent dated May 6, 2011.

“Tender Offer Notes Repurchase” shall mean the repurchase by Intermediate
Holdings on the initial Credit Extension date of all of the Existing Senior
Notes validly tendered and not withdrawn pursuant to the Tender Offer and the
payment of all related tender premiums and accrued and unpaid interest owing in
connection therewith.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

41



--------------------------------------------------------------------------------

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Borrowers in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C.

“Term B Repayment Amount” shall have the meaning provided in Section 2.07(a).

“Term B Repayment Date” shall have the meaning provided in Section 2.07(a).

“Term Borrowing” means a Term B Borrowing or a Borrowing of any New Term Loans.

“Term Commitment” means a Term B Commitment or, if applicable, a New Term Loan
Commitment.

“Term Lender” means a Term B Lender.

“Term Loan” means a Term B Loan.

“Threshold Amount” means $15,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction” means, collectively, (a) the issuance and sale of the Senior
Notes, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents and the Senior Notes Documents to which they
are or are intended to be a party, (c) the refinancing of certain outstanding
Indebtedness of the Borrower and its Subsidiaries (including without limitation,
the Existing Senior Notes and the Revolving Credit Agreement) and the
termination of all commitments with respect thereto, (d) payment of the Closing
Date Distribution, and (e) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“Transaction Documents” means the Revolving Credit Agreement, the Loan
Documents, the Senior Notes Indenture, all other material agreements to be
entered into in connection with the Transaction and all schedules, exhibits and
annexes to each of the foregoing and all material side letters and agreements
and other material instruments and documents affecting the terms of the
foregoing or entered into in connection therewith.

 

42



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

“Waivable Mandatory Prepayment” has the meaning specified in Section 2.05(d).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

43



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency

 

44



--------------------------------------------------------------------------------

through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a single loan to the Borrowers on the
Closing Date in an amount not to exceed such Term B Lender’s Term B Commitment.
The Term B Borrowing shall consist of Term B Loans made simultaneously by the
Term B Lenders in accordance with their respective Term B Commitments. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
Term B Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term B
Borrowing, each conversion of Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrowers’
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrowers
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, completed and signed by
a Responsible Officer of the Borrowers. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term B Borrowing, a conversion of Term Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrowers fail to specify a Type of Loan in a
Committed Loan Notice or if the Borrowers fail to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrowers
request a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fail to specify an Interest Period, they
will be deemed to have specified an Interest Period of one month.

 

45



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term B Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a). In the case of a Term B Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrowers.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of any Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than six (6) Interest Periods in effect in
respect of the Facilities.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrowers
may not select the Eurodollar Rate for the initial Credit Extension.

2.03 Intentionally Omitted.

2.04 Intentionally Omitted.

2.05 Prepayments. (a) Optional. Subject to the last sentence of this
Section 2.05(a), the Borrowers may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans in whole or in part,
subject to Section 2.05(e), without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 12:00 p.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans, (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type or Type(s) and Series of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent

 

46



--------------------------------------------------------------------------------

will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of Term Loans
pursuant to this Section 2.05(a) shall be applied ratably to each Series of Term
Loans and shall be applied to the Term B Repayment Amounts and New Term Loan
Repayment Amounts, as the case may be, on a pro rata basis, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages of such Series. Notwithstanding anything to the contrary
contained herein, (x) the Borrowers shall not be permitted to prepay any Loans
pursuant to this Section 2.05(a) during the period from the Closing Date through
the date ten Business Days thereafter and (y) any prepayment of Loans pursuant
to this Section 2.05(a) shall be made at a premium if and to the extent required
by Section 2.05(e).

(b) Mandatory. (i) Within five Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b) (such payment date,
the “Excess Cash Flow Payment Date”), the Borrowers shall prepay an aggregate
principal amount of Loans equal to the excess (if any) of (A) the Applicable
Prepayment Percentage of Excess Cash Flow for the Fiscal Year covered by such
financial statements over (B) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a) during such Fiscal Year (such prepayments to
be applied as set forth in clause (iv) below).

(ii) If any Loan Party or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a), (b),
(c), (d), (e), (f), (i) or (j)) which results in the realization by such Person
of Net Cash Proceeds in excess of $5,000,000, individually or in the aggregate
during any Fiscal Year, the Borrowers shall prepay an aggregate principal amount
of Loans equal to 100% of such Net Cash Proceeds that are in excess of
$5,000,000 immediately upon receipt thereof by such Person (such prepayments to
be applied as set forth in clause (iv) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(ii), at the election of the Borrowers (as notified by the
Borrowers to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
such Loan Party or such Subsidiary may reinvest all or any portion of such Net
Cash Proceeds in operating assets so long as within 180 days after the receipt
of such Net Cash Proceeds, such purchase shall have been consummated or a
definitive agreement with respect to such purchase shall have been entered into
by the Borrowers (as certified by the Borrowers in writing to the Administrative
Agent); provided further, however, that any Net Cash Proceeds not subject to
such definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(ii); provided
further that Net Cash Proceeds received in connection with any Disposition of
ABL Priority Collateral (as such term is defined in the Intercreditor Agreement)
shall not be required to be used to prepay outstanding Term Loans to the extent
that such Net Cash Proceeds are used to prepay the revolving loans under the
Revolving Credit Agreement.

 

47



--------------------------------------------------------------------------------

(iii) Upon the incurrence or issuance by any Loan Party or any of their
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Sections 7.02(a) - (m), Section 7.02(n)(ii)
and Sections 7.02 (o) – (v)), the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clause (iv) below); provided that any
prepayment of Loans pursuant to this Section 2.05(b)(iii) shall be made at a
premium if and to the extent required by Section 2.05(e).

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied ratably to each Series of Term Loans and shall
be applied to the Term B Repayment Amounts and New Term Loan Repayment Amounts,
as the case may be, on a pro rata basis, and each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages of
such Series.

(c) Anything contained in Section 2.05(b) to the contrary notwithstanding,
(i) if, following the occurrence of any “Asset Sale” (as such term is defined in
the Senior Notes Indenture) by any Loan Party or any of its Subsidiaries, the
Borrowers are required to commit by a particular date (a “Commitment Date”) to
apply or cause its Subsidiaries to apply an amount equal to any of the “Net
Proceeds” (as defined in the Senior Notes Indenture) thereof in a particular
manner, or to apply by a particular date (an “Application Date”) an amount equal
to any such “Net Proceeds” in a particular manner, in either case in order to
excuse the Borrowers from being required to make an “Asset Sale Offer” (as
defined in the Senior Notes Indenture) in connection with such “Asset Sale”, and
the Borrowers shall have failed to so commit or to so apply an amount equal to
such “Net Proceeds” at least 60 days before the applicable Commitment Date or
Application Date, as the case may be, or (ii) if the Borrowers at any other time
shall have failed to apply or commit or cause to be applied an amount equal to
any such “Net Proceeds”, and, within 60 days thereafter assuming no further
application or commitment of an amount equal to such “Net Proceeds” the
Borrowers would otherwise be required to make an “Asset Sale Offer” in respect
thereof, then in either such case the Borrowers shall immediately pay or cause
to be paid to the Administrative Agent an amount equal to such “Net Proceeds” to
be applied to the payment of the Loans in the manner set forth in
Section 2.05(b) (without regard to the $5,000,000 threshold referenced therein)
in such amounts as shall excuse the Borrowers from making any such “Asset Sale
Offer”.

(d) Anything contained herein to the contrary notwithstanding, in the event the
Borrowers are required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Loans, not less than five Business Days prior to the date
(the “Required Prepayment Date”) on which the Borrowers elect (or are otherwise
required) to make such Waivable Mandatory Prepayment, the Borrowers shall notify
the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Loan of the amount of such Lender’s pro rata share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount. Each such
Lender may exercise such option by giving written notice to the Administrative
Agent of its election to do so on or before the third Business Day prior to the
Required Prepayment Date (it being understood that any Lender which does not
notify the Administrative Agent of its election to exercise such option on or
before the second Business Day prior to the Required Prepayment

 

48



--------------------------------------------------------------------------------

Date shall be deemed to have elected, as of such date, not to exercise such
option). On the Required Prepayment Date, the Borrowers shall pay to the
Administrative Agent such portion of the Waivable Mandatory Prepayment that is
equal to the amount thereof payable to those Lenders that have not elected to
exercise their option to refuse their pro rata share of such Waivable Mandatory
Prepayment (each such Lender, a “Non-Rejecting Lender”), to prepay the Loans of
such Non-Rejecting Lenders (which prepayment shall be applied to the scheduled
installments of principal of the Loans in accordance with Section 2.05(b)(iv)).
The remaining portions of such Waivable Mandatory Prepayment (the “Remaining
Mandatory Prepayment Amount”), shall first be applied to prepay the Loans of
such Non-Rejecting Lenders (which prepayment shall be applied to the scheduled
installments of principal of the Loans in accordance with Section 2.05(b)(iv))
and, to the extent such Non-Rejecting Lenders’ Loans shall have been paid in
full, the Borrowers shall promptly make any mandatory prepayments required under
the Revolving Credit Agreement (or any Permitted Refinancing in respect thereof)
and shall thereafter be permitted to retain any portions of the Remaining
Mandatory Prepayment Amount that are not required to be applied to make such
mandatory prepayments.

(e) Notwithstanding anything contained herein to the contrary, any voluntary
prepayment of Loans pursuant to Section 2.05(a) or mandatory prepayment of Loans
required under Section 2.05(b)(iii) shall be made at 101% of the principal
amount repaid if such repayment occurs on or prior to May 31, 2012.

2.06 Intentionally Omitted.

2.07 Repayment of Loans. Term B Loans. (a) The Borrowers shall repay to the
Term B Lenders the aggregate principal amount of all Term B Loans outstanding on
the following dates (the “Term B Repayment Dates”) in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) (the “Term B Repayment Amounts”):

 

Term B
Repayment Date

   Term B
Repayment Amount  

September 30, 2011

   $ 875,000   

December 31, 2011

   $ 875,000   

March 31, 2012

   $ 875,000   

June 30, 2012

   $ 875,000   

September 30, 2012

   $ 875,000   

December 31, 2012

   $ 875,000   

March 31, 2013

   $ 875,000   

June 30, 2013

   $ 875,000   

September 30, 2013

   $ 875,000   

December 31, 2013

   $ 875,000   

March 31, 2014

   $ 875,000   

June 30, 2014

   $ 875,000   

September 30, 2014

   $ 875,000   

December 31, 2014

   $ 875,000   

 

49



--------------------------------------------------------------------------------

Term B
Repayment Date

   Term B
Repayment Amount  

March 31, 2015

   $ 875,000   

June 30, 2015

   $ 875,000   

September 30, 2015

   $ 875,000   

December 31, 2015

   $ 875,000   

March 31, 2016

   $ 875,000   

June 30, 2016

   $ 875,000   

September 30, 2016

   $ 875,000   

December 31, 2016

   $ 875,000   

March 31, 2017

   $ 875,000   

provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.

(b) In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14, be repaid by the Borrowers in the amounts (each, a “New
Term Loan Repayment Amount”) and on the dates (each a “New Term Loan Repayment
Date”) set forth in the applicable Joinder Agreement; provided, however, that
the final principal repayment installment of each New Term Loan Facility shall
be repaid on the Maturity Date applicable thereto and in any event shall be in
an amount equal to the aggregate principal amount of all such New Term Loans
outstanding on such date.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; provided that immediately upon the incurrence of any New Term Loans
pursuant to Section 2.14, the Administrative Agent shall calculate the
Applicable Rate for each Type of each Series of Term Loans (other than the then
incurred New Term Loans) with deference to the Applicable Increased Term Loan
Spread as further set forth in the definition of Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

50



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. (a) The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(b) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

51



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder

 

52



--------------------------------------------------------------------------------

that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Appropriate Lenders, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(iii) A notice of the Administrative Agent to any Lender or the Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13 Sharing of Payments by Lenders. Other than in connection with any payments
pursuant to Section 2.05(d) and 2.16(a) hereof, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any Facility due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the

 

53



--------------------------------------------------------------------------------

Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of any of the Facility owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facility owing (but not due and payable) to all Lenders hereunder and under the
other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facility owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time, then the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facility then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Incremental Facility. (a) The Borrowers may, by written notice to the Agent
(the “Increased Commitment Notice”), elect to request from and after the 60th
day after the Closing Date, additional tranches of Term Loans (“New Term Loans”
and the commitments thereto, the “New Term Loan Commitments”) on one or more
occasions by an amount not in excess of $75,000,000 in the aggregate. Any New
Term Loan Commitments shall be in the minimum amount of $15,000,000 and in
integral multiples of $5,000,000 in excess thereof (or such lesser amount that
shall constitute the difference between $75,000,000 and the sum of all such New
Term Loan Commitments obtained prior to such date), and shall be subject to the
voluntary participation of Lenders in such New Term Loan Commitments as
otherwise provided herein. Such notice shall specify (i) the date (the
“Increased Amount Date”) on which the Borrowers propose that the New Term Loans
shall be effective, and shall be a date not less than 5 Business Days nor more
than 45 days after the date on which such notice is delivered to the

 

54



--------------------------------------------------------------------------------

Administrative Agent (or such shorter period as may be approved by the
Administrative Agent) and (ii) the identity of each Lender or other Person that
is an Eligible Assignee (each, a “New Term Loan Lender”) to whom the Borrowers
propose any portion of such New Term Loan Commitments be allocated and the
amounts of such proposed allocations.

(b) The entering into of New Term Loan Commitments shall be subject to the
satisfaction of each of the following conditions precedent, as reasonably
determined by the Administrative Agent:

(i) any existing Lender may elect or decline, in its sole discretion, to provide
a New Term Loan Commitment; provided, however, that the election by any such
Lender to provide or not provide New Term Loan Commitments shall in no way
affect its then existing obligations under the Loan Documents;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date the Increase Commitment Notice is delivered and no Default or Event of
Default shall exist on the Increased Commitment Amount Date, both before and
after giving effect to the Series of New Term Loans;

(iii) calculations are made by the Borrowers demonstrating that the Borrowers
shall be in compliance with the requirements of the Senior Notes Indenture, the
Refinancing Notes Indenture (if outstanding) and the Revolving Credit Agreement,
in each case applicable to the incurrence of the New Term Loans after giving
effect thereto and demonstrating that, as at the last day of the Fiscal Quarter
most recently ended for which financial statements have been delivered in
accordance with Section 6.01(a) or (b), after giving pro forma effect to the
incurrence of the New Term Loans and the anticipated use of the proceeds
thereof, Intermediate Holdings and its Subsidiaries shall have a Consolidated
Senior Secured Leverage Ratio for the Measurement Period ended on the last day
of such Fiscal Quarter of not greater than 3.00:1.00 (calculated as if the
incurrence of the New Term Loans and the anticipated use of the proceeds thereof
had occurred on the last day of such Fiscal Quarter), and the Borrowers shall
have furnished to the Administrative Agent a certificate from a Responsible
Officer certifying as to compliance with the requirements of this clause (iii);

(iv) both before and after giving effect to the making of any Series of New Term
Loans, each of the conditions set forth in Section 4.01 and 4.02 shall be
satisfied;

(v) the New Term Loan Commitments and New Term Loans shall be effected pursuant
to one or more Joinder Agreements executed and delivered by the applicable
Lenders, the Borrowers and the Administrative Agent, and each of which shall be
recorded in the Register and shall be subject to the requirements set forth in
Section 11.06;

(vi) the Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by Administrative Agent in connection with
the New Term Loan Commitments;

 

55



--------------------------------------------------------------------------------

(vii) as reasonably requested by Administrative Agent, the Loan Parties shall
have acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, as modified by the implementation of
the New Term Loan Commitments; and

(viii) in connection with the making of any New Term Loan Commitments, the
Borrowers shall have paid all arranger fees and closing fees agreed with respect
to such New Term Loan Commitments, together with all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the implementation of the New Term Loan Commitments (including,
without limitation, reasonable and documented attorneys’ fees and costs of
outside counsel); and

(c) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the
applicable Joinder Agreement, identical to the existing Term Loans; provided
that (i) the applicable Maturity Date of each Series shall be no earlier than
the final Maturity Date of the Term Loans outstanding on the Increased Amount
Date with respect to such New Term Loans and the mandatory prepayment and other
payment rights (other than Repayment Amounts and Repayment Dates) of the New
Term Loans and the existing Term Loans shall be identical, (ii) the weighted
average life to maturity of the New Term Loans shall be no shorter than the
weighted average life to maturity of the Term B Loans (as in effect on the
Closing Date), (iii) the Effective Yield and the amortization schedule
applicable to the New Term Loans of each Series shall be determined by the
Borrowers and the applicable new Lenders and shall be set forth in each
applicable Joinder Agreement, (iv) the Effective Yield applicable to such Series
of New Term Loans may differ from that applicable to the then outstanding Series
of Term Loans; provided further, however, that if the Effective Yield for such
New Term Loans exceeds the Effective Yield of any Series of the then outstanding
Term Loans by more than 0.50% per annum, the Applicable Rate for all then
outstanding Term Loans shall be increased as of such date in accordance with the
requirements of “Applicable Rate” and (v) all other terms applicable to the New
Term Loans of each Series that differ from the existing Term Loans shall be
reasonably acceptable to the Administrative Agent (as evidenced by its execution
of the applicable Joinder Agreement); provided further that such borrowers shall
be the Borrowers.

(d) On any Increased Commitment Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each New Term Loan Lender with a New Term
Loan Commitment of any Series shall make a Loan to the Borrowers (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment of such Series, and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

(e) Agent shall notify Lenders promptly upon receipt of Borrower’s notice of
each Increased Commitment Amount Date and in respect thereof, the New Term Loan
Commitments and the New Term Loan Lenders.

 

56



--------------------------------------------------------------------------------

(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Agent, to give effect to the
provisions of this Section 2.14.

2.15 Loan Modifications.

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders under the Facility (each of the Term B Facility or New Term Loan
Facility subject to such Loan Modification Offer, an “Affected Class”) to make
one or more Permitted Amendments (as defined in paragraph (c) of this
Section 2.15) pursuant to procedures reasonably specified by the Administrative
Agent. Such Loan Modification Offer shall set forth (i) the terms and conditions
of the requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than ten
(10) Business Days nor more than thirty (30) Business Days after the date of
such Loan Modification Offer). Permitted Amendments shall become effective only
with respect to the Loans of the Lenders of the Affected Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”).

(b) The Borrowers and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans of the Accepting Lenders of the Affected Class.
Notwithstanding the foregoing, no Permitted Amendment shall become effective
unless the Administrative Agent, to the extent it reasonably requests, shall
have received legal opinions, board resolutions and other customary closing
certificates and documentation consistent with those delivered on the Closing
Date under Section 4.01 hereof.

(c) “Permitted Amendment” shall be any or all of the following: (i) an extension
of the final maturity date of the Loans of the Accepting Lenders, (ii) a
reduction or elimination of the scheduled installment payments for the Loans of
the Accepting Lenders, (iii) an increase in the Applicable Rate with respect to
the Loans of the Accepting Lenders, (iv) payment of additional fees to the
Accepting Lenders (any such payment shall be in the form of cash or other
property to the extent not prohibited by this Agreement), and (v) any other
amendment that the Administrative Agent reasonably believes is desirable to
effect the foregoing and which is agreed to by the Borrowers and otherwise
permitted hereunder.

2.16 Discounted Voluntary Prepayments.

(a) Notwithstanding anything to the contrary in Section 2.05(a) (which shall not
be applicable to this Section 2.16), the Borrowers shall have the right at any
time and from time to time to offer to prepay Loans under the Facility at a
discount to the par value of such Loans and

 

57



--------------------------------------------------------------------------------

on a non pro rata basis (each, a “Discounted Voluntary Prepayment” and a
“Discounted Voluntary Prepayment Offer”) pursuant to the procedures described in
this Section 2.16; provided, however, that (A) any Discounted Voluntary
Prepayment shall be offered to all Lenders with Loans outstanding on a pro rata
basis (which such Lenders shall be allowed to offer all or a part of such
Lender’s Term Loans for prepayment), (B) no Default or Event of Default has
occurred and is continuing or would result from such Discounted Voluntary
Prepayment, and (C) the Borrowers shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from such Discounted Voluntary Prepayment, (2) each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.16 has been satisfied, (3) none of Holdings, Intermediate Holdings,
any Borrower or any Loan Party has any Borrower Restricted Information that has
not been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any Borrower Restricted Information with respect to the
Loan Parties) and (4) no more than one Discounted Voluntary Prepayment Offer may
be issued and pending at any one time and no more than five Discounted Voluntary
Prepayment Offers may be made in any one Fiscal Year (unless the Administrative
Agent consents in its reasonable discretion).

(b) The Borrowers must terminate any Discounted Voluntary Prepayment Offer if
they fail to satisfy one or more of the conditions set forth above in
Section 2.16(a) that are required to be met at the time at which the Term Loans
would have been prepaid pursuant to such Discounted Voluntary Prepayment Offer.
If the Borrowers commence any Discounted Voluntary Prepayment Offer (and all
relevant requirements set forth above that are required to be satisfied at the
time of the commencement of such Discounted Voluntary Prepayment Offer have in
fact been satisfied), and if at such time of commencement the Borrowers
reasonably believe that all required conditions set forth above that are
required to be satisfied at the time of the consummation of such Discounted
Voluntary Prepayment Offer shall be satisfied, then the Borrowers shall have no
liability to any Term Lender or any other Person for any termination of such
Discounted Voluntary Prepayment Offer as a result of their failure to satisfy
one or more of the conditions set forth above that are required to be met at the
time that otherwise would have been the time of consummation of such Discounted
Voluntary Prepayment Offer, and any such failure shall not result in any Default
or Event of Default hereunder. All Term Loans prepaid by the Borrowers pursuant
to this Section 2.16 shall be accompanied by all accrued interest on the par
principal amount so prepaid to, but not including, the date of the Discounted
Voluntary Prepayment. All Term Loan prepayments conducted pursuant to Discounted
Voluntary Prepayment Offers shall not constitute voluntary or mandatory
prepayments for purposes of Section 2.05(e) hereof. The par principal amount of
Term Loans prepaid pursuant to this Section 2.16(b) shall be applied to reduce
the final installment payment of the Term B Repayment Amounts and New Term Loan
Repayment Amounts, as the case may be.

(c) Each Discounted Voluntary Prepayment Offer shall comply with the Auction
Procedures and any such other procedures established by the Administrative Agent
in its reasonable discretion and agreed to by the Borrowers.

(d) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 11.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment Offer.

 

58



--------------------------------------------------------------------------------

(e) This Section 2.16 shall neither (A) require the Borrowers to undertake any
Discounted Voluntary Prepayment Offer nor (B) limit or restrict the Borrowers
from making voluntary prepayments of Term Loans in accordance with Section 2.05.

2.17 Nature and Extent of each Borrower’s Liability. (a) Joint and Several
Liability. Except to the extent provided herein, each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Administrative Agent and Secured Parties the prompt payment and performance
of, all Obligations and all agreements under the Loan Documents. Except to the
extent provided herein, each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until full payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (i) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any Loan
Party is or may become a party or be bound; (ii) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Administrative Agent or any
Secured Party with respect thereto; (iii) the existence, value or condition of,
or failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Administrative Agent or any Secured Party in respect thereof (including the
release of any security or guaranty); (iv) the insolvency of any Loan Party;
(v) any election by Administrative Agent or any Secured Party in any proceeding
under any Debtor Relief Law or Section 1111(b)(2) of the Bankruptcy Code;
(vi) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of Administrative Agent or any Secured
Party against any Loan Party for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (viii) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except full payment of all Obligations.

(b) Waivers (i) Each Borrower expressly waives all rights that it may have now
or in the future under any statute, at common law, in equity or otherwise, to
compel Administrative Agent or Secured Parties to marshal assets or to proceed
against any Loan Party, other Person or security for the payment or performance
of any Obligations before, or as a condition to, proceeding against such
Borrower. Each Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than full payment of all Obligations. It is
agreed among each Borrower, Administrative Agent and Secured Parties that the
provisions of this Section 2.17 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions,
Administrative Agent and Secured Parties would decline to make Loans. Each
Borrower acknowledges that its guaranty pursuant to this Section is necessary to
the conduct and promotion of its business, and can be expected to benefit such
business.

(ii) Administrative Agent and Secured Parties may, in their discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral or any real estate by judicial foreclosure or non-judicial sale or
enforcement, without affecting any

 

59



--------------------------------------------------------------------------------

rights and remedies under this Section 2.17. If, in taking any action in
connection with the exercise of any rights or remedies, Administrative Agent or
any Secured Parties shall forfeit any other rights or remedies, including the
right to enter a deficiency judgment against any Borrower or other Person,
whether because of any applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of Administrative Agent or any Secured Parties
to seek a deficiency judgment against any Borrower shall not impair any other
Borrower’s obligation to pay the full amount of the Obligations. Each Borrower
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys such Borrower’s rights of subrogation
against any other Person. Administrative Agent may bid all or a portion of the
Obligations at any foreclosure or trustee’s sale or at any private sale, and the
amount of such bid need not be paid by Administrative Agent but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Administrative Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral, and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 2.17, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Administrative Agent or any Secured Parties might
otherwise be entitled but for such bidding at any such sale.

(c) Extent of Liability; Contribution (i) Notwithstanding anything in this
Agreement or otherwise to the contrary, each Borrower’s liability under this
Section 2.17 shall be limited to the greater of (i) all amounts for which such
Borrower is primarily liable, as described below, or (ii) such Borrower’s
Allocable Amount.

(ii) If any Borrower makes a payment under this Section 2.17 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 2.17 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(iii) Nothing contained in this Section 2.17 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder.

 

60



--------------------------------------------------------------------------------

(d) Joint Enterprise. Each Borrower has requested that Administrative Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group. Borrowers believe that consolidation of their credit facility
will enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that
Administrative Agent’s and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request.

(e) Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the full payment of all Obligations.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrowers or any other Loan Party hereunder or under any other Loan Document
shall to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes. If, however, applicable Laws
require any Loan Party or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Loan Party or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then
(A) such withholding or deduction shall be applied as required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the full amount withheld or deducted shall be timely paid to the relevant
Governmental Authority in accordance with the applicable Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the applicable Loan Party, as the case may
be, shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers, Intermediate Holdings and Holdings.
Without limiting the provisions of subsection (a) above, the Borrowers,
Intermediate Holdings and Holdings shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

 

61



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrowers, Intermediate Holdings and Holdings shall, and
do hereby, jointly and severally, indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) withheld or deducted by the Borrowers,
Intermediate Holdings, Holdings or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrowers,
Intermediate Holdings and Holdings shall also, and do hereby, jointly and
severally, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails, following demand by the Administrative Agent and reasonable
attempts to collect, to pay indefeasibly to the Administrative Agent as required
by clause (ii) of this subsection (c). A certificate as to the amount of any
such payment or liability delivered to the Borrowers, Intermediate Holdings and
Holdings by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrowers, Intermediate Holdings, Holdings
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrowers, Intermediate
Holdings, Holdings or the Administrative Agent) incurred by or asserted against
the Borrowers or the Administrative Agent by any Governmental Authority as a
result of the failure by such Lender, as the case may be, to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender, as the case may be, to the Borrowers,
Intermediate Holdings, Holdings or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent, the
Borrowers, Intermediate Holdings or Holdings to set off and apply any and all
amounts at any time owing to such Lender, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent, the Borrowers,
Intermediate Holdings or Holdings under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrowers, Intermediate Holdings,
Holdings or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrowers, Intermediate Holdings, Holdings, a Guarantor or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers, Intermediate Holdings or Holdings, as the case may
be, shall deliver to the Administrative Agent, or the Administrative Agent shall
deliver to the Borrowers, Intermediate Holdings and Holdings, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrowers, Intermediate Holdings, Holdings or the Administrative Agent, as
the case may be.

 

62



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrowers, to Intermediate Holdings, to Holdings and to the Administrative
Agent, at the time or times prescribed by applicable Laws, whenever a lapse in
time or change in circumstances renders previously delivered documentation
obsolete or inaccurate in any material respect or when reasonably requested by
the Borrowers, Intermediate Holdings, Holdings or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Borrowers, Intermediate Holdings,
Holdings or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrowers, Intermediate Holdings or Holdings, as the case may be,
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers, Intermediate
Holdings, Holdings and the Administrative Agent executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Borrowers, Intermediate
Holdings, Holdings or the Administrative Agent as will enable the Borrower,
Intermediate Holdings, Holdings or the Administrative Agent, as the case may be,
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrowers,
Intermediate Holdings, Holdings and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers, Intermediate Holdings, Holdings or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

 

63



--------------------------------------------------------------------------------

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers, Intermediate Holdings or Holdings within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers, Intermediate Holdings,
Holdings or the Administrative Agent to determine the withholding or deduction
required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower, Intermediate Holdings,
Holdings and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower, Intermediate Holdings, Holdings or
the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.

(f) FATCA Forms. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers, Intermediate Holdings,
Holdings and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers, Intermediate
Holdings, Holdings and the Administrative Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrowers,
Intermediate Holdings, Holdings and the Administrative Agent as may be necessary
for the Borrowers, Intermediate Holdings, Holdings and the Administrative Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 3.01(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent

 

64



--------------------------------------------------------------------------------

or any Lender determines, in its sole and reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers, Intermediate Holdings or Holdings, as the case may
be, or with respect to which the Borrowers, Intermediate Holdings or Holdings,
as the case may be, has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Borrowers, Intermediate Holdings or Holdings, as the case
may be, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers, Intermediate
Holdings or Holdings, as the case may be, under this Section 3.01 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrowers, Intermediate Holdings or Holdings, as the case may be, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers, Intermediate Holdings or Holdings, as the case may
be (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority), to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection (g) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers, Intermediate Holdings, Holdings or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the

 

65



--------------------------------------------------------------------------------

Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs. (a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes indemnified under Section 3.01 and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

66



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

67



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, as the case may be. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement, the Guaranty and the Intercreditor
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrowers;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) a security agreement, in substantially the form of Exhibit G (as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), duly executed by each Loan Party, and a pledge
agreement, in substantially the form of Exhibit H (as it may be amended, amended
and restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), duly executed by each Loan Party thereto, together with:

 

68



--------------------------------------------------------------------------------

(A) certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Indebtedness indorsed in blank,

(B) Financing Statements (or the Canadian equivalent) in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement and the Pledge Agreement, covering
the Collateral described in the Security Agreement and the Pledge Agreement,

(C) completed lien searches, dated on or before the date of the initial Credit
Extension, listing all effective financing statements filed in the jurisdictions
referred to in clause (B) above that name any Loan Party as debtor, together
with copies of such other financing statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby,

(E) the Account Control Agreements and the Securities Account Control Agreement,
in each case as referred to in the Security Agreement and duly executed by the
appropriate parties,

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters and
UCC-3 termination statements);

(iv) the Post-Closing Agreement shall have been duly executed by the Borrowers
and delivered to the Administrative Agent;

(v) Intellectual Property Security Agreements, duly executed by each applicable
Loan Party;

(vi) such certificates, resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Borrower and each Loan Party is validly existing, in good standing
and qualified to engage in business in each jurisdiction where it is qualified
as a foreign corporation or other entity to do business;

 

69



--------------------------------------------------------------------------------

(viii) an opinion of Morgan, Lewis & Bockius LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent;

(ix) an opinion of Kreis, Enderle, Hudgins & Borsos, P.C., local counsel to
Cello-Foil Products, Inc. in Michigan, addressed to the Administrative Agent and
each Lender, in form and substance reasonably satisfactory to the Administrative
Agent;

(x) [Intentionally Omitted];

(xi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(xii) a certificate signed by a Responsible Officer of the Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(xiii) a business plan and budget of Intermediate Holdings and its Subsidiaries
on a consolidated basis, including forecasts prepared by management of
Intermediate Holdings, of consolidated balance sheets and statements of income
or operations and cash flows of Intermediate Holdings and its Subsidiaries on a
monthly basis for the first year following the Closing Date;

(xiv) certificates attesting to the Solvency of Intermediate Holdings and
Intermediate Holdings and its Subsidiaries on a consolidated basis, both before
and after giving effect to the Transaction, from Intermediate Holdings’ chief
financial officer;

(xv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, including, without limitation, flood insurance, naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies maintained with respect
to the assets and properties of the Loan Parties that constitutes Collateral;

(xvi) Administrative Agent and Arrangers shall have received from the Borrower
pro forma consolidated and consolidating balance sheets of Borrower and its
Subsidiaries as at the Closing Date, and reflecting the consummation of the
Transactions, the related financings and the other transactions contemplated by
the Loan Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be prepared in accordance with the Borrower’s
historical methodology as posted to the holders of the Existing Senior Notes on
the Borrower’s web-site; and

 

70



--------------------------------------------------------------------------------

(xvii) such other assurances, certificates or documents as the Administrative
Agent reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date.

(d) (i) The Transaction shall have been consummated pursuant to the terms of
this Agreement, the Revolving Credit Agreement and the Senior Notes Indenture.

(ii) Administrative Agent and Arrangers shall each have received a fully
executed copy of each Transaction Document. Each Transaction Document shall be
in full force and effect.

(e) The Borrowers shall have received at least $230,300,000 in proceeds (net of
all initial purchaser discounts) from the sale of the Senior Notes.

(f) [Intentionally Omitted.]

(g) Intermediate Holdings and the Borrowers shall have obtained (i) a public
corporate family rating from Moody’s, (ii) a public corporate credit rating from
S&P and (iii) a public credit rating for the Term Loans from each of Moody’s and
S&P.

(h) Either (i)(x) at least a majority of the aggregate principal amount of the
outstanding Existing Senior Notes shall have been validly tendered and not
withdrawn pursuant to the Tender Offer and, substantially concurrently with the
initial Credit Extension hereunder, shall be repurchased pursuant to the Tender
Offer Notes Repurchase and (y) the Existing Senior Notes Indenture Amendment
shall have been entered into (and be in full force and effect), all to the
reasonable satisfaction of the Administrative Agent or (ii) Intermediate
Holdings, substantially concurrently with the initial Credit Extension
hereunder, shall defease or satisfy and discharge all of the Non-Tendered Notes
in accordance with the terms of the Existing Senior Notes Indenture such that,
in the case of this subclause (ii), after giving effect thereto, all outstanding
Existing Senior Notes shall have been repurchased pursuant to the Tender Offer
Notes Repurchase or defeased or satisfied and discharged in accordance with the
terms of the Existing Senior Notes Indenture.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

71



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively;
and provided that, in each case, such materiality qualifiers shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings, Intermediate Holdings and each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents and Transaction Documents
to which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a), (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document and Transaction Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, with respect to clauses (b) and
(c), to the extent that it could reasonably be expected to result in a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or
Transaction Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof), or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents. All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them. The
Transaction has been consummated in accordance with the Transaction Documents
and applicable Law.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (and, when delivered, the financial statements delivered in
accordance with Section 6.01) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Intermediate Holdings and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of Intermediate
Holdings and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

73



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of Intermediate Holdings and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of Intermediate Holdings and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of Intermediate Holdings and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of Intermediate Holdings and its
Subsidiaries as of May, 2011, and the related consolidated pro forma statements
of income and cash flows of Intermediate Holdings and its Subsidiaries for the
twelve (12) months then ended, certified by the chief financial officer or
treasurer of Intermediate Holdings, copies of which have been furnished to each
Lender, fairly present in all material respects the consolidated pro forma
financial condition of Intermediate Holdings and its Subsidiaries as at such
date and the consolidated pro forma results of operations of Intermediate
Holdings and its Subsidiaries for the period ended on such date, in each case
giving effect to the Transaction, all in accordance with GAAP.

(e) The consolidated forecasted balance sheet, statements of income and cash
flows of Intermediate Holdings and its Subsidiaries delivered on or prior to the
Closing Date pursuant to Section 4.01 and after the Closing Date pursuant to
Section 6.01(d) represent and will represent as of the date thereof the good
faith estimate of Intermediate Holdings and its senior management concerning the
most probable course of their business and were prepared on the basis of the
assumptions stated therein, and such assumptions were believed to be reasonable
at the time prepared, it being understood and agreed that such forecasts and
projections are not to be viewed as facts and that actual results during the
period covered thereby may differ materially from projected results.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, any Transaction
Document or the consummation of the Transaction, or (b) either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

74



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and each of
its Subsidiaries (other than the Immaterial Subsidiaries) has good record and
marketable title in fee simple to, or valid leasehold interests in, all Real
Property, free and clear of all Liens other than Liens created or permitted by
the Loan Documents, necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the Loan Parties or any of their Subsidiaries has received any
notice of, nor has any knowledge of, any pending or threatened condemnation or
eminent domain proceeding affecting the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation as of the Closing Date.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party subject thereto. The property of each
Loan Party is subject to no Liens, other than Liens set forth on
Schedule 5.08(c), and as otherwise permitted by Section 7.01.

(d) Schedule 5.08(d) sets forth a complete and accurate list of all Real
Property owned and leased by each Loan Party and each of its Subsidiaries,
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, record owner and the Borrowers’ good faith estimate of the
Fair Market Value thereof.

5.09 Environmental. (a) Neither any Loan Party nor any of its Subsidiaries
(i) is subject to, or has received notice of, any material Environmental Claim,
(ii) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any Environmental Permit, (iii) has released, generated, used,
treated, handled or stored any Hazardous Materials in a manner or at a location
reasonably likely to result in any Environmental Liability or (iv) has become
subject to any Environmental Liability, in each case, that could reasonably be
expected to have a Material Adverse Effect.

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property, and no Hazardous Materials have been released at, on or from,
or are present on, any such property in a manner reasonably expected to result
in a Material Adverse Effect.

(c) Neither any Loan Party nor any of its Subsidiaries is conducting or
otherwise responsible for, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored either by any Loan Party
or any of its Subsidiaries or at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

5.10 Insurance. The properties of Intermediate Holdings and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Intermediate Holdings, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Intermediate Holdings or the
applicable Subsidiary operates.

5.11 Taxes. Intermediate Holdings and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, in each case, except where
the failure to file such tax returns or pay taxes would not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against Intermediate Holdings or any Subsidiary that would, if made, have a
Material Adverse Effect.

5.12 ERISA Compliance. (a) Schedule 5.12 lists all Pension Plans and
Multiemployer Plans to which Intermediate Holdings is subject as of the Closing
Date. As of the Closing Date, copies of all such listed Pension Plans and
Multiemployer Plans, together with a copy of the three most recent form IRS/DOL
5500-series for each such Pension Plan and Multiemployer Plan, to the extent
applicable, have been delivered to the Administrative Agent. Each Multiemployer
Plan and Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Intermediate Holdings , nothing has occurred which would prevent,
or cause the loss of, such qualification. Intermediate Holdings and each ERISA
Affiliate have made all contributions required by either Section 412 of the Code
or Section 302 of ERISA or the terms of any Plan to each Plan, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of Intermediate Holdings,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or any Person as fiduciary or sponsor of any Plan that
could reasonably be expected to have a Material Adverse Effect. There has been
no “prohibited transaction” as defined in Section 406 of ERISA and Section 4975
of the Code or violation of the fiduciary responsibility rules of ERISA with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c) Except as set forth in Schedule 5.12 or as would not reasonably be expected
to result in a Material Adverse Effect: (i) no ERISA Event or Foreign Benefit
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
any Unfunded Pension Liability; (iii)

 

76



--------------------------------------------------------------------------------

neither Intermediate Holdings nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither Intermediate Holdings nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; (v) within the last five years no Pension Plan of
Intermediate Holdings or any ERISA Affiliate has been terminated, whether or not
in a “standard termination” as that term is used in Section 4041(b)(1) of ERISA,
that resulted in liability to any of the Loan Parties that remains unsatisfied
or could reasonably be expected to result in liability to the Loan Parties in
excess of the Threshold Amount, nor has any Pension Plan of Intermediate
Holdings or any ERISA Affiliate (determined at any time within the past five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of
Intermediate Holdings or any ERISA Affiliate; and (vi) neither Intermediate
Holdings nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified in Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents. No Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in Intermediate Holdings have been validly issued, are fully
paid and non-assessable and are owned by Holdings in the amounts specified in
Part (c) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents. Set forth on Part (d) of Schedule 5.13 is a complete
and accurate list of all Loan Parties, showing as of the Closing Date (as to
each Loan Party) the jurisdiction of its incorporation and the address of its
principal place of business. As of the Closing Date, the copy of the charter of
each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(vii) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act. (a) Each Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of Intermediate Holdings, any Person Controlling Intermediate Holdings,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in

 

77



--------------------------------------------------------------------------------

writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property. Except as set forth on Schedule 5.17, each Loan
Party and each of its Subsidiaries owns, or has the valid right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights
and other intellectual property rights (collectively, “IP Rights”) necessary for
the operation of their respective businesses as currently conducted. Schedule
5.17 sets forth a complete and accurate list of all such IP Rights that are
registered (or for which applications for registration have been filed), and
except as disclosed on Schedule 5.17, the IP Rights required to be listed on
Schedule 5.17 are fully protected and/or duly and properly registered, filed or
issued in the applicable office and jurisdictions for such registrations,
filings or issuances. To the best knowledge of the Borrowers, the conduct of the
businesses of each Loan Party and each of its Subsidiaries does not and has not
been alleged by any Person to infringe, misappropriate, dilute or otherwise
violate the rights of any other Person, and no claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Borrowers,
threatened. To the knowledge of the Borrowers, no Person is infringing,
misappropriating, diluting or otherwise violating the IP Rights of any Loan
Party or any of the Subsidiaries.

5.18 Solvency. Intermediate Holdings and each Borrower (each individually and
together with its respective Subsidiaries on a consolidated basis) is Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01 and, in the case of the ABL Priority Collateral
(as defined in the Intercreditor Agreement), the Intercreditor Agreement) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

 

78



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, each of Holdings, Intermediate Holdings and each Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Intermediate Holdings (commencing with the Fiscal Year ended
December 31, 2011), a consolidated balance sheet of Intermediate Holdings and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of Intermediate Holdings
(commencing with the Fiscal Quarter ended June 30, 2011), a consolidated balance
sheet of Intermediate Holdings and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such Fiscal Quarter and for
the portion of Intermediate Holdings’ Fiscal Year then ended, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
of the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year, all in reasonable detail, certified by a Responsible Officer of
Intermediate Holdings as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of Intermediate Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event within 30 days after the end of each
of the first 11 months of each Fiscal Year of Intermediate Holdings (commencing
with the fiscal month ended May 31, 2011), a consolidated balance sheet of
Intermediate Holdings and its Subsidiaries as of the end of such month, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such month and for the portion of Intermediate Holdings’
Fiscal Year than ended setting forth in each case in comparative form for the
corresponding month of the previous Fiscal Year and the corresponding portion of
the previous Fiscal Year, all in reasonable detail and duly certified by a
Responsible Officer of Intermediate Holdings; and

 

79



--------------------------------------------------------------------------------

(d) as soon as available, but in any event at least within thirty (30) days
following the commencement of each Fiscal Year of Intermediate Holdings, an
annual business plan and budget of Intermediate Holdings and its Subsidiaries
for such Fiscal Year, on a consolidated basis, including forecasts prepared by
management of Intermediate Holdings, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of Intermediate Holdings and its Subsidiaries on a
quarterly basis for the immediately following Fiscal Year (including the Fiscal
Year in which the latest Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

(a) Intentionally Omitted.

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Quarter ended June 30, 2011), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of Intermediate Holdings,
and (ii) a copy of management’s discussion and analysis with respect to such
financial statements;

(c) promptly after any request by the Administrative Agent, and in any event
within ten (10) Business Days of such request, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement (including, without limitation, the Senior Notes, the Refinancing
Notes and any Permitted Unsecured Debt) and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of Intermediate Holdings, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
containing such additional information as the Administrative Agent may
reasonably specify;

 

80



--------------------------------------------------------------------------------

(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party;

(g) not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all material notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any Transaction Document or instrument, indenture,
loan or credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Transaction
Documents and such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;

(h) promptly after the assertion or occurrence thereof, but in any event within
ten (10) Business Days of such assertion or occurrence, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

(i) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of Intermediate Holdings, (i) a report supplementing
Schedule 5.08(c) and Schedule 5.08(d), including a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner and the Borrowers’ good faith estimate of the Fair Market Value
thereof) of all Real Property acquired during such Fiscal Year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete; and (ii) a report
supplementing Schedule 5.13 containing a description of all changes in the
information included in such Schedule as may be necessary for such Schedule to
be accurate and complete, each such report to be signed by a Responsible Officer
of Intermediate Holdings and to be in a form reasonably satisfactory to the
Administrative Agent; and

(j) promptly, but in any event within ten (10) Business Days of a reasonable
request by the Administrative Agent, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provides a link thereto on the Borrowers’ website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrowers’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrowers
to deliver such paper copies until a written request to cease delivering paper
copies is

 

81



--------------------------------------------------------------------------------

given by the Administrative Agent or such Lender and (ii) the Borrowers shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrowers shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrowers hereby agree that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent after a Responsible
Officer of Intermediate Holdings or a Borrower obtains actual knowledge thereof:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of a Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between a
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting a Borrower or any Subsidiary, including any Environmental Claim;

 

82



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event or any Foreign Benefit Event that has
had or could reasonably be expected to have a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party; and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrowers are required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii) or (ii) incurrence or issuance of any Indebtedness for which
the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii).

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrowers setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Intermediate Holdings, the Borrowers or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, unless contested in good faith by Intermediate Holdings, the
Borrowers or such Subsidiary; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, to the extent that failure to pay and
discharge such Indebtedness could reasonably be expected to result in a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Except with respect to the Immaterial
Subsidiaries, preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;
provided, however, that the Borrowers and their respective Subsidiaries may
consummate any merger or consolidation permitted under Section 7.04; and
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of a Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in

 

83



--------------------------------------------------------------------------------

the same or similar business in similar locations, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons. With respect to each Mortgaged Property, obtain flood insurance in such
total amount as is required by applicable Laws, if at any time the area in which
any improvements located on any Mortgaged Property is designated a Flood Zone,
and otherwise comply with the Flood Program.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity in all material respects with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Intermediate Holdings, the Borrowers or
such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrowers, which shall be at the expense
of the Borrowers once per Fiscal Year; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors, subject to such
representatives or independent contractors entering into a confidentiality
agreement in form and substance reasonable acceptable to the Borrowers) may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) for general
corporate purposes not in contravention of any Law or of any Loan Document,
(b) to pay the Closing Date Distribution, and (c) to pay the fees, costs and
expenses of the Loan Parties incurred in connection with the Transaction.

6.12 Covenant to Guarantee Obligations and Give Security. (a) Upon the formation
or acquisition of any new direct or indirect Subsidiary (other than any CFC or a
Subsidiary that is held directly or indirectly by a CFC) by any Loan Party, then
Intermediate Holdings and the Borrowers shall, at the Borrowers’ expense:

(i) within 30 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the Obligations,

 

84



--------------------------------------------------------------------------------

(ii) within 30 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(iii) as soon as reasonably practicable (but in any event within 30 days (or 90
days in the case of Mortgages and related deliverables) after formation or
acquisition or such additional time as the Administrative Agent may otherwise
agree), cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent Mortgages, Security Agreement supplements, IP Security
Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all pledged Equity Interests in and of such Subsidiary,
and other instruments of the type specified in Section 4.01(a)(iii)), securing
payment of all the Obligations of such Subsidiary or such parent, as the case
may be, under the Loan Documents and constituting first priority Liens on all
such real and personal properties (subject to the Lien of Revolving Collateral
Agent pursuant to the Revolving Credit Documents and Liens permitted pursuant to
Section 7.01); provided that Mortgages shall not be required for any Excluded
Real Property;

(iv) as soon as reasonably practicable (but in any event within 30 days (or 90
days in the case of Mortgages and related deliverables) after formation or
acquisition or such additional time as the Administrative Agent may otherwise
agree), cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the due recording or filing of Mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) as may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to create and perfect in favor of the
Administrative Agent (or in favor of any representative of the Administrative
Agent designated by it) valid first and subsisting Liens on the properties
purported to be subject to the Mortgages, Security Agreement supplements, IP
Security Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms; provided that Mortgages shall not be required for
any Excluded Real Property;

(v) together with the items delivered pursuant to clauses (i), (iii) and
(iv) above, deliver to the Administrative Agent, upon the reasonable request of
the Administrative Agent, a signed copy of a legal opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request; and

(vi) as promptly as practicable (but in any event within 90 days or such
additional time as the Administrative Agent may otherwise agree) after such
formation or acquisition, deliver, upon the reasonable request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to each parcel of Real Property owned or held by the entity that is the
subject of such formation or acquisition, such

 

85



--------------------------------------------------------------------------------

documents, instruments, certificates (including but not limited to Flood
Certificates), appraisals, title reports, Mortgage Policies, surveys,
engineering, soils and other reports, environmental assessment reports and other
information reasonably requested by the Administrative Agent, provided, however,
that to the extent that any Loan Party shall have otherwise received any of the
foregoing items with respect to such Real Property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent;

(b) Upon the purchase or acquisition of any Real Property (other than any
Excluded Real Property) (as determined by the Borrowers in good faith) by any
Loan Party, if such property, in the judgment of the Administrative Agent, shall
not already be subject to a perfected first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties, then
Intermediate Holdings and the Borrowers shall, at the Borrowers’ expense:

(i) within 30 days after such purchase or acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent;

(ii) as soon as reasonably practicable (but in any event within 90 days after
purchase or acquisition or such additional time as the Administrative Agent may
otherwise agree) after such purchase or acquisition, cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent Mortgages,
Security Agreement supplements, IP Security Agreement Supplements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent, securing payment of all the
Obligations and constituting first priority Liens on all such properties;

(iii) as soon as reasonably practicable (but in any event within 90 days after
purchase or acquisition or such additional time as the Administrative Agent may
otherwise agree) after such purchase or acquisition, cause the applicable Loan
Party to take whatever action (including the due recording or filing of
Mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) as may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to create and perfect in favor of the Administrative Agent
(or in favor of any representative of the Administrative Agent designated by it)
for the benefit of the Secured Parties valid first and subsisting Liens on such
property, enforceable against all third parties in accordance with their terms
(subject to the Liens permitted pursuant to Section 7.01);

(iv) together with the items delivered pursuant to clauses (ii) and (iii) above,
deliver to the Administrative Agent, upon the reasonable request of the
Administrative Agent, a signed copy of a legal opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (ii) and (iii) above and as to such other matters as the
Administrative Agent may reasonably request; and

 

86



--------------------------------------------------------------------------------

(v) as soon as reasonably practicable (but in any event within 90 days or such
additional time as the Administrative Agent may otherwise agree) after such
purchase or acquisition, deliver, upon the reasonable request of the
Administrative Agent, to the Administrative Agent with respect to such Real
Property such documents, instruments, certificates (including but not limited to
Flood Certificates), appraisals, title reports, Mortgage Policies, surveys,
engineering, soils and other reports, environmental assessment reports and other
information reasonably requested by the Administrative Agent, each in scope,
form and substance reasonably satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party shall have otherwise
received any of the foregoing items with respect to such Real Property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent; and

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, Intermediate Holdings and the Borrowers
shall, at the Borrowers’ expense:

(i) within 30 days after such request (unless such Default is cured or waived
within such 30 day period), furnish to the Administrative Agent a description of
the real and personal properties of the Loan Parties in detail reasonably
satisfactory to the Administrative Agent;

(ii) unless such Default is cured or waived within such period, as soon as
reasonably practicable (but in any event within 30 days (or 90 days in the case
of Mortgages and related deliverables) after such request or such additional
time as the Administrative Agent may otherwise agree), duly execute and deliver,
and cause each Subsidiary (other than any Immaterial Subsidiary, any CFC or a
Subsidiary that is held directly or indirectly by a CFC) of each Borrower (if it
has not already done so) to duly execute and deliver, to the Administrative
Agent deeds of Mortgages, Security Agreement supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Equity and Pledged Indebtedness in and of
such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary under the Loan Documents and constituting Liens on all such
properties;

(iii) unless such Default is cured or waived within such period, as soon as
reasonably practicable (but in any event within 30 days (or 90 days in the case
of Mortgages and related deliverables) after such request or such additional
time as the Administrative Agent may otherwise agree), take, and cause each
Subsidiary (other than any Immaterial Subsidiary, any CFC or a Subsidiary that
is held directly or indirectly by a CFC) of each Borrower to take, whatever
action (including the due recording and filing of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to create and perfect in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid first and subsisting Liens on the properties purported
to be subject to Mortgages, Security Agreement supplements, IP Security
Agreement Supplements and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms (subject to the Liens permitted pursuant to Section 7.01);

 

87



--------------------------------------------------------------------------------

(iv) unless such Default is cured or waived within such period, together with
the items delivered pursuant to clauses (ii) and (iii) above, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent, a
signed copy of a legal opinion, addressed to the Administrative Agent and the
other Secured Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request; and

(v) unless such Default is cured or waived within such period, as soon as
reasonably practicable (but in any event within 90 days or such additional time
as the Administrative Agent may otherwise agree), deliver, upon the reasonable
request of the Administrative Agent, to the Administrative Agent with respect to
each parcel of Real Property owned or held by the Borrowers and their respective
Subsidiaries, such documents, instruments, certificates (including but not
limited to Flood Certificates), appraisals, title reports, Mortgage Policies,
surveys, engineering, soils and other reports, environmental assessment reports
and other information reasonably requested by the Administrative Agent, each in
scope, form and substance reasonably satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such Real Property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

6.13 Compliance with Environmental Laws. To the extent that failure to do so
could reasonably be expected to result in a Material Adverse Effect, (a) comply,
and cause all lessees and other Persons operating or occupying its properties to
comply with all Environmental Laws and Environmental Permits and obtain and
renew all Environmental Permits necessary for its operations and properties, and
(b) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties to the extent required by
Environmental Laws and in accordance with the requirements of all Environmental
Laws; provided, however, that neither Intermediate Holdings nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action necessary to remove and clean up Hazardous Materials from any of
its properties pursuant to Environmental Laws to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

6.14 Environmental Reports. Upon the Administrative Agent’s reasonable
determination that a release of Hazardous Materials has occurred at, or an
Environmental Claim has arisen related to a release of Hazardous Materials at,
Intermediate Holdings’ or any of its Subsidiaries’ properties, in each case,
that has or is reasonably likely to result in a Material Adverse Effect, within
60 days after receipt of a written request by the Administrative Agent,
Borrowers shall provide to the Lenders an environmental site assessment report
for such property in scope and substance reasonably necessary to determine if
such a release of Hazardous Materials has occurred and the estimated cost of any
compliance, removal or remedial action required under Environmental Laws in
connection with any such release of Hazardous Materials on such property.

 

88



--------------------------------------------------------------------------------

6.15 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents (subject to
limitations hereunder and under the Collateral Documents), (iii) perfect and
maintain the validity, effectiveness and, subject to the Intercreditor
Agreement, priority of any of the Collateral Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. If the Administrative Agent reasonably determine that they are required by
applicable Laws to have appraisals prepared in respect of the Real Property of
any Loan Party constituting Collateral, the Borrowers shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended.

6.16 Post-Closing Obligations. Notwithstanding anything set forth herein to the
contrary, execute and deliver the documents and complete the tasks set forth in
the Post-Closing Agreement, in each case within the time limits specified
therein.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, each of the Borrowers and Intermediate Holdings shall not, nor
shall any of them permit any Loan Party to, directly or indirectly, and solely
in the case of Section 7.17, Holdings shall not:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names Intermediate Holdings or Borrowers or any of
their respective Subsidiaries as debtor, or assign any accounts or other right
to receive income, other than the following:

(a) Liens pursuant to any Loan Document;

 

89



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 5.08(c) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(f), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(f);

(c) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) survey exceptions, easements or reservations of, or rights of others for,
licenses, covenants, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of Real Property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of Intermediate Holdings and its Subsidiaries, taken as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(h); provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness;

(j) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $15.0 million, provided that no such Lien shall extend to
or cover any Collateral;

(k) Liens securing Indebtedness permitted under Section 7.02(e); provided that
(i) such Liens shall remains subject, at all times, to the terms of the
Intercreditor Agreement and (ii) no such Liens shall extend to any assets of
Holdings, Intermediate Holdings, the Borrowers or any other Loan Party, other
than the Collateral;

(l) Liens and rights of setoff in favor of a bank imposed by law and incurred in
the ordinary course of business on deposit accounts maintained with such bank
and cash and Cash Equivalents in such accounts;

 

90



--------------------------------------------------------------------------------

(m) Liens upon specific items of inventory or other goods and proceeds of any
Borrower or any of their respective Subsidiaries securing any Borrower’s or any
such Subsidiary’s obligations in respect of banker’s acceptances issued or
created for the account of any Borrower or any Subsidiary to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

(n) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrowers or
any of their respective Subsidiaries, or Liens encumbering deposits for letters
of intent or purchase agreements for Investments permitted pursuant to
Section 7.03;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement;

(q) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto to the extent permitted hereunder;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(s) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(t) Liens on property subject to Sale-Leaseback Transactions to the extent such
Sale-Leaseback Transactions are permitted by Section 7.05(g);

(u) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business; and

(w) Liens on the assets of Foreign Subsidiaries securing Indebtedness permitted
by Section 7.02(v).

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the incurrence by Intermediate Holdings, the Borrowers or any Loan Party of
obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

91



--------------------------------------------------------------------------------

(b) the incurrence of Indebtedness by a Subsidiary of Intermediate Holdings owed
to Intermediate Holdings or a Subsidiary of Intermediate Holdings, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party,
constitute “Pledged Indebtedness” under the Security Agreement, (ii) be on terms
(including subordination terms) reasonably acceptable to the Administrative
Agent and (iii) be otherwise permitted under the provisions of Section 7.03;
provided that (A) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than a Borrower or
a Loan Party and (B) any sale or other transfer of any such Indebtedness to a
Person that is not a Borrower or a Loan Party, will be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Borrowers or such Loan
Party, as the case may be, that was not permitted by this clause (b);

(c) Indebtedness under the Loan Documents;

(d) Indebtedness of Intermediate Holdings under the Senior Notes Documents
(which may be guaranteed by Holdings and the other Guarantors as provided in the
Senior Notes Documents) in an aggregate principal amount not to exceed
$235,000,000.00 (as reduced by the amount of any prepayments of principal of
Senior Notes made after the Closing Date); provided that the then outstanding
Senior Notes may be refinanced in full, or at least a majority of the then
outstanding aggregate principal amount of Senior Notes may be refinanced in part
through a tender offer for or redemption of then outstanding Senior Notes, at
any time through the issuance by Intermediate Holdings of the Refinancing Notes
(which may be guaranteed by Holdings and the other Guarantors on substantially
the same terms as their guarantees of the theretofore outstanding Senior Notes),
in each case so long as (x) the aggregate principal amount of outstanding
Refinancing Notes, when added to the aggregate principal amount of Senior Notes
then outstanding (for this purpose disregarding (1) any Senior Notes which will
be repaid with proceeds of the respective issuance of Refinancing Notes
substantially concurrently therewith and (2) all Senior Notes, if Intermediate
Holdings has given to the Senior Notes Trustee a notice of redemption of all
outstanding Senior Notes (with the respective redemption to occur at least 30
days but not more than 60 days after the giving of the respective notice of
redemption) in accordance with the provisions of the Senior Notes Indenture and
has taken all actions necessary to terminate its obligations with respect to the
Senior Notes and under the Senior Notes Indenture, in each case, except (i) in
connection with any Legal Defeasance (as defined in the Senior Notes Indenture),
those obligations set forth in clauses (1) – (4) of Section 8.02 of the Senior
Notes Indenture, in accordance with Sections 8.01, 8.02, 8.04 and 8.05 of the
Senior Notes Indenture, (ii) in connection with any Covenant Defeasance (as
defined in the Senior Notes Indenture), any obligation under the Senior Notes
Indenture other than those obligations set forth in Section 8.03 of the Senior
Notes Indenture, in accordance with Sections 8.01, 8.03, 8.04 and 8.05 of the
Senior Notes Indenture, and (iii) in connection with any supplemental indenture
to the Senior Notes Indenture that removes substantially all of the covenants
from the Senior Notes Indenture, any obligations similar to those set forth in
clauses (1) – (4) of Section 8.02 of the Senior Notes Indenture or other than
those obligations set forth in Section 8.03 of the Senior Notes Indenture, in
each case, as if the same were not outstanding, so long as the same are actually
repaid substantially concurrently with the respective issuance of Refinancing
Notes (in the case of preceding clause (1)) or redeemed and discharged in
accordance with the respective notice of redemption and, in any event, within 40
days after the date of the respective issuance of Refinancing Notes (in the case
of preceding clause (2)), does not at any time exceed $235,000,000 and (y) at
the time of issuance of any Refinancing Notes and immediately after

 

92



--------------------------------------------------------------------------------

giving effect thereto, no Default or Event of Default shall be in existence and
Intermediate Holdings shall be in compliance with the requirements of the Senior
Notes Indenture (if any Senior Notes are to remain outstanding) and the
Refinancing Notes Indenture (unless it is the initial issuance of Refinancing
Notes), in each case applicable to the issuance of such Refinancing Notes and
(z) the Refinancing Notes meet the requirements contained in definition of
“Refinancing Notes” contained herein;

(e) Indebtedness under the Revolving Credit Agreement and any Permitted
Refinancings thereof in an amount not to exceed the Maximum ABL Amount (as
defined in the Intercreditor Agreement);

(f) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any Permitted Refinancing thereof; provided that the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such Permitted Refinancing are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended;

(g) Guarantees of the Borrowers or any Guarantor (other than Holdings) in
respect of Indebtedness otherwise permitted hereunder of the Borrowers or any
Guarantor; provided that if the Indebtedness being guaranteed is subordinated to
or pari passu with the Term Loans, then the guarantee shall be subordinated or
pari passu, as applicable, to the same extent as the Indebtedness guaranteed;

(h) the incurrence by the Borrowers or any Subsidiary thereof of Indebtedness in
respect of Capitalized Leases or purchase money obligations, in each case,
incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction, installation or improvement or lease of property,
plant or equipment used in the business of the Borrowers or any of their
Subsidiaries, in an aggregate principal amount not to exceed the greater of
(x) 2.5% of Consolidated Total Assets and (y) $15.0 million at any time
outstanding;

(i) Indebtedness of any Person that becomes a Subsidiary of Intermediate
Holdings after the date hereof in accordance with the terms of Section 7.03(g),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
Intermediate Holdings (other than Indebtedness incurred solely in contemplation
of such Person’s becoming a Subsidiary of Intermediate Holdings); and

(j) the incurrence by Intermediate Holdings or any Subsidiary thereof of
Indebtedness arising from agreements of a Intermediate Holdings or any
Subsidiary thereof, providing for indemnification, adjustment of purchase price,
“earn out” or similar obligations, in each case, incurred in connection with the
acquisition or disposition of assets, including shares of Equity Interests,
otherwise permitted under this Agreement; provided, that the amount of such
Indebtedness does not exceed the gross proceeds actually received by
Intermediate Holdings and its Subsidiaries in connection with any such
disposition;

 

93



--------------------------------------------------------------------------------

(k) the incurrence by Intermediate Holdings or any of its Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances and performance, completion and surety bonds
or guarantees in the ordinary course of business;

(l) the incurrence by Intermediate Holdings or any of its Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within ten Business Days of being
incurred;

(m) the incurrence by Intermediate Holdings, a Borrower or any of the other Loan
Parties of additional Indebtedness in an aggregate principal amount (or accreted
value, as applicable) at any time outstanding, including all Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (m), not to exceed $25,000,000;

(n) Indebtedness under Refinancing Notes, 100% of the Net Cash Proceeds of which
are applied to repay, at the Borrowers’ and Intermediate Holdings option,
(i) outstanding Term Loans or (ii) outstanding Senior Notes, in each case, so
long as (A) no Default or Event of Default exists at the time of the issuance
thereof, (B) calculations are made by Intermediate Holdings demonstrating that
Intermediate Holdings shall be in compliance with the requirements of the Senior
Notes Indenture (if any Senior Notes are to remain outstanding) and the
Refinancing Notes Indenture (unless it is the initial issuance of Refinancing
Notes), in each case applicable to such issuance of Refinancing Notes after
giving effect thereto; (C) the Refinancing Notes meet the requirements contained
in the definition of “Refinancing Notes” contained herein; and (D) Intermediate
Holdings shall have furnished to the Administrative Agent a certificate from a
Responsible Officer certifying as to compliance with the requirements of this
clause (n);

(o) the incurrence by Intermediate Holdings or any Subsidiary of Indebtedness
arising out of Sale-Leaseback Transactions permitted by Section 7.05(g);

(p) the incurrence by Intermediate Holdings or any Subsidiary of Permitted
Unsecured Debt, and Permitted Refinancings thereof, not to exceed $200.0 million
at any time outstanding; provided that immediately after giving effect to such
incurrence, (A) no Default or Event of Default shall have occurred or be
continuing, (B) as at the last day of the Fiscal Quarter most recently ended for
which financial statements have been delivered in accordance with
Section 6.01(a) or (b), Intermediate Holdings and its Subsidiaries shall have a
Consolidated Leverage Ratio for the Measurement Period ended on the last day of
such Fiscal Quarter of not greater than 5.25:1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such incurrence had been consummated as of the first day of the
Measurement Period covered thereby and (C) Intermediate Holdings shall have
furnished to the Administrative Agent a certificate from a Responsible Officer
certifying as to compliance with the requirements of preceding clauses (A) and
(B) and containing the calculations required by preceding clause (B);

 

94



--------------------------------------------------------------------------------

(q) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(r) For the period commencing on the Closing Date and terminating on the 60th
day thereafter, Indebtedness consisting of the Existing Senior Notes, pending
the redemption or purchase and cancellation by Intermediate Holdings thereof;

(s) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business;

(t) Indebtedness representing deferred compensation to employees of Intermediate
Holdings or any of its Subsidiaries incurred in the ordinary course of business;

(u) Indebtedness in respect of obligations of Intermediate Holdings or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; and

(v) Indebtedness of Foreign Subsidiaries; provided that the aggregate principal
amount of Indebtedness incurred pursuant to this clause (v) shall not exceed
$30.0 million at any time outstanding (for the avoidance of doubt, the
Indebtedness permitted pursuant to this clause (v) shall be in addition to
Indebtedness of Foreign Subsidiaries incurred under the Revolving Credit
Agreement or any Permitted Refinancing thereof).

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrowers and their respective Subsidiaries in the
form of Cash Equivalents; provided that Cash Equivalents are not subject to
setoff rights except to the extent expressly permitted in any Account Control
Agreements or Securities Account Control Agreements;

(b) advances to officers, directors and employees of the Borrowers and their
respective Subsidiaries in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrowers and their respective Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrowers and their respective Subsidiaries in Loan Parties
(other than Holdings), and (iii) additional Investments by Subsidiaries of the
Borrowers that are not Loan Parties in other Subsidiaries that are not Loan
Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

 

95



--------------------------------------------------------------------------------

(f) Intermediate Holdings and its Subsidiaries may make and hold Investments
existing on the Closing Date and any extensions, renewals, or reinvestments
thereof (of any form), so long as the aggregate amount of all Investments
pursuant to this clause (f) is not increased at any time above the amount of
such Investment existing on the Closing Date;

(g) the purchase or other acquisition (including as a result of a merger or
consolidation) of all of the Equity Interests in, or all or substantially all of
the property of, any Person that, upon the consummation thereof, will be
wholly-owned directly by a Borrower or one or more of its wholly-owned
Subsidiaries (or Intermediate Holdings, so long as contemporaneously therewith,
all assets so acquired are transferred to one or more Borrowers or their
respective Subsidiaries contemporaneously with the consummation thereof);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall become a Loan Party and
shall otherwise comply with the requirements of Section 6.12; provided that such
requirement shall not apply to a Subsidiary of a Foreign Subsidiary that is not
required to become a Loan Party under Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrowers and their
respective Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of Intermediate Holdings
and its Subsidiaries, taken as a whole (as determined in good faith by the board
of directors (or the persons performing similar functions) of Intermediate
Holdings or such Subsidiary if the board of directors is otherwise approving
such transaction and, in each other case, by a Responsible Officer);

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, as at the last day of the Fiscal Quarter most recently ended for
which financial statements have been delivered in accordance with
Section 6.01(a) or (b), Intermediate Holdings and its Subsidiaries shall have a
Consolidated Leverage Ratio for the Measurement Period ended on the last day of
such Fiscal Quarter of not greater than 5.25:1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the Measurement Period covered thereby; and

(v) the Borrowers shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (v) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition;

 

96



--------------------------------------------------------------------------------

(h) Investments by the Borrowers and their Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed (x) $10,000,000
plus (y) the Available Amount;

(i) Investments by the Borrowers or their Subsidiaries funded solely by Excluded
Contributions contributed to Intermediate Holdings (and then either Borrower) by
Holdings, Parent Company or Sponsor Group;

(j) Investments by the Borrowers or their Subsidiaries in joint ventures and/or
Foreign Subsidiaries not in excess of the greater of $15.0 million and 2.5% of
Consolidated Total Assets as of the end of the Fiscal Quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 6.01 in the aggregate at any time outstanding
(calculated without regard to write downs or write offs thereof); provided that
if any Investment pursuant to this clause (j) is made in any Person that is not
a Subsidiary at the date of the making of such Investment and such Person
becomes a Subsidiary after such date pursuant to another Investment the amount
of which, when taken together with the amount of the prior Investment, would be
permitted under another provision of this Section 7.03, any Investment in such
Person outstanding under this clause (j) shall thereafter be deemed to have been
made pursuant to such other provision and shall cease to have been made pursuant
to this clause (j) for so long as such person continues to be a Subsidiary;

(k) Investments arising out of the receipt by Intermediate Holdings or any of
its Subsidiaries of non-cash consideration for the sale of assets permitted
under Section 7.05;

(l) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 7.06;

(m) Investments consisting of the redemption of any intercompany loans between
the Loan Parties; and

(n) Investments resulting from pledges and deposits under Sections 7.01(e), (f),
(h), (n) and (o).

7.04 Fundamental Changes. (a) Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(i) any Subsidiary of any Borrower may merge with (A) any Borrower, provided
that such Borrower shall be the continuing or surviving Person, or (B) any one
or more other Subsidiaries, provided that when any Loan Party is merging with
another Subsidiary, such Loan Party shall be the continuing or surviving Person;

 

97



--------------------------------------------------------------------------------

(ii) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Loan Party
(other than Holdings or Intermediate Holdings);

(iii) any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (A) another Subsidiary that is not a Loan Party or (B) to a
Loan Party;

(iv) so long as no Default has occurred and is continuing or would result
therefrom, each Borrower and each of their respective Subsidiaries may merge
into or consolidate with any other Person (other than Holdings or Intermediate
Holdings) or permit any other Person (other than Holdings or Intermediate
Holdings) to merge into or consolidate with it; provided, however, that in each
case, immediately after giving effect thereto (A) in the case of any such merger
to which a Borrower is a party, such Borrower is the surviving corporation and
(B) in the case of any such merger to which any Loan Party (other than a
Borrower) is a party, such Loan Party is the surviving corporation; and

(v) any Loan Party may merge with any other Person in furtherance of any
transaction otherwise permitted under Section 7.03(g); provided that such Loan
Party shall be the surviving or continuing Person.

(b) Any Immaterial Subsidiary may merge, dissolve, liquidate, consolidate with
or into any Loan Party or Subsidiary of a Loan Party; provided that any such
Loan Party shall be the surviving person.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, provided,
however, that in the case of a disposition of Real Property complying with this
Section 7.05(c), such replacement property shall be subject to the Lien in favor
of the Administrative Agent in compliance with Section 6.12(b);

(d) Dispositions of property by Intermediate Holdings or any Subsidiary to
either Borrower or another wholly-owned Subsidiary of either Borrower; provided
that if the transferor of such property is a Guarantor, the transferee thereof
must either be a Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) the grant in the ordinary course of business of any non-exclusive license of
patents, trademarks, registrations therefor and other similar intellectual
property;

 

98



--------------------------------------------------------------------------------

(g) each Borrower and each of their respective Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property; provided that any
Net Cash Proceeds received by the Borrowers or any of its Subsidiaries from any
such Sale-Leaseback Transaction shall be applied to repay Term Loans as provided
in Section 2.05(b)(ii) or reinvested or retained to the extent permitted by
Section 2.05(b)(ii);

(h) Intermediate Holdings and its Subsidiaries may sell assets, so long as
(i) no Event of Default then exists or would result therefrom, (ii) each such
sale is on terms and conditions not less favorable to the Borrowers or such
Subsidiary as would reasonably be obtained by the Borrowers or such Subsidiary
at that time in a comparable arm’s-length transaction with a Person other than
an Affiliate and the Borrowers or such Subsidiary receives at least Fair Market
Value (as determined in good faith by the Borrowers or such Subsidiary, as the
case may be), (x) at least 75% of the consideration received by the Borrowers or
such Subsidiary shall be in the form of cash or Cash Equivalents (taking into
account the amount of cash and Cash Equivalents, the principal amount of any
promissory notes and the Fair Market Value, as determined by the Borrowers or
such Subsidiary, as the case may be, in good faith, of any other consideration)
and is paid at the time of the closing of such sale, (y) the Net Cash Proceeds
therefrom are applied as (and to the extent) required by Section 2.05(b)(ii) and
(z) the aggregate amount of the proceeds received from all assets sold pursuant
to this clause (iii) shall not exceed, over the term of the Facility, the
greater of $30,000,000 and 5.0% of Consolidated Total Assets as of the end of
the Fiscal Quarter immediately prior to the date of such Disposition for which
financial statements have been delivered pursuant to Section 6.01; provided that
in no event shall Intermediate Holdings be permitted to sell or otherwise
Dispose of any Equity Interests in any Borrower or any other Loan Party (other
than Dispositions of Equity Interests in any Subsidiary acquired after the
Closing Date and Disposed of in accordance with Section 7.05(k)).

(i) Dispositions of Cash Equivalents; and

(j) Leases or sub-leases of Real Property or personal property in the ordinary
course of business; and

(k) Intermediate Holdings may make Dispositions to its Subsidiaries in
furtherance of any transaction otherwise permitted under Section 7.03(g).

provided, however, that any Disposition pursuant to Section 7.05(b) through
Section 7.05(g) and Section 7.05(i) through Section 7.05(j) shall be for Fair
Market Value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to Intermediate Holdings, any
Subsidiaries of Intermediate Holdings that are Guarantors and any other Person
that owns a direct Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

99



--------------------------------------------------------------------------------

(b) Intermediate Holdings, the Borrowers and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person;

(c) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii),
Intermediate Holdings, the Borrowers and each Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

(d) the Borrowers (and, thereafter, if applicable and with the same amounts,
Intermediate Holdings and Holdings) may (i) declare or pay cash dividends to its
stockholders and (ii) purchase, redeem or otherwise acquire for cash Equity
Interests issued by it, in an aggregate amount with respect to such subclauses
(i) and (ii) together not to exceed the sum of (x) $10,000,000 plus (y) the
Available Amount; provided that immediately after giving effect to such
Restricted Payment, as at the last day of the Fiscal Quarter most recently ended
for which financial statements have been delivered in accordance with
Section 6.01(a) or (b), Intermediate Holdings and its Subsidiaries shall have a
Consolidated Leverage Ratio for the Measurement Period ended on the last day of
such Fiscal Quarter of not greater than 5.25:1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Restricted Payment had been consummated as of the first day of the
Measurement Period covered thereby;

(e) the Borrowers (and, thereafter, if applicable and with the same amounts,
Intermediate Holdings and Holdings) may declare and pay Permitted Payments to
Parent; provided, however, that any payments to be made by the Loan Parties
under the Management Agreement not paid during any period while a Default or
Event of Default has occurred and is continuing or would arise as a result of
such payment, shall accrue and may be paid when no Default or Event of Default
exists;

(f) the Borrowers, Intermediate Holdings and Holdings may declare and pay, on
the Closing Date, the Closing Date Distribution;

(g) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options; and

(h) the Borrowers (and, thereafter, and with the same amounts, Intermediate
Holdings and Holdings) may make Restricted Payments to allow Holdings and any
Parent Company to make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such Person.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Intermediate
Holdings and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

100



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the ordinary course of
business, other than (i) on fair and reasonable terms substantially as favorable
to such Loan Party as would be obtainable by such Loan Party at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
(ii) transactions between Loan Parties otherwise permitted under this Agreement,
(iii) transactions described under the Management Agreement as in effect on the
date hereof, and (iv) payments on or after the Closing Date to stock option
holders that are employees of the Loan Parties and which are related to the
Closing Date Distribution.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Subsidiary to make Restricted Payments to Intermediate
Holdings or any Guarantor or to otherwise transfer property to or invest in
Intermediate Holdings or any Guarantor, except for (A) the Revolving Credit
Agreement, the Senior Notes Indenture, the Refinancing Notes Indenture, the
Permitted Unsecured Debt Documents or, in each case, any Permitted Refinancing
thereof, (B) any other agreement existing on the date hereof and set forth on
Schedule 7.09 or (C) at the time any Subsidiary becomes a Subsidiary of a
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of a Borrower, (ii) of any domestic
Subsidiary to Guarantee the Indebtedness of a Borrower or (iii) of Intermediate
Holdings or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(h) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Immaterial Subsidiaries. In the case of Immaterial Subsidiaries (and unless
any such Immaterial Subsidiary has become a Loan Party hereunder), engage in any
business or activity other than (a) the ownership of all outstanding Equity
Interests in any Subsidiaries that are also Immaterial Subsidiaries,
(b) maintaining their respective corporate existence, (c) participating in tax,
accounting and other administrative activities as a member of a consolidated
group of companies, including the Loan Parties and (d) activities incidental to
the businesses or activities described in clauses (a) through (c) of this
Section 7.11. For the avoidance of doubt, no Immaterial Subsidiary (unless such
Immaterial Subsidiary has become a Loan Party hereunder) may incur or guaranty
any Indebtedness under the Revolving Credit Documents, the Senior Note
Documents, the Refinancing Note Documents, if any, or the Permitted Unsecured
Debt Documents, if any.

7.12 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding $45,000,000, in the aggregate for the Borrowers and their domestic
Subsidiaries during each

 

101



--------------------------------------------------------------------------------

Fiscal Year; provided, however, that so long as no Default or Event of Default
has occurred and is continuing or would result from such expenditure, any
portion of any amount set forth above, if not expended in the Fiscal Year for
which it is permitted above, may be carried over for expenditure solely in the
next following Fiscal Year.

7.13 Amendments of Organization Documents. Amend any of its Organization
Documents other than any amendment or modification that is not adverse to the
interests of the Lenders in any material respect.

7.14 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP or as required by the SEC or other
Governmental Authorities, or (b) the Loan Parties’ Fiscal Year.

7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness
(including, without limitation, under the Senior Notes Documents, the
Refinancing Notes Documents and the Permitted Unsecured Debt Documents), except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b)(i) the voluntary prepayment of Indebtedness outstanding under the
Revolving Credit Agreement and Permitted Refinancings thereof in accordance with
the terms thereof, (ii) the mandatory prepayment of Indebtedness outstanding
under the Revolving Credit Agreement solely with the sale or insurance proceeds
of any ABL Priority Collateral (as defined in the Intercreditor Agreement) and
(iii) the prepayment of Indebtedness outstanding under the Revolving Credit
Agreement and Permitted Refinancings thereof with the proceeds of Permitted
Refinancings thereof in compliance with Section 7.02(e), (c) required mandatory
repayments or redemptions of Indebtedness outstanding under the Senior Notes
Indenture or the Refinancing Notes Indenture and the prepayment of Indebtedness
outstanding under the Senior Notes Indenture or the Refinancing Notes Indenture
with the proceeds of Refinancing Notes in compliance with Section 7.02(d),
(d) the prepayment of Permitted Unsecured Debt and Permitted Refinancings
thereof with the proceeds of Permitted Refinancings thereof in compliance with
Section 7.02(p), (e) regularly scheduled or required repayments or redemptions
of Indebtedness set forth in Schedule 7.02 and refinancings and refundings of
such Indebtedness in compliance with Section 7.02(f) and (f) payments in an
amount not to exceed the Available Amount; provided that immediately after
giving effect to such payment, as at the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered in accordance
with Section 6.01(a) or (b), Intermediate Holdings and its Subsidiaries shall
have a Consolidated Leverage Ratio for the Measurement Period ended on the last
day of such Fiscal Quarter of not greater than 5.25:1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such payment had been consummated as of the first day of the Measurement
Period covered thereby.

7.16 Amendment of Indebtedness. Amend, modify or change in any manner any term
or condition of the Revolving Credit Documents, Senior Note Documents,
Refinancing Note Documents or Permitted Unsecured Debt Documents or any
Indebtedness set forth in Schedule 7.02 (in each case, after the entering into
thereof), except for any Permitted Refinancing, refinancing, refunding, renewal
or extension thereof permitted by Section 7.02 and other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect (for the avoidance of doubt, a Permitted Refinancing shall not be
considered to be adverse to the interests of the Lenders for purposes of this
Section 7.16).

 

102



--------------------------------------------------------------------------------

7.17 Holding Company. In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in
Intermediate Holdings, (b) maintaining its corporate existence,
(c) participating in tax, accounting and other administrative activities as a
member of a consolidated group of companies, including the Loan Parties, (d) the
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (e) its guarantee of Indebtedness
outstanding under the Revolving Credit Documents, Senior Note Documents,
Refinancing Note Documents and Permitted Unsecured Debt Documents and
(f) activities incidental to the businesses or activities described in clauses
(a) through (e) of this Section 7.17.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within five (5) days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) pay within five (5) days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or 6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall prove to be false or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or

 

103



--------------------------------------------------------------------------------

holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan or a Foreign Benefit Event occurs with respect to any Foreign
Pension Plan which has resulted or could reasonably be expected to result in
liability of the Borrower under Title IV of ERISA or applicable Laws, to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) the Borrowers or any ERISA

 

104



--------------------------------------------------------------------------------

Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01, and, in the case of the ABL
Priority Collateral (as defined the Intercreditor Agreement), the Intercreditor
Agreement) on the Collateral purported to be covered thereby (except from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under any Collateral
Document and other than with respect to Collateral with an aggregate Fair Market
Value not in excess of $2,500,000).

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 

105



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Third held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the

 

106



--------------------------------------------------------------------------------

Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c)),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrowers or a Lender; and

 

107



--------------------------------------------------------------------------------

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation and Removal of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (the “Resignation Effective Date”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a

 

108



--------------------------------------------------------------------------------

successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (c) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable)(a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder but shall be entitled to all benefits
of this Section 9.

 

109



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

110



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. Each Guarantor party hereto hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrowers to the Secured Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof). The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or

 

111



--------------------------------------------------------------------------------

agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

10.02 Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrowers or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrowers,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

10.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each such Guarantor to enforce this Guaranty whether or
not the Borrowers or any other person or entity is joined as a party.

10.05 Subrogation. Guarantors shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments they makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

 

112



--------------------------------------------------------------------------------

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrowers or any other
Loan Party is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of Guarantors
under this paragraph shall survive termination of this Guaranty.

10.07 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrowers owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrowers to such Guarantor as subrogee of the Secured Parties or
resulting from Guarantors’ performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations. If the Secured Parties so request,
any such obligation or indebtedness of the Borrowers to such Guarantor shall be
enforced and performance received by Holdings as trustee for the Secured Parties
and the proceeds thereof shall be paid over to the Secured Parties on account of
the Obligations, but without reducing or affecting in any manner the liability
of such Guarantor under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrowers under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by each Guarantor immediately upon
demand by the Secured Parties.

10.09 Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrowers or any other guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

 

113



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANENOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document
(including any scheduled Repayment Date) for any payment (excluding mandatory
prepayments other than payments of Repayment Amounts) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender entitled to
such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 11.01)
any fees or other amounts payable (including any Repayment Amount) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder or to reduce the
Applicable Prepayment Percentage or otherwise reduce any amount payable
hereunder;

(f) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(g) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

114



--------------------------------------------------------------------------------

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except to the extent such right is granted to such
Lender in clauses (c), (d), (e), (f), (h) and (i) above.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

11.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

115



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, any Arranger or any of their respective Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
any Borrower’s, any Arranger’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, Intermediate Holdings, the
Borrowers and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers and the Administrative Agent. In addition, each Lender

 

116



--------------------------------------------------------------------------------

agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, each Arranger, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have

 

117



--------------------------------------------------------------------------------

the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrowers or any of their Subsidiaries, or any
Environmental Claim or any Environmental Liability related in any way to the
Borrowers or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party or any of the Borrowers’ or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrowers or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

 

118



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender and the repayment,
satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand

 

119



--------------------------------------------------------------------------------

its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (A) above, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

120



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Loan Parties. No such assignment shall be made to any Loan
Party or any of their respective Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Affiliated Lenders. Assignments to or from an Affiliated Lender shall be
subject to the following additional conditions:

(A) such assignment must be made pursuant to an open market purchase;

 

121



--------------------------------------------------------------------------------

(B) no Default shall have occurred or be continuing or would result from such
assignment;

(C) the assigning Lender and the assignee Affiliated Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit E-3 hereto (an “Affiliated Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption, and such Affiliated Lender Assignment and
Assumption shall contain the following provisions: (1) the assignor/assignee
Affiliated Lender shall each represent to the Administrative Agent in the
Affiliated Lender Assignment and Assumption that the limitation set forth in
Section 11.06(b)(vii)(D) has not been violated, and (2) the assignor/assignee
Affiliated Lender shall represent that such Affiliated Lender is not in
possession of any Borrower Restricted Information that has not been disclosed to
the Lenders generally (other than those Lenders who have elected to not receive
any Borrower Restricted Information with respect to any Loan Party);

(D) after giving effect to any such assignment, Affiliated Lenders shall not, in
the aggregate, own or hold Loans with an aggregate principal amount in excess of
15% of the principal amount of all Loans then outstanding;

(E) Each Affiliate Lender, in connection with any (i) consent (or decision not
to consent) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii) direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action that adversely
affects such Affiliate Lender in any material respect as compared to other
Lenders holding the same Series of Term Loans, shall be deemed to have voted its
interest as a Lender without discretion in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliate Lenders
(provided that, for the avoidance of doubt, such exception shall not apply to
any amendment, modification, waiver, consent or other action otherwise permitted
by Section 2.15). Each of the Borrowers and each Affiliate Lender hereby agrees
that if a case under Title 11 of the Bankruptcy Code is commenced against the
Borrowers, the Borrowers, with respect to any plan of reorganization that does
not adversely affect any Affiliate Lender in any material respect as compared to
other Lenders, shall seek (and each Affiliate Lender shall consent) to designate
the vote of any Affiliate Lender and the vote of any Affiliate Lender with
respect to any such plan of reorganization of the Borrowers or any Affiliate of
the Borrowers shall not be counted. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause;

 

122



--------------------------------------------------------------------------------

(F) Affiliated Lenders shall not receive information provided to Lenders by the
Administrative Agent or any of the Lenders (other than notices of Borrowings and
prepayments and other administrative notices in respect of Loans or Commitments
required to be delivered to Lenders pursuant to Article II) and will not be
permitted to attend or participate in any meeting not attended by the Borrowers;

(G) No Affiliate Lender shall have any right to make or bring (or participate
in, other than as a passive participant in or recipient of its pro rata benefits
of) any claim, in its capacity as a Lender, against Administrative Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents; and

(H) After giving effect to any such assignment, if Affiliated Lenders shall, in
the aggregate, own or hold Loans with an aggregate principal amount in excess of
15% of the original principal amount of all Loans then outstanding, then (1) the
portion of the assigned Loans in excess of such 15% limit shall be null and void
and the Register shall be modified to reflect such void portion of the assigned
Loans, and (2) the assigning Lender shall refund to the Affiliated Lender a pro
rata portion of the purchase price of the Loans assigned pursuant to the
Affiliated Lender Assignment and Assumption, which pro rata portion shall
reflect the amount of Loans voided pursuant to subclause (1) above. The
Administrative Agent shall not have any affirmative obligation to determine
whether the Loans held by Affiliated Lenders exceed the 15% limit set forth in
this clause (H).

Any attempted assignment or transfer by a Lender to an Affiliated Lender that
does not comply with the foregoing requirements in this Section 11.06(b)(vii)
shall be null and void. All parties hereto acknowledge and agree that the
Administrative Agent shall have no obligation or duty to monitor or track
whether any Affiliated Lender has exceeded the 15% limit set forth in
Section 11.06(b)(vii)(H).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement (including compliance with Section 3.01(e), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

 

123



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b),
provided that such Participant agrees to be subject to Section 3.01 as though it
were a Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loan or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

124



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
members, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective, direct or
indirect, counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and its obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person in
accordance with their customary practices.

 

125



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers or any other
Loan Party against any and all of the obligations of the Borrowers or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

126



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

127



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

 

128



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Loan Parties acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties or any of their respective Affiliates, or any other Person
and (B) none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests to the Loan Parties or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

129



--------------------------------------------------------------------------------

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

11.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EXOPACK KEY HOLDINGS, LLC By:   /s/ Jack E. Knott   Name: Jack E. Knott   Title:
  Chief Executive Officer EXOPACK HOLDING CORP. By:   /s/ Jack E. Knott   Name:
Jack E. Knott   Title:   Chief Executive Officer EXOPACK, LLC By:   /s/ Jack E.
Knott   Name: Jack E. Knott   Title:   Chief Executive Officer CELLO-FOIL
PRODUCTS, INC. By:   /s/ Jack E. Knott   Name: Jack E. Knott   Title:   Chief
Executive Officer EXOPACK-THOMASVILLE, LLC By:   /s/ Jack E. Knott   Name: Jack
E. Knott   Title:   Chief Executive Officer EXOPACK-ONTARIO, INC. By:   /s/ Jack
E. Knott   Name: Jack E. Knott   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

CELLO-FOIL HOLDING CORP. By:   /s/ Jack E. Knott   Name: Jack E. Knott   Title:
  Chief Executive Officer TPG GROUP HOLDING CORP. By:   /s/ Jack E. Knott  
Name: Jack E. Knott   Title:   Chief Executive Officer TPG ENTERPRISES, INC. By:
  /s/ Jack E. Knott   Name: Jack E. Knott   Title:   Chief Executive Officer TPG
(US), INC. By:   /s/ Jack E. Knott   Name: Jack E. Knott   Title:   Chief
Executive Officer EXOPACK ADVANCED COATINGS, LLC By:   /s/ Jack E. Knott   Name:
Jack E. Knott   Title:   Chief Executive Officer INTELICOAT TECHNOLOGIES IMAGE
PRODUCTS MATTHEWS LLC By:   /s/ Jack E. Knott   Name: Jack E. Knott   Title:
  Chief Executive Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXOPACK-HEBRON, L.L.C. By:   /s/ Jack E. Knott   Name: Jack E. Knott   Title:
  Chief Executive Officer EXOPACK TECHNOLOGY, LLC By:   /s/ Jack E. Knott  
Name: Jack E. Knott   Title:   Chief Executive Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Robert Milligan Name:  
Robert Milligan Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULES TO EXOPACK TERM LOAN B CREDIT AGREEMENT

 

1    EBITDA Adjustments 1.01    Immaterial Subsidiaries 2.01    Commitments and
Applicable Percentages 5.05    Supplement to Interim Financial Statements
5.08(c)    Existing Liens 5.08(d)    Real Property 5.13    Subsidiaries and
Other Equity Investments; Loan Parties 5.17    Intellectual Property Matters
6.12    Guarantors 7.02    Existing Indebtedness 11.02    Administrative Agent’s
Office, Certain Addresses for Notices

 

1



--------------------------------------------------------------------------------

Schedule 1

EBITDA ADJUSTMENTS

 

($ in millions)    FYE     Quarter March 31,      LTM        2010     2010     
2011      3/31/2011  

Adjustments to EBITDA:

          

Loss on Fixed Asset Disposal

     0.7        0.3         0.1         0.5   

Non-cash Stock Compensation

     0.3        0.1         0.1         0.3   

Management Fees

     1.9        0.4         0.6         2.1   

EOS Project

     —          —           0.4         0.4   

EMCS Acquisition and Related Fees

     5.6        —           —           5.6   

EMCS Integration (1)

     3.8        —           1.5         5.3   

Severance and Related Expenses

     2.7        0.9         —           1.8   

Foreign Exchange Loss on Intercompany Obligations

     0.1        —           —           0.1   

Sarbanes Oxley Compliance and Other Related Expenses

     1.1        0.3         0.2         1.0   

Process Improvement Consulting Analysis (2)

     3.5        0.8         1.0         3.7   

Revaluation of Canadian Inventory and Canadian Restructuring (3)

     1.3        0.4         —           0.9   

Albany Press Fire (Insurance Proceeds) (4)

     (0.8 )      —           —           (0.8 ) 

Other Startup and Restructuring

     1.7        0.3         0.3         1.7   

Capital Startup and Plant Equipment Restructuring

     2.0        0.3         0.4         2.1   

Startup of US WPP

     0.4        0.3         —           0.1   

Longview Plant Closure

     0.5        —           —           0.5   

Pet Food COE

     0.9        —           —           0.9                                    
 

Total Adjustments to EBITDA

     25.7        4.1         4.6         26.2                                  
   

 

(1) The 2010 amount includes write-off of Fair Value of Inventory Step-up of
$1.5 million. EMCS integration expected to be completed in early Q3 2011.

(2) Terminated Brooks Consulting at the end of March 2011.

(3) Changed the historical accounting estimate for valuing inventory in one of
our Canadian facilities and restructured this facility.

(4) One-time costs associated with a press fire at our Albany, GA facility were
added back in primarily during 2009. Associated insurance proceeds were
subtracted in Q2 2010.

 

2



--------------------------------------------------------------------------------

Schedule 1.01

IMMATERIAL SUBSIDIARIES

None.

 

3



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Term B Lender

   Term B Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 350,000,000         100.000000000 % 

Total

   $ 350,000,000         100.000000000 % 

 

4



--------------------------------------------------------------------------------

Schedule 5.05

MATERIAL INDEBTEDNESS AND LIABILITIES AS OF MARCH 31, 2011

 

Revolving Credit Facility

   $ 76.0M   

Current Portion Capital Lease Obligations

   $ 1.8M   

Trade Accounts Payable

   $ 85.5M   

Accrued Interest Senior Notes

   $ 9.0M   

Accrued Interest Revolving Credit Facility

   $ 0.4M   

Other Current Accrued Liabilities

   $ 25.5M   

Income Taxes Payable

   $ 1.0M   

11.25% Senior Notes

   $ 320.0M   

Long Term Portion Capital Lease Obligations

   $ 10.1M   

Deferred Income Taxes

   $ 33.3M   

Other Long Term Liabilities

   $ 16.0M   

 

5



--------------------------------------------------------------------------------

Schedule 5.08(c)

EXISTING LIENS

Attached.

 

6



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack Key Holdings, LLC

3070 Southport Road

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as US Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368571

Filed: 1-31-06

 

Amendment:

2007 4251269

Filed: 11-7-07

 

Continuation:

2010 3449331

Filed: 10-4-10

  

Blanket filing

 

Amendment changes debtor address to current listing

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368597

Filed: 1-31-06

 

Continuation:

2010 3449307

Filed: 10-4-10

   Blanket filing

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Crown Credit Company

40 S. Washington St

New Bremen, OH 45869

   UCC / Federal Tax Liens   

2008 0585255

Filed: 2-18-08

   Crown lift truck

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Crown Credit Company

40 S. Washington St

New Bremen, OH 45869

   UCC / Federal Tax Liens   

2008 0794733

Filed: 3-5-08

   Crown lift truck

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Deutsche Leasing USA, Inc.

190 S. LaSalle Street

Suite 2150

Chicago, IL 60603

   UCC / Federal Tax Liens   

2008 1417854

Filed: 4-23-08

 

Amendment:

2008 1506979

Filed: 5-1-08

  

Leased printing and packaging equipment, related software, etc.

 

Amendment restates collateral description which remains leased printing and
packaging equipment, related software, etc.

 

7



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Deutsche Leasing USA, Inc.

190 S. LaSalle Street

Suite 2150

Chicago, IL 60603

   UCC / Federal Tax Liens   

2008 1506953

Filed: 5-1-08

   Leased printing and packaging equipment, related software, etc

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Crown Credit Company

40 S. Washington St

New Bremen, OH 45869

   UCC / Federal Tax Liens   

2009 0612975

Filed: 2-25-09

   Crown lift truck, batteries, etc.

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Crown Credit Company

40 S. Washington St

New Bremen, OH 45869

   UCC / Federal Tax Liens   

2009 0942315

Filed: 3-25-09

   Crown lift truck, batteries, etc.

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

 

And

 

Exopack, LLC

1304 Arthur K. Bolton
Parkway

Griffin, GA 30223

   Delaware Secretary of State   

Chevron Phillips Chemical Company LP

10001 Six Pines Drive

The Woodlands, TX 77380

   UCC / Federal Tax Liens   

2009 3475925

Filed: 10-29-09

   Secured Party, as Consignor, agrees to deliver certain goods/products to
Debtor, as Consignee, and Consignor takes a security interest in such
goods/products

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

People’s Capital and Leasing Corp.

255 Bank St.

Waterbury, CT 06702

   UCC / Federal Tax Liens   

2010 2351686

Filed: 7-7-10

   Equipment, inventory and software financed by Secured Party for Debtor – all
leases, rental accounts, etc. rising from tenting of leasing said collateral

 

8



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

People’s Capital and Leasing Corp.

255 Bank St.

Waterbury, CT 06702

   UCC / Federal Tax Liens   

2010 2351728

Filed: 7-7-10

   Equipment, inventory and software financed by Secured Party for Debtor – all
leases, rental accounts, etc. rising from tenting of leasing said collateral

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

People’s Capital and Leasing Corp.

255 Bank St.

Waterbury, CT 06702

   UCC / Federal Tax Liens   

2010 2351819

Filed: 7-7-10

   Equipment, inventory and software financed by Secured Party for Debtor – all
leases, rental accounts, etc. rising from tenting of leasing said collateral

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   UCC / Federal Tax Liens   

2010 3403726

Filed: 9-30-10

 

Amendment:

2010 3695008

Filed: 10-21-2010

  

Toyota forklifts

 

Amendment changes debtor’s address to current listing

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   UCC / Federal Tax Liens   

2011 0497399

Filed: 2-10-11

   Toyota forklifts

Exopack Holding Corp.

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   UCC / Federal Tax Liens   

2011 0499213

Filed: 2-10-11

 

Amendment:

2011 0553340

Filed: 2-15-11

  

Toyota forklifts

 

 

 

 

Amendment restates collateral which remains Toyota forklifts

 

9



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack, LLC

501 Williams St

Tomah, WI 54660

   Delaware Secretary of State   

Winthrop Resources Corporation

11100 Wayzata Blvd,

Ste 800

Minnetonka, MN 55305

   UCC / Federal Tax Liens   

40469991

Filed: 2-4-04

 

Continuation:

2009 0120912

Filed: 1-13-09

   Leased equipment – thermal printers

Exopack, LLC

3 Maplewood Dr

Hazleton, PA 18202

   Delaware Secretary of State   

NMHG Financial Services Inc.

10 Riverview Dr

Danbury, CT 06810

   UCC / Federal Tax Liens   

52564988

Filed: 8-17-05

 

Amendment:

53327864

Filed: 10-26-05

 

Continuation:

2010 1873615

Filed: 5-27-10

  

Leased equipment

 

 

 

Amendment corrects entity designation to reflect “limited liability company”
instead of the previous “corporation”

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

LaSalle Bank National Association, as Administrative Agent

135 South LaSalle St

Chicago, IL 60603

   UCC / Federal Tax Liens   

52683408

Filed: 8-29-05

 

Amendment:

62408474

Filed: 7-12-06

 

Assignment:

70029610

Filed: 1-3-07

 

Amendment:

70029636

Filed: 1-3-07

 

Assignment:

70029644

Filed: 1-3-07

  

Consigned inventory at six (6) Exopack locations

 

Amendment further assigns consigned kraft rolls

 

International Paper assigns interest to Kapstone Kraft Paper Corporation

 

Amendment restates collateral which remains consigned paper related products

 

Kapstone Kraft Paper Corporation assigns full interest to current SP

 

10



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as US Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368555

Filed: 1-31-06

 

Continuation:

2010 3449349

Filed: 10-4-10

   Blanket filing

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

LaSalle Bank National Association, as Administrative Agent

135 South LaSalle St

Chicago, IL 60603

   UCC / Federal Tax Liens   

70029669

Filed: 1-3-07

   Consigned paper related products

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

OCE’ Financial Services, Inc.

5450 North Cumberland

Chicago, IL 60656

   UCC / Federal Tax Liens   

70335439

Filed: 1-26-07

   Leased equipment pursuant to customer trial agreement #74192, contract
#716231 (type of equipment not specified)

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   UCC / Federal Tax Liens   

2007 2171535

Filed: 5-29-07

   Toyota forklifts

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation

44 Old Ridgebury Road

Danbury, CT 06810

   UCC / Federal Tax Liens   

2007 2579778

Filed: 7-9-07

   Leased equipment – Tuber, palletizer, tail-end press related

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation

299 Park Avenue

New York, NY 10017

   UCC / Federal Tax Liens   

2007 3115457

Filed: 8-15-07

   Membership interests in Exopack Advanced Coatings, LLC

 

11



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

INX International Ink Co.

150 North Martingale Rd,

Suite 700

Schaumburg, IL 60173

   UCC / Federal Tax Liens   

2007 3147682

Filed: 8-17-07

 

Amendment:

2009 2648647

Filed: 7-30-09

 

Amendment:

2010 4650903

Filed: 12-13-10

  

Ink servicing, mixing and dispensing equipment

 

Amendment restates collateral to add exhibit specifying equipment

 

Amendment restates collateral to add exhibit specifying equipment

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   UCC / Federal Tax Liens   

2007 3242699

Filed: 8-14-07

   Toyota forklifts

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   UCC / Federal Tax Liens   

2007 4407655

Filed: 11-16-07

   Toyota forklifts

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Toyota Motor Credit Corporation

PO Box 3457

Torrance, CA 90510

   UCC / Federal Tax Liens   

2007 4684386

Filed: 12-10-07

   SteamVapor cleaning unit

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Harold M Pitman Company

 

Name changed to:

AGFA II Acquisition Corp

721 Union Blvd

Totowa, NJ 07512

   UCC / Federal Tax Liens   

2008 0244937

Filed: 1-21-08

 

Amendment:

2010 4052241

Filed: 11-18-10

  

Consigned goods and inventory (photographic plates, paper, supplies, etc.)

 

Amendment changes secured party’s name

 

12



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   UCC / Federal Tax Liens   

2009 0903309

Filed: 3-16-09

   Equipment per contract number 24964868

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   UCC / Federal Tax Liens   

2009 1466959

Filed: 5-1-09

   Equipment per contract number 24973681

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

ICON Exopack, ,LLC

100 Fifth Avenue

4th floor

New York, NY 10011

   UCC / Federal Tax Liens   

2009 2453352

Filed: 7-31-09

   Equipment leased to Debtor by Secured Party

Exopack, LLC

345 Cedar Springs Avenue

Spartanburg, SC 29304

   Delaware Secretary of State   

NMHG Financial Services Inc.

PO Box 35701

Billings, MT 59107

   UCC / Federal Tax Liens   

2009 3453047

Filed: 10-27-09

   Equipment leased to Debtor by Secured Party

Exopack, LLC

1304 Arthur K. Bolton
Parkway

Griffin, GA 30223

And

Exopack Holding Corp

2800 West Higgins Road

Suite 435

Hoffman Estates, IL 60169

   Delaware Secretary of State   

Chevron Phillips Chemical Company LP

10001 Six Pines Dr

The Woodlands, TX 77380

   UCC / Federal Tax Liens   

2009 3475925

Filed:

   Consignor, agrees to deliver certain goods/products to Debtor, as Consignee,
and Consignor takes a security interest in such goods/products

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

Citibank, N.A.

388 Greenwich Street

25th floor

Mail Drop 7

New York, NY 10013

   UCC / Federal Tax Liens   

2009 3485577

Filed: 10-29-09

 

TERMINATION:

2011 1986127

Filed: 5-25-2011

   Accounts Receivable owing to Kimberly-Clark Corporation pursuant to Supplier
Agreement

 

13



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

NMHG Financial Services Inc.

PO Box 35701

Billings, MT 59107

   UCC / Federal Tax Liens   

2009 3494108

Filed: 10-30-09

   Equipment leased to Debtor by Secured Party

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

NMHG Financial Services Inc.

PO Box 35701

Billings, MT 59107

   UCC / Federal Tax Liens   

2010 2176133

Filed: 6-22-10

   Equipment leased to Debtor by Secured Party Exopack, LLC    Spartanburg
County, SC   

Plaintiff:

Irotas Manufacturing Co.

   Suits   

2010CP4204159

Filed: 8-6-10

   Common pleas; debt collection

Exopack, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State    Starlinger & Co.
Gesellschaft M.B.H.    UCC / Federal Tax Liens   

2011 2014226

Filed: 5-26-2011

   TubeTec 150 Tubing Machine

Exopack-Ontario, Inc.

3070 Southport Rd.

Spartanburg, SC 29302

   California Secretary of State   

General Electric Capital Corporation, as US Agent

299 Park Avenue

New York, NY 10171

   UCC / Tax Liens / Judgments   

06-7057328896

Filed: 1-31-06

 

Continuation:

10-72468911

Filed: 10-4-10

   Blanket filing

Exopack-Thomasville, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as US Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368639

Filed: 1-31-06

 

Continuation:

2010 3449380

Filed: 10-4-10

   Blanket filing

 

14



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack-Thomasville, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   Delaware Secretary of State   

INX International Ink Co.

150 North Martingale Rd,

Suite 700

Schaumburg, IL 60173

   UCC / Federal Tax Liens   

2010 4650739

Filed: 12-13-10

   Ink servicing, mixing and dispensing equipment Exopack-Thomasville, LLC   
Spartanburg County, SC   

Plaintiff:

Irotas Manufacturing Co.

   Suits   

2010CP4204159

Filed: 8-6-2010

   See results under Exopack LLC

Exopack-Hebron, LLC

3070 Southport Road

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368621

Filed: 1-31-06

 

Continuation:

2010 3449356

Filed: 10-4-10

   Blanket filing

Plaintiff and counter-defendant:

Exopack-Hebron, LLC

   US District County - SC       Federal Civil Suits   

7:05-CV-00020-GRA

Filed: 1-4-05

   See results under Exopack LLC

Exopack Technology, LLC

3070 Southport Rd.

Spartanburg, SC 29302

   California Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Tax Liens / Judgments   

06-7057328917

Filed: 1-31-06

 

Continuation:

10-72468912

Filed: 10-4-10

   Blanket filing

 

15



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Cello-Foil Holding Corp.

155 Brook Street

Battle Creek, MI 49017

   Delaware Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368563

Filed: 1-31-06

 

Amendment:

2007 4251277

Filed: 11-7-07

 

Continuation:

2010 3449299

Filed: 10-4-10

  

Blanket filing

 

 

 

 

Amendment changes debtor address to current listing

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

   Michigan Department of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal and State Tax Liens   

2006021447-5

Filed: 2-2-06

 

Continuation:

2010170376-3

Filed: 12-28-10

   Blanket filing

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

 

And

 

Battle Creek Unlimited Inc.

4950 West Dickman Rd

Battle Creek, MI 49017

   Michigan Department of State   

Mobil Chemical Company, a division of ExxonMobil Oil Corporation

729 Pittsford-Palmyra Rd

Macedon, NY 14502

   UCC / Federal and State Tax Liens   

2006040655-9

Filed: 3-7-09

   Consignment – Polyethylene Grades Consigned Product

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

   Michigan Department of State   

Mobil Chemical Company, a division of Exxon Mobil Corporation

13501 Katy Freeway

Houston, TX 77079

   UCC / Federal and State Tax Liens   

2008161285-4

Filed: 10-17-08

   Consignment – Polyethylene Grades Consigned Product

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

   Michigan Department of State   

Crown Credit Company

40 S. Washington St

New Bremen, OH 45869

   UCC / Federal and State Tax Liens   

2009125799-1

Filed: 8-31-09

   Leased equipment – Master Lease Agreement dtd 8-5-09

 

16



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

   Michigan Department of State   

People’s Capital and Leasing Corp.

255 Bank St.

Waterbury, CT 06702

 

Assigned by:

Exopack Holding Corp

3070 Southport Road

Spartanburg, SC 29302

   UCC / Federal and State Tax Liens   

2010092568-5

Filed: 7-7-10

   Leased property pursuant to Lease Agreement 2523L-001 dtd 7-6-2010

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

   Michigan Department of State   

People’s Capital and Leasing Corp.

255 Bank St.

Waterbury, CT 06702

 

Assigned by:

Exopack Holding Corp

3070 Southport Road

Spartanburg, SC 29302

   UCC / Federal and State Tax Liens   

2010092570-0

Filed: 7-7-10

   Leased property pursuant to Lease Agreement 2523L-002 dtd 7-6-2010

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

   Michigan Department of State   

General Electric Capital Corporation

PO Box 35701

Billings, MT 59107

   UCC / Federal and State Tax Liens   

2010131806-9

Filed: 10-1-10

   Equipment – Master Lease 7693213-001

Cello-Foil Products, Inc.

155 Brook Street

Battle Creek, MI 49017

   Michigan Department of State   

Trespaphan America, LLC

101 Centreport Dr

Suite 210

Greensboro, NC 27409

   UCC / Federal and State Tax Liens   

2010147501-1

Filed: 11-3-10

   Trespaphan products consigned to Debtor

 

17



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

TPG Group Holding Corp.

3070 Spartanburg Road

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368696

Filed: 1-31-06

 

Amendment:

2007 4251020

Filed: 11-7-07

 

Continuation:

2010 3449414

Filed: 10-4-10

  

Blanket filing

 

 

 

 

 

Amendment

TPG (US), Inc.

3070 Southport Road

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368704

Filed: 1-31-06

 

Amendment:

2007 4251202

Filed: 11-7-07

 

Continuation:

2010 3449398

Filed: 10-4-10

  

Blanket filing

 

 

 

 

Amendment changes debtor address to current listing

TPG Enterprises, Inc.

3070 Southport Road

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

60368688

Filed: 1-31-06

 

Amendment:

2007 4251079

Filed: 11-7-07

 

Continuation:

2010 3449406

Filed: 10-4-10

  

Blanket filing

 

 

 

 

Amendment changes debtor address to current listing

 

18



--------------------------------------------------------------------------------

Schedule 5.08(c)

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

LIEN TYPE

  

FILING INFO

  

COLLATERAL
DESCRIPTION

Exopack Advanced Coatings, LLC

3070 Southport Road

Spartanburg, SC 29302

   Delaware Secretary of State   

General Electric Capital Corporation, as U.S. Agent

299 Park Avenue

New York, NY 10171

   UCC / Federal Tax Liens   

2007 3115424

Filed: 8-15-07

   All assets (excluding real property, plants and equipment)

Exopack Advanced Coatings, LLC

3070 Southport Road

Spartanburg, SC 29302

   Delaware Secretary of State   

Air Liquide Industrial U.S. PL

18222 East Petroleum Dr

Baton Rouge, LA 70809

   UCC / Federal Tax Liens   

2009 0913621

Filed: 3-23-09

   1500 gallon nitrogen vessel

 

19



--------------------------------------------------------------------------------

Schedule 5.08(d)

REAL PROPERTY

Owned Real Property

 

Item

  

Record Owner

  

Property Location

  

Estimated Fair

Market Value

  

Mortgaged to
Administrative
Agent?

1.    Cello-Foil Products, Inc.    155 Brook Street
Battle Creek, MI 49017    As previously disclosed to the Administrative Agent   
No 2.    Cello-Foil Products, Inc.    1801 Oak Haven Drive Albany, GA 31701   
As previously disclosed to the Administrative Agent    No 3.    Exopack, LLC   

3070 Southport Road

Spartanburg, SC 29302

   As previously disclosed to the Administrative Agent    No 4.    Exopack, LLC
  

345 Cedar Springs Avenue

Spartanburg, SC 29302

   As previously disclosed to the Administrative Agent    Yes 5.    Exopack, LLC
  

1400 Chase Boulevard

Sibley, IA 51249

   As previously disclosed to the Administrative Agent    Yes 6.    Exopack, LLC
  

3 Maplewood Drive

Hazleton, PA 18202

   As previously disclosed to the Administrative Agent    Yes 7.    Exopack, LLC
  

10801 Iona Avenue

Hanford, CA 93230

   As previously disclosed to the Administrative Agent    Yes 8.    Exopack, LLC
  

501 Williams Street

Tomah, WI 54660

   As previously disclosed to the Administrative Agent    No 9.    Exopack, LLC
  

1304 Arthur K. Bolton Parkway

Griffin, GA 30224

   As previously disclosed to the Administrative Agent    Yes 10.    Exopack,
LLC   

390 Southwell Boulevard

Tifton, GA 31794

   As previously disclosed to the Administrative Agent    Yes 11.    Exopack,
LLC   

2200 D Avenue E,

Seymour, Indiana 47274

   As previously disclosed to the Administrative Agent    No 12.    Exopack, LLC
  

271 River Street

Menasha, WI 54952

   As previously disclosed to the Administrative Agent    Yes 13.   
Exopack-Thomasville, LLC   

900 Jordan Valley Road

Longview, TX 75604-5225

   As previously disclosed to the Administrative Agent    No 14.    Exopack
Performance Films Inc.   

201 South Blair Street

Whitby, Ontario L1N 5S6

   As previously disclosed to the Administrative Agent    No

 

20



--------------------------------------------------------------------------------

Schedule 5.08(d)

Leased Real Property

 

Item

  

Credit Party

  

Property Location (Address

including zip code)

  

County

  

Name and Address of Lessor

1.    Cello-Foil
Products, Inc.   

Rail Pit

4950 W. Dickman Road
Battle Creek, MI 49015

   Calhoun   

City of Battle Creek, N/K/A Battle Creek Unlimited, Inc.

4950 West Dickman Road

Battle Creek, MI 49015

Attention: Industrial Park Marketing Director

2.    Cello-Foil
Products, Inc.    North Warehouse
4950 W. Dickman Road
Battle Creek, MI 49015    Calhoun   

City of Battle Creek, N/K/A Battle Creek Unlimited, Inc.

4950 West Dickman Road

Battle Creek, MI 49015

Attention: Industrial Park Marketing Director

3.    Cello-Foil
Products, Inc.    South Warehouse
4950 W. Dickman Road
Battle Creek, MI 49015    Calhoun   

City of Battle Creek, N/K/A Battle Creek Unlimited, Inc.

4950 West Dickman Road

Battle Creek, MI 49015

Attention: Industrial Park Marketing Director

4.    Cello-Foil
Products, Inc.   

1747 Oak Haven Drive

Albany, GA 31707

   Dougherty   

Albany Dougherty Payroll Development Authority

222 Pine Avenue

Albany, GA 31701

5.    Exopack, LLC   

2212 4th Avenue

Seymour, Indiana 47274

   Jackson    Columbus Container, Inc.
3460 Commerce Drive
Columbus, Indiana 47201 6.    Exopack, LLC    108 Airport Park Drive,
Garden City, GA 31408    Chatham   

Albert R. Howard

P.O. Box 606

Portal, GA 30450

7.    Exopack, LLC    101 South Tift Avenue,
Tifton, GA 31794    Tift   

Frances R. Bowen

c/o Harry B. Bowen
1918 Shoreham Drive
Charlotte, NC 28211

8.    Exopack, LLC   

375 Southwell Blvd.

Tifton, GA 31794

   Tift   

Tift County Development Authority
P.O. Box 7238

Tifton, GA 31793

Attention: Fern Bowen

9.    Exopack, LLC   

1078 Union St.

Spartanburg, SC 29302-3318

   Spartanburg    Cleveland S. Harley
1078 Union Street
Spartanburg, SC 29302 10.    Exopack, LLC   

905 West Verdigris Parkway

Catoosa, OK 74015

   Rogers   

The City of Tulsa-Rogers County Port Authority and Tulsa’s Port of Catoosa
Facilities Authority

5350 Cimarron Road

Catoosa, OK 74015

11.    Exopack, LLC   

1725 Dixie Road

Neenah, WI 54956

   Winnebago   

Checker Logistics

1725 Dixie Road

Neenah, WI 54956

 

21



--------------------------------------------------------------------------------

Schedule 5.08(d)

 

Item

  

Credit Party

  

Property Location (Address

including zip code)

  

County

  

Name and Address of Lessor

12.    Exopack, LLC   

3811 Dixon Street

Des Moines, IA 50313

   Polk   

Jacobson Warehouse

3811 Dixon Street

Des Moines, IA 50313

Attention: Mark Larson

13.    Exopack, LLC   

222430 76th Ave.

Kent, WA 98032

   King   

Holman Warehouse

222430 76th Ave.

Kent, WA 98032

14.    Exopack, LLC   

1889 24th St. SW

LeMars, IA 51031

   Plymouth   

LeMars Public Storage

1889 24th St. SW

LeMars IA 51031

15.    Exopack, LLC   

504 Carver Road

Griffin, GA 30224

   Spalding   

Southerwise

504 Carver Road

Griffin, GA 30224

16.    Exopack, LLC   

730 A Avenue

Seymour, IN 47274

   Jackson   

Ranger Warehouse

730 A Avenue

Seymour, IN 47274

17.    Exopack, LLC   

11 Maplewood Drive

Hazleton, PA 18202

   Luzerne   

Karchner Warehouse

11 Maplewood Drive

Hazleton, PA 18202

18.    Exopack, LLC   

310 Second Street, Bldg 3

Boscobel, WI 53805

   Grant   

Riverside Logistics

310 Second Street, Bldg 3

Boscobel, WI 53805

19.    Exopack, LLC   

Offsite Warehouse

115 Balmoral Ave.

Cornwall, Ontario K6H 3G6

   Ontario, Canada   

Astro Storage and Warehousing

115 Balmoral Ave.

Cornwall, Ontario K6H 3G6

20.    Exopack Holding Corp.   

8600 West Bryn Mawr Ave.,

8th Floor

Chicago, IL 60631

   Cook   

PR II Presidents Plaza JV, LLC

35361 Eagle Way

Chicago, IL 60678

21.    Exopack Holding Corp.   

2800 West Higgins Road,

Suite 435

Hoffman Estates, IL 60169

   Cook   

Newtower Trust Company Multi-Employer Property Trust

c/o Hamilton Partners, Inc.

300 Park Blvd.

Itasca, IL 60143

Attention: Senior Asset Manager

22.    Exopack-Ontario, Inc.   

5601 Santa Ana Street,

Ontario, CA 91761

   San Bernardino   

Westates Holdings, LLC

988 Villa Montes Circle

Corona, California 92879

23.    Exopack-Thomasville, LLC   

1308 Blair Street

Thomasville, NC 27360

   Davidson   

F. Stuart Kennedy and Helen J. Kennedy

P.O. Box 1050

1100 Dover Drive

Thomasville, NC 27360

24.    The Packaging Group (Canada) Corporation   

300 Spinnaker Way

Concord, Ontario L4K 4W1

   City of Vaughan, Ontario, Canada   

Spinnaker Langstaff Investments Limited

3625 Dufferin Street, Suite 503

Downsview, Ontario M3K 1N4

25.    The Packaging Group (Canada) Corporation   

360 Spinnaker Way

Vaughan, Ontario L4K 4W1

   City of Vaughan, Ontario, Canada   

Spinnaker Langstaff Investments Limited and 360 Spinnaker Portfolio, Inc.

3625 Dufferin Street, Suite 500

Downsview, Ontario M3K 1N4

 

22



--------------------------------------------------------------------------------

Schedule 5.08(d)

 

Item

  

Credit Party

  

Property Location (Address

including zip code)

  

County

  

Name and Address of Lessor

26.    Intelicoat Technologies Image Products Matthews LLC   

Facility

700 Crestdale Road,
Matthews, NC 80105

   Mecklenburg   

Lakestar Properties, LLC

4583 Highway 9 North

Howell, New Jersey 07731

 

23



--------------------------------------------------------------------------------

Schedule 5.08(d)

Miscellaneous Real Property

The property described in #26 above in the list of Leased Real Property is
subleased to Kamazu Fashion Inc.

Portions of the property described in #12 above in the list of Owned Real
Property is leased to Bemis Company, Inc.

 

24



--------------------------------------------------------------------------------

Schedule 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES

PARTS (a), (b), (c):

 

Loan Party

  

Direct Subsidiaries

   Ownership  

Exopack Key Holdings, LLC

   Exopack Holding Corp.      100 % 

Exopack Holding Corp.

  

Cello-Foil Holding Corp.

Exopack, LLC

    


 

100


100

% 


% 

Cello-Foil Holding Corp.

  

Cello-Foil Products, Inc.

TPG Group Holding Corp.

    


 

100


100

% 


% 

TPG Group Holding Corp.

  

TPG Enterprises, Inc.

TPG (US), Inc.

    


 

100


100

% 


% 

TPG Enterprises, Inc.

  

Exopack Performance Films Inc.*

The Packaging Group (Canada) Corporation*

    


 

100


100

% 


% 

The Packaging Group (Canada) Corporation*

  

Exopack-Newmarket, Ltd.*

3181952*

Exopack L.P.*

    


 

 

100


100

99.99

% 


% 

% 

3181952*

   Exopack L.P.*      0.01 % 

Exopack, LLC

  

Exopack-Thomasville, LLC

Exopack-Ontario, Inc.

Exopack-Hebron, L.L.C.

Exopack Advanced Coatings, LLC

Exopack Advanced Coatings Ltd.*

    


 

 

 

 

100


100

100

100

100

% 


% 

% 

% 

% 

Exopack-Ontario, Inc.

   Exopack-Technology, LLC      100 % 

Exopack Advanced Coatings, LLC

   Intelicoat Technologies Image Products Matthews LLC      100 % 

Exopack Advanced Coatings Ltd.*

   Intelicoat Technologies EF Holdco Ltd.*      100 % 

Intelicoat Technologies EF Holdco Ltd.*

   Exopack Advanced Coatings (North Wales) Ltd.*      100 % 

 

* Not a Loan Party

PART (d):

 

Loan

Party

  

Jurisdiction of
Organization

  

Foreign
Qualifications

  

Chief

Executive Office

  

Principal

Place of Business

Exopack Key Holdings, LLC    Delaware    Florida    3070 Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Exopack Holding Corp.    Delaware   

Florida,

Oklahoma,

South Carolina

   3070 Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302

 

25



--------------------------------------------------------------------------------

Schedule 5.13

 

Loan

Party

  

Jurisdiction of
Organization

  

Foreign
Qualifications

  

Chief

Executive Office

  

Principal

Place of Business

Exopack, LLC    Delaware   

Arkansas,

California, Georgia,

Indiana,

Iowa,

New Jersey,

Oklahoma

Pennsylvania, South Carolina, Texas, Wisconsin

   3070 Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Exopack-Hebron, L.L.C.    Delaware   

Ohio

South Carolina

   3070 Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Exopack-Thomasville, LLC    Delaware   

North Carolina,

Texas

   3070 Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Exopack-Ontario, Inc.    California    None    3070
Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Exopack-Technology, LLC    California    None    3070
Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Cello-Foil Holding Corp.    Delaware   

Florida,

Michigan

   155 Brook Street,
Battle Creek, MI 49017    155 Brook Street,
Battle Creek, MI 49017

 

26



--------------------------------------------------------------------------------

Schedule 5.13

 

Loan

Party

  

Jurisdiction of
Organization

  

Foreign
Qualifications

  

Chief

Executive Office

  

Principal

Place of Business

Cello-Foil Products, Inc.    Michigan    Georgia    155 Brook Street,
Battle Creek, MI 49017    155 Brook Street,
Battle Creek, MI 49017 TPG Group Holding Corp.    Delaware    Florida    3070
Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 TPG (US)PM, Inc.    Delaware    None    3070 Southport
Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 TPG Enterprises, Inc.    Delaware    None    3070
Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Exopack Advanced Coatings, LLC    Delaware    North
Carolina    3070 Southport Road,
Spartanburg, SC 29302    3070 Southport Road,
Spartanburg, SC 29302 Intelicoat Technologies Image Products Matthews LLC   
Delaware    North Carolina    3070 Southport Road,
Spartanburg, SC 29302    700 Crestdale Road,
Matthews, NC 28105

 

27



--------------------------------------------------------------------------------

Schedule 5.17

INTELLECTUAL PROPERTY

Disclosures Regarding Intellectual Property

1. Exopack-Technology, LLC et al. (plaintiffs) v. Packaging Concepts, Inc.
(defendant) v. General Mills (third party defendant), filed August 12, 2005,
U.S. District Court, Southern District of Texas, alleging infringement of U.S.
Patent Nos. 5,488,220 and 6,046,443. General Mills and PCI allege that at least
certain claims of the patents-in-suit are invalid based on prior art, obvious
extension of prior art, or sale of product with such claims more than a year
prior to the patent application filing date.

2. Letter dated August 2, 2005, and December 5, 2005, to Masterfoods USA, Inc.
and Exopack, LLC, respectively, from Frost Brown Todd, LLC (on behalf of MDH
Packaging Corporation (“MDH”)) regarding U.S. Patent No. 4,971,454 (the “454
patent”). MDH claims that a bag with a recloseable opening (manufactured by
Exopack and sold by Exopack to Masterfoods USA for use in distribution of its
dog food products) falls within the scope of the claims of the ‘454 patent.
Exopack believes that the bag does not fall within the scope of the claims of
the ‘454 patent and has informed Masterfoods and counsel to MDH of the same. At
the present time, it appears that MDH is choosing to pursue Masterfoods directly
as a user of the bags, rather than Exopack as a manufacturer/seller of the bags.
Exopack is contractually obligated to indemnify Masterfoods for such claims of
intellectual property infringement.

3. In mid-2001 and early 2002, Exopack received notices from MDH alleging that
Exopack was in violation of or was planning to violate the terms of an exclusive
license to certain closure technology allegedly licensed to MDH by KCL, and that
Exopack was infringing or was planning to infringe the underlying patent
covering such closure technology. Exopack responded that it was the owner of a
license from KCL through its predecessors in interest, Union Camp Corporation
and International Paper. The parties then commenced negotiations of a materials
supply and replacement licensing arrangement, which, due to lack of Exopack
customer demand for such materials, never was completed.

4. In connection with a dispute between Exopack and Actinic Inc. regarding
ownership of a bag coating invention, Exopack and Actinic reached a settlement
of Exopack’s misappropriation claims against Actinic. In connection with the
settlement, the parties executed an agreement perpetually and exclusively
licensing to Exopack all intellectual property rights in Actinic’s patent, plus
improvements, including an option for Exopack to require assignment of patent in
question. Exopack was also granted an exclusive license to Actinic’s proprietary
ink blend.

5. In mid to late 2003, FlexSol Corporation alleged orally that it had developed
a high clarity shrink film product similar to a product developed by Exopack
(i.e., the subject of a published Exopack patent application). Exopack
understands that FlexSol Corporation may have filed a patent application for the
product FlexSol allegedly invented. Exopack was the first to file for patent
protection and believes it reduced its product to practice before FlexSol
reduced the product it allegedly invented to practice. FlexSol maintains that it
invented this product prior to Exopack.

 

28



--------------------------------------------------------------------------------

Schedule 5.17

Copyrights

 

Owner

  

Title

   Reg. No. Cello-Foil Products, Inc.    Quality assurance lab database:
instruction manual    TXu001108708

 

29



--------------------------------------------------------------------------------

Schedule 5.17

Trademarks

Owner: Exopack, LLC

 

Trademark/

Image if any

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

1.

 

CLEARSHIELD

   76552803


10/20/2003

   3042255


1/10/2006

   REGISTERED

2.

 

HALO

   77264525


8/26/2007

   3914651


2/1/2011

   REGISTERED

3.

 

I-VAC

   76623326


12/6/2004

   3200077


1/23/2007

   REGISTERED

4.

 

LASERTEAR

   76454119


10/1/2002

   2907014


11/30/2004

   REGISTERED

5.

 

MARAFLEX

   72057657


8/22/1958

   679632


6/2/1959

  

REGISTERED

RENEWED

6.

 

MATTEFX

LOGO [g192853g23z32.jpg]

   77624246


12/1/2008

   —     

PENDING

ITU

 

30



--------------------------------------------------------------------------------

Schedule 5.17

Owner: Exopack-Technology, LLC

 

Trademark/

Image if any

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

1.
 

CEDEX

LOGO [g192853g25p36.jpg]

   77811502


8/24/2009

   —     

PENDING

ITU

2.
 

DESIGN ONLY

LOGO [g192853g01u21.jpg]

   78079895


8/17/2001

   2765640


9/16/2003

   REGISTERED 3.   EXOPACK    78079904


8/17/2001

   2765641


9/16/2003

   REGISTERED 4.   INSTA-BOWL    85056597


6/7/2010

   —     

PENDING

ITU

5.

 

POLARFLEX

LOGO [g192853g65e49.jpg]

   77748938


6/1/2009

   —      PENDING 6.
 

SEAL ‘N VENT

LOGO [g192853g75i10.jpg]

   78619093


4/28/2005

   3319958


10/23/2007

   REGISTERED 7.
 

SEAL ‘N VENT

LOGO [g192853g79h38.jpg]

   78619213


4/28/2005

   3319960


10/23/2007

   REGISTERED 8.   SHUR-SEAL    78303799


9/22/2003

   3220481


3/20/2007

   REGISTERED

 

31



--------------------------------------------------------------------------------

Schedule 5.17

Owner: Exopack Advanced Coatings, LLC

 

Trademark/

Image if any

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

1.   DURATOOL    74116644


11/19/1990

   1749153


1/26/1993

   REGISTERED 2.   DURATOOL ECLIPSE    76490607


2/19/2003

   2996339


9/20/2005

   REGISTERED 3.   INSPIRE    76543292


9/8/2003

   3151256


10/3/2006

   REGISTERED 4.  

REFLEX

LOGO [g192853g46a98.jpg]

   75176177


10/3/1996

   2067371


6/3/1997

   REGISTERED 5.   STRAT FX    77077033


1/5/2007

   3293301


9/18/2007

   REGISTERED

 

32



--------------------------------------------------------------------------------

Schedule 5.17

 

Trademark/

Image if any

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

6.   TECNILITH    73289213


12/10/1980

   1246122


7/26/1983

   REGISTERED 7.
 

Z-FLO CONDUCTIVE FILMS AND FOILS

LOGO [g192853g36u73.jpg]

   77808358


8/19/2009

   3901524


1/4/2011

   REGISTERED

 

33



--------------------------------------------------------------------------------

Schedule 5.17

Owner: Cello-Foil Products, Inc.

 

Trademark/

Image if any

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

1.  

CF

LOGO [g192853g39j51.jpg]

   71683354


3/14/1955

   635356


10/9/1956

  

REGISTERED

RENEWED

 

34



--------------------------------------------------------------------------------

Schedule 5.17

Patents

Owner: Exopack, LLC

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

1.   BAGS HAVING COMPOSITE STRUCTURES AND RELATED METHODS    12556151


9/9/2009

   —      PENDING 2.   DIENOPHILE ADDITIVES TO POLYVINYLIDENE CHLORIDE
COPOLYMERS    09649895


8/28/2000

   6514626


2/4/2003

   REGISTERED 3.   DIENOPHILE ADDITIVES TO POLYVINYLIDENE CHLORIDE COPOLYMERS   
10341702


1/14/2003

   6911242


6/28/2005

   REGISTERED 4.   DUAL SCORED EASY OPEN FILM    11286958


11/23/2005

   7531228


5/12/2009

   REGISTERED 5.   EASY-OPENING RECLOSABLE PACKAGE    08947679


7/2/1997

   5882749


3/16/1999

   REGISTERED 6.   ENCAPSULATED BARRIER FOR FLEXIBLE FILMS AND A METHOD OF
MAKING AND USING THE SAME    10918958


8/16/2004

   7384679


6/10/2008

   REGISTERED 7.   ENCAPSULATED BARRIER FOR FLEXIBLE FILMS AND A METHOD OF
MAKING THE SAME    09650385


8/29/2000

   6500514


12/31/2002

   REGISTERED

 

35



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

8.   ENCAPSULATED BARRIER FOR FLEXIBLE FILMS AND A METHOD OF MAKING THE SAME   
10325002


12/20/2002

   6911244


6/28/2005

   REGISTERED 9.   FILM STRUCTURES AND PACKAGES THEREFROM USEFUL FOR PACKAGING
RESPIRING FOOD PRODUCTS    10668427


9/23/2003

   7008677


3/7/2006

   REGISTERED 10.   FILM STRUCTURES AND PACKAGES THEREFROM USEFUL FOR RESPIRING
FOOD PRODUCTS THAT RELEASE CO2 AMOUNTS    12259512


10/28/2008

   —      PENDING 11.   HEAT SHRINKABLE BARRIER BAGS    09105623


6/26/1998

   6074715


6/13/2000

   REGISTERED 12.   HEAT SHRINKABLE BARRIER BAGS    09573596


5/18/2000

   6544660


4/8/2003

   REGISTERED 13.   HEAT SHRINKABLE BARRIER BAGS WITH ANTI BLOCK ADDITIVES   
09758843


1/11/2001

   6531198


3/11/2003

   REGISTERED 14.   HEAT SHRINKABLE FILM STRUCTURES WITH IMPROVED SEALABILITY
AND TOUGHNESS    08884121


6/27/1997

   6051292


4/18/2000

   REGISTERED 15.   HEAT SHRINKABLE FILM STRUCTURES WITH IMPROVED SEALABILITY
AND TOUGHNESS    09443904


11/19/1999

   6753054


6/22/2004

   REGISTERED

 

36



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

16.   LAMINATE ANTIOXIDANT FILM    09887836


6/22/2001

   7101624


9/5/2006

   REGISTERED 17.   LASER SCORED PACKAGE    07771977


10/2/1991

   5229180


7/20/1993

   REGISTERED 18.   LASER SCORING OF PACKAGING SUBSTRATES    07720121


7/1/1991

   5158499


10/27/1992

   REGISTERED 19.   LASER SCORING OF PACKAGING SUBSTRATES    08270782


7/5/1994

   5630308


5/20/1997

   REGISTERED 20.   METHODS FOR MAKING MULTIPLE LAYER SHEET MATERIALS   
083776057


1/20/1995

   5705111


1/6/1998

   REGISTERED 21.   MICROWAVABLE BAGS FOR USE WITH LIQUID OIL AND RELATED
METHODS    12581279


10/19/2009

   —      PENDING 22.   MULTILAYER BARRIER STRUCTURES, METHODS OF MAKING THE
SAME AND PACKAGES MADE THEREFROM    11029200


1/4/2005

   —      PENDING 23.   MULTILAYER STRUCTURES, PACKAGES, AND METHODS OF MAKING
MULTILAYER STRUCTURES    11029195


1/4/2005

   —      PENDING

 

37



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

24.   MULTI-LAYER THERMOPLASTIC FILMS AND PACKAGES MADE THEREFROM    09369980


7/30/1999

   7316833


1/8/2008

   REGISTERED 25.   MULTI-LAYERED BAGS AND METHODS OF MANUFACTURING THE SAME   
12341080


12/22/2008

   —      PENDING 26.   MULTI-LAYERED BAGS AND METHODS OF MANUFACTURING THE SAME
   12335414


12/15/2008

   —      PENDING 27.   PACKAGING MATERIAL FOR FORMING AN EASY-OPENING
RECLOSABLE PACKAGING MATERIAL AND PACKAGE    08999707


11/3/1997

   5882789


3/16/1999

   REGISTERED 28.   POLYAMIDE STRUCTURES FOR THE PACKAGING OF MOISTURE
CONTAINING PRODUCTS    12349357


1/6/2009

   —      PENDING 29.   POLYMERIC FILM STRUCTURES USEFUL AS SHRINK BAGS   
09329415


6/10/1999

   6706343


3/16/2004

   REGISTERED 30.   POLYMERIC FILM STRUCTURES USEFUL AS SHRINK BAGS    09591244


6/9/2000

   6770338


8/3/2004

   REGISTERED 31.   STRUCTURES OF POLYMERS MADE FROM SINGLE SITE CATALYSTS   
09144713


9/1/1998

   6270867


8/7/2001

  

REGISTERED

 

Post-Closing Date issues to be resolved:

 

File assignment or name change documentation with the USPTO to correct break in
chain of title from American National Can Company to Alcan Packaging Flexible
France

 

38



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

32.   STRUCTURES OF POLYMERS MADE FROM SINGLE SITE CATALYSTS    09006700


1/14/1998

   6437064


8/20/2002

   REGISTERED 33.   STRUCTURES OF POLYMERS MADE FROM SINGLE SITE CATALYSTS   
09684567


10/6/2000

   6511568


1/28/2003

  

REGISTERED

 

Post-Closing Date issues to be resolved:

 

File assignment or name change documentation with the USPTO to correct break in
chain of title from Pechiney Plastic Packaging, Inc. to Alcan Packaging Flexible
France

 

39



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

34.   STRUCTURES OF POLYMERS MADE FROM SINGLE SITE CATALYSTS    10136962


5/2/2002

   6645641


11/11/2003

  

REGISTERED

 

Post-Closing Date issues to be resolved:

 

File assignment or name change documentation with the USPTO to correct break in
chain of title from Pechiney Plastic Packaging, Inc. to Alcan Packaging Flexible
France

35.   TEAR TAPE FOR PLASTIC PACKAGING    09400806


9/22/1999

   6316036


11/13/2001

   REGISTERED 36.   TEAR TAPE FOR PLASTIC PACKAGING    09352897


7/13/1999

   6416841


7/9/2002

   REGISTERED 37.   TEAR TAPE FOR PLASTIC PACKAGING    09925560


8/9/2001

   6749877


6/15/2004

   REGISTERED 38.   THERMOFORMABLE MULTILAYER POLYMERIC FILM    08602256


2/15/1996

   6068933


5/30/2000

   REGISTERED 39.   THERMOFORMABLE MULTILAYER POLYMERIC FILM    09411671


10/4/1999

   6562476


5/13/2003

   REGISTERED

 

40



--------------------------------------------------------------------------------

Schedule 5.17

 

09/13/2010 09/13/2010 09/13/2010 09/13/2010

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

40.   THERMOFORMABLE MULTILAYER POLYMERIC FILM    10131954


4/25/2002

   6942927


9/13/2005

   REGISTERED 41.   MULTI-LAYER LOW TEMPERATURE SHRINK FILM    13036974


02/28/2011

      PENDING 42.   OZONE APPLICATOR AND METHOD FOR POLYMER OXIDATION   
12922202


09/13/2010

      PENDING 43.   BAGS HAVING ADHESIVE DRYING STRUCTURES AND RELATED METHODS
   12625960


11/25/2009

      PENDING

Owner: Exopack-Technology, LLC

 

09/13/2010 09/13/2010 09/13/2010 09/13/2010

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

1.   BAG FOR MICROWAVE COOKING    08282647


7/29/1994

   5488220


1/30/1996

   REGISTERED 2.   BAG HAVING AN IMPROVED HEAT SEAL CLOSURE AND ASSOCIATED
METHODS    11265946


11/3/2005

   7544403


6/9/2009

   REGISTERED

 

41



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

3.   BAG HAVING RECLOSABLE SEAL AND ASSOCIATED METHODS    10383929


3/7/2003

   6969196


11/29/2005

   REGISTERED 4.   BAG WITH ARCUATE-TRANSITION TEAR LINE    09858984


5/16/2001

   6402379


6/11/2002

   REGISTERED 5.   BAG WITH REENFORCED HANDLE AND RESEALABLE POUR SPOUT OPENING
   08509831


8/1/1995

   5558438


9/24/1996

   REGISTERED 6.   BAG WITH REENFORCED HANDLE AND RESEALABLE POUR SPOUT OPENING
   08621575


3/26/1996

   5611626


3/18/1997

   REGISTERED 7.   BAG WITH TEAR-RESISTANT HANDLE    09261986


 3/4/1999

   6065871


5/23/2000

   REGISTERED 8.   BAG WITH TEAR-RESISTANT HANDLE    09512712


2/24/2000

   6231232


5/15/2001

   REGISTERED 9.   ELASTOMER AND POLYOLEFIN RESIN BASED FILMS AND ASSOCIATED
METHODS    11352066


2/10/2006

   7582341


9/1/2009

   REGISTERED 10.   ELASTOMER AND POLYOLEFIN RESIN BASED FILMS AND ASSOCIATED
METHODS    10760337


8/1/2006

   7083838


8/1/2006

   REGISTERED

 

42



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

11.   ENHANCED SLIDER ZIPPER MULTIWALL BAG AND ASSOCIATED METHODS    10860366


6/3/2004

   7090904


8/15/2006

   REGISTERED 12.   ENVIRONMENTALLY FRIENDLY PINCH BOTTOM BAG ASSEMBLY AND
METHOD OF MAKING    08146961


11/10/1993

   5529396


6/25/1996

   REGISTERED 13.   ENVIRONMENTALLY FRIENDLY PINCH BOTTOM BAG ASSEMBLY AND
METHOD OF MAKING    08468444


6/6/1995

   5728037


3/17/1998

   REGISTERED 14.   FLEXIBLE HINGED HANDLE AND CARRYING BAG EMPLOYING THE SAME
   09522698


3/10/2000

   6374461


4/23/2002

   REGISTERED 15.   GUSSETED BAG WITH ANTI-LEAK FEATURE    09304178


5/3/1999

   6046443


4/4/2000

   REGISTERED 16.   HEAVY DUTY BAG WITH EASILY-REMOVABLE CORNER FOR POURING   
08500173


7/10/1995

   5593229


1/14/1997

  

REGISTERED

 

Post-Closing Date issues to be resolved:

 

Brief: Security Interest

Assignor: Rex International, Inc., f/k/a Rex-Rosenlew International, Inc.

Assignee: Fleet Capital Corporation

Signed: 8/15/2000

Recorded: 11/14/2000

Reel/Frame: 011306/0928

 

Brief: Security Interest

Assignor: Plassein International of Thomasville, Inc. f/k/a Rex International,
Inc.

Assignee: Fleet Capital Corporation

Signed: 5/14/2003

Recorded: 5/20/2003

Reel/Frame: 014066/0876

 

43



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

17.   LAMINATED BAG WALL CONSTRUCTION    08810043


 3/4/1997

   5871790


2/16/1999

   REGISTERED 18.   LOAD CARRYING BAG WITH PERFORATED TEAR LINE OPENING   
08167757


12/15/1993

   5482376


1/9/1996

   REGISTERED 19.   LOAD CARRYING BAG WITH PERFORATED TEAR LINE OPENING   
08417407


4/5/1995

   5601369


2/11/1997

   REGISTERED 20.   LOW-GLOSS DRY-ERASE COATING FORMULATION    11767139


6/22/2007

   —      PENDING 21.   METHOD OF FORMING A BAG    11201871


8/11/2005

   7322921


1/29/2008

   REGISTERED 22.   METHOD OF FORMING A BAG HAVING A RECLOSABLE SEAL    11265620


11/2/2005

   7549269


6/23/2009

   REGISTERED 23.   METHOD OF FORMING A BURST-RESISTANT EASY-OPEN CORNER IN A
HEAVY DUTY BAG    10649715


8/26/2003

   7037250


5/2/2006

   REGISTERED

 

44



--------------------------------------------------------------------------------

Schedule 5.17

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

24.   MICROWAVABLE BAG FOR COOKING AND SERVING FOOD    08666895


6/20/1996

   5770839


6/23/1998

   REGISTERED 25.   MULTIPLY BAG WITH TEAR STRIP OPENING MECHANISM    09373256


3/12/1999

   6213644


4/10/2001

   REGISTERED 26.   MULTIWALL BAG WITH ZIPPER AND FIN    10290681


11/8/2002

   6979482


12/27/2005

   REGISTERED 27.   MULTIWALL VENTED BAG, VENTED BAG FORMING APPARATUS, AND
ASSOCIATED METHODS    10421607


4/23/2003

   6986605


1/17/2006

   REGISTERED 28.   NON-FLUOROCARBON OIL AND GREASE BARRIER METHODS OF
APPLICATION AND PACKAGING    10200209


7/22/2002

   6893686


5/17/2005

   REGISTERED 29.   PERFORATION BLADE FOR FORMING A BURST-RESISTANT EASY-OPEN
CORNER IN A HEAVY DUTY BAG    09934417


8/21/2001

   6609999


8/26/2003

   REGISTERED 30.   SIDE GUSSET BAG WITH CONVENIENT CARRY HANDLE    09650478


8/29/2000

   6299351


10/9/2001

   REGISTERED 31.   TAMPER EVIDENT MULTI-WALL PACKAGING AND ASSOCIATED METHODS
   12021296


1/28/2008

   7563027


7/21/2009

   REGISTERED 32.   TAMPER EVIDENT MULTI-WALL PACKAGING AND ASSOCIATED METHODS
   10366490


2/13/2003

   6994471


2/7/2006

   REGISTERED

 

45



--------------------------------------------------------------------------------

Schedule 5.17

Owner: Exopack Advanced Coatings, LLC

 

Patent Title

   Application
Number
Application
Date    Registration
Number
Registration
Date   

Status

1.   CURRENT COLLECTOR HAVING A CONDUCTIVE PRIMER LAYER    08284300


8/2/1994

   5478676


12/26/1995

  

REGISTERED

 

Post-Closing Date issues to be resolved:

 

Brief: Security Interest

Assignor: Image Products Group LLC

Assignee: Congress Financial Corporation

Signed: 6/19/2002

Recorded: 7/15/2002

Reel/Frame: 013036/0434

2.   OVERCOATS FOR DIAZO-CONTAINING LAYERS WITH CHEMICALS AND ABRASION
RESISTANCE    07694064


5/1/1991

   5382495


1/17/1995

  

REGISTERED

 

Post-Closing Date issues to be resolved:

 

Brief: Security Interest

Assignor: Image Products Group LLC

Assignee: Congress Financial Corporation

Signed: 6/19/2002

Recorded: 7/15/2002

Reel/Frame: 013036/0434

 

46



--------------------------------------------------------------------------------

Schedule 5.17

Licenses

 

Item

  

Description

1.    Product Development and Sales Agreement dated October 29, 1993 between
Morton International, Inc. and Union Camp Corporation (assigned to Exopack). 2.
   Joint Development Agreement dated November 20, 2000 between International
Paper Company and Actinic, Inc. 3.    License and Development Agreement dated
June 1, 2003 between Pactiv Corporation, on the one hand, and Exopack and Hebron
(f/k/a Specialty Films & Associates, LLC), on the other hand. 4.    License
Agreement dated April 4, 2002 between UV Color, Inc. and Exopack. 5.    Joint
Development Agreement – Flexible Packaging dated June 24, 2005 between Exopack
and Shandong Shouguang JianYuanChun Co. Ltd. 6.    International Program License
Agreement dated May 21, 2003 between Exopack and Navision a/s. 7.    Master
Customer Agreement for Axapta for Converting System dated May 21, 2003 between
Concord Business Systems, Inc. and Exopack. 8.    Software License, Services and
Maintenance Agreement dated August 9, 2001 between Exopack (f/k/a Exo-Tech
Packaging) and J.D. Edwards. 9.    Microsoft Business Agreement dated February
26, 2002 between MSLI, GP and Exopack. 10.    Confidentiality Agreement dated
October 25, 2002 between Plassein International (assigned to Thomasville) and
Cargill. 11.    Unexecuted License Agreement for use of Repasack recycling
trademarks in Europe. 12.    Non-Exclusive License Agreement, between Cargill,
Inc. and Rex International (predecessor to Plassein International, assigned to
Thomasville) [no date, unexecuted copy]. 13.    Non-Exclusive License Agreement,
between Salerno Plastics, Ltd. and Rex International (predecessor to Plassein
International, assigned to Thomasville) [no date, unexecuted copy]. 14.   
Assignment, Transfer and License Agreement dated as of September 1, 2004 between
Actinic, Inc. and Exopack LLC. 15.    Trademark Usage Agreement dated September
1, 2005, between Shurfine Foods, Inc. and Exopack-Technology LLC. 16.    License
Agreement dated May 13, 1989, between KCL Corporation and Union Camp
Corporation.

 

47



--------------------------------------------------------------------------------

Schedule 5.17

 

Item

  

Description

17.    Joint Development Agreement Addendum No. 1 dated February 24, 2003,
between Color Converting Industries, L.L.C. and Exopack. 18.    Confidentiality,
Nondisclosure and Limited Use Agreement dated August 8, 2003, between Exopack
and FlexSol Packaging Corp. 19.    License Authorization Grant dated November 8,
2005 between McAfee, Inc. and Cello-Foil Products, Inc. 20.    Software License
Agreement dated January 21, 2000, between JB Systems, Inc., DHA Mainsaver and
Cello-Foil Products, Inc. 21.    Dedicated Access Agreement dated April 2, 2003,
between Corecomm – Voyager. and Cello-Foil Products, Inc. 22.    Master Software
License Agreement dated August 31, 2000 between Peregrine Connectivity, Inc. and
Cello-Foil Products, Inc. 23.    Software Schedule to the Master Software
License Agreement dated August 31, 2000 between Peregrine Connectivity, Inc. and
Cello-Foil Products, Inc. 24.    Purchase Order dated November 20, 2000, between
Harbinger Corporation and Cello-Foil Products, Inc. 25.    License Agreement and
Order Form between Computer Associated Internal, Inc. and EDS for the exclusive
use and benefit of Cello-Foil Products, Inc. 26.    Addendum to License
Agreement and Order Form between Computer Associated Internal, Inc. and EDS for
the exclusive use and benefit of Cello-Foil Products, Inc. 27.    Master License
Agreement dated July 27, 2005 between Option Software, Inc. and Cello-Foil
Products, Inc. 28.    Vsupport Certificate (expiration date March 25, 2004)
between VERITAS Software Global Corporation and Cello-Foil Products, Inc. for
the product of BACKUP EXEC,WIN,MICROSOFT EXCHANGE SVR AGENT W/ CLIENT ACCESS
LIC,V9.0 -VS2 1 Y 29.    Vsupport Certificate (expiration date March 25, 2004)
between VERITAS Software Global Corporation and Cello-Foil Products, Inc. for
the product of BACKUP EXEC,WIN,SVRS,V9.0 -VS2 1 Y 30.    Software License
Certificate (order date March 25, 2003) between VERITAS Software Global
Corporation and Cello-Foil Products, Inc. for the product of BACKUP
EXEC,WIN,SVRS,V9.0,LICENSE COMPETITIVE UPG 31.    VERISTAS VIP Program License
between VERITAS Software Global Corporation and Cello-Foil Products, Inc.

 

48



--------------------------------------------------------------------------------

Schedule 5.17

 

Item

  

Description

32.    Software License Certificate (order date March 25, 2003) between VERITAS
Software Global Corporation and Cello-Foil Products, Inc. for the product of
BACKUP EXEC,WIN,MICROSOFT EXCHANGE SVR AGENT W/ CLIENT ACCESS LIC,V9.0,LIC 33.
   License Agreement between Microsoft Corporation and Cello-Foil Products, Inc.
for the following intellectual properties: Office 97 standard, Office 2000
standard, Office 2000 professional, Office XP standard, Office 2003 standard,
Office 2003 professional, BackOffice 2.5, Exchange Server 5.5, SQL Server 7.0,
Visio 2000, Visio 2003, Windows 2003 (CAL). Windows Server 2003, Windows
Terminal Server 2003 (CAL), Project 2000, Publisher 98, Visual Studio Net Pro
2003, Windows-98 and Windows XP Professional. 34.    License Agreements entered
into by Exopack-Newmarket, LLC for the following intellectual properties:
Acrobat, ACT!, ADP PC/Payroll for Windows – Client, APICS Supply Chain Creates
Net Value CD, Backup Exec Win NT/2000, Backup Exec Win NT/2000 exchange agent,
Backup Exec Win NT/2000 open file agent, Backup Exec Win NT/2000 remote agent,
Bar-One Print only, Bar-One ProPlus, CADWizz, DesignCAD Express, MS Project
Standard 2003, MS Visual Basic, MS Win 2000 Pro, MS Win 2000 Server, MS-Office
95, MS-Office 97, MS-Office2000Premium, MS-Office2000Pro, MS-Office2000Std,
MS-Windows 95, MS-Windows 98, NT 4.0 Server, NT 4.0 Workstation, SmartDraw
Standard (2 concurrent users), SmartDraw Standard (Jim McMullan’s copy),
Sterling Commerce - Gentran/EDI, and Visio. 35.    License Agreements entered
into by The Packaging Group (Canada) for the following intellectual properties:
pcAnywhere 10.5 Host Only, Antivirus Enterprise Edition 9.0 Gold, Maint 1YR RNW,
and pcAnywhere 10.5 Host & Remote.

 

49



--------------------------------------------------------------------------------

Schedule 6.12

GUARANTORS

Cello-Foil Holding Corp.

Exopack Advanced Coatings, LLC

Exopack Holding Corp.

Exopack Key Holdings, LLC

Exopack-Hebron, L.L.C.

Exopack-Ontario, Inc.

Exopack-Technology, LLC

Exopack-Thomasville, LLC

Intelicoat Technologies Image Products Matthews LLC

TPG Enterprises, Inc.

TPG Group Holding Corp.

TPG (US), Inc.

 

50



--------------------------------------------------------------------------------

Schedule 7.02

EXISTING INDEBTEDNESS

Capitalized Leases and Purchase Money Obligations

 

Lessee

  

Lessor

  

Collateral

  

Maturity Date

  

Outstanding Amount

Exopack, LLC

   GE Capital Public Finance    Manufacturing facility located at 905 W.
Verdigis Road, Catoosa, Oklahoma    October 31, 2023 with two additional options
to renew for a period of 5 years each    $4,383,770 (as of May 31, 2011)

Exopack, LLC

   GE Credit Corp.    One 2008 7-layer film line manufactured by Kuhne, one 2003
7-layer film line manufactured by Kuhne, and one 1200KVA Clean Source UPS   
November 30, 2014    $3,038,193 (as of May 27, 2011)

Exopack Holding Corp.

  

People’s Capital and
Leasing Corp.

255 Bank St.

Waterbury, CT 06702

   One new Windmoeller and Hoelsher 41 inch Miraflex CM10 ten color flexo press.
Serial No. 54.697 and one new Windmoeller and Hoelsher 67 inch Novoflex CL10   
July 5, 2015    $4,119,677 (as of May 31, 2011)

Contingent Obligations

 

1. $300,000 CAD Standby Letter of Credit by Cello-Foil Holding Corp. for the
benefit of Bank Spinnaker Langstaff Investments, Letter of Credit Number
SM218117, issued by Wachovia Bank.

 

2. $35,000 Standby Letter of Credit by Exopack, LLC for the benefit of Royal
Indemnity Co., Letter of Credit Number S817488, issued by ABN Amro Bank.

 

3. $375,000 Standby Letter of Credit by Exopack, LLC for the benefit of Federal
Insurance Co., Letter of Credit Number S871442, issued by ABN Amro Bank.

 

4. $1,950,000 Standby Letter of Credit by Exopack, LLC for the benefit of United
States Fire Insurance, Letter of Credit Number SE446661W, issued by Wachovia
Bank.

 

5. $100,000 Standby Letter of Credit by Cello-Foil Holding Corp. for the benefit
of Michigan Dept. of Labor and Economic Growth, Letter of Credit Number
SM218121, issued by Wachovia Bank.

 

51



--------------------------------------------------------------------------------

Schedule 7.02

 

6. $65,000 Standby Letter of Credit by Exopack, LLC for the benefit of Southern
California Edison, Letter of Credit Number SM236908, issued by ABN Amro Bank.

 

7. $350,000 Standby Letter of Credit by Exopack, LLC for the benefit of Polyplex
Americas, Letter of Credit Number SE450717 issued by Wells Fargo Bank.

 

8. $755,950 Standby Letter of Credit by Exopack, LLC for the benefit of General
Electric Credit Corp of TN, Letter of Credit Number SE450900W, issued by Wells
Fargo Bank.

 

52



--------------------------------------------------------------------------------

Schedule 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

Administrative Agent:

Notice Address for all Notices under Article II of the Credit Agreement:

Bank of America, N.A.

One Independence Center

101 N. Tryon St., 4th Floor

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Christopher Mata

Telephone No.: (980) 387-2471

Telecopier No.: (704) 719-5474

E-Mail: christopher.m.mata@baml.com

Notice Address for all Other Notices under the Credit Agreement:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Henry Pennell

Telephone No.: (214) 209-1226

Telecopier No.: (214)290-9448

E-Mail: henry.pennell@baml.com

with a copy to:

Bank of America, N.A.

Corporate Center

100 N. Tryon St., 17th Floor

Mail Code: NC1-007-17-15

Charlotte, NC 28255-0001

Attention: Robert Milligan

Telephone No.: (980) 388-2754

Telecopier No.: (980) 683-6305

E-Mail: robert.milligan@baml.com

 

53



--------------------------------------------------------------------------------

Schedule 11.02

Administrative Agent’s Wire Instructions:

Bank of America, N.A.

ABA Number: XXXXXXXXXXXX

Account Number: XXXXXXXXXXXX

Attention: Corporate Credit Services

Reference: Exopack, LLC and Cello-Foil Products, Inc.

 

54



--------------------------------------------------------------------------------

Schedule 11.02

Loan Parties:

Notice Address:

c/o Exopack Holding Corp.

3070 Southport Road

Spartanburg, SC 29302

Attention: Mr. Eric Lynch

Electronic Mail Address: eric.lynch@exopack.com

Telephone No.: 864-596-7474

Facsimile No.: 864-596-4410

http://www.exopack.com

with a copy to:

Sun Capital Partners, Inc.

5200 Town Center Circle, Suite 600,

Boca Raton, Florida 33486

Attention: C. Deryl Couch & Jeremy Stone

Electronic Mail Address: dcouch@suncappart.com & jstone@suncappart.com

Telephone No.: 561-962-3409

Facsimile No.: 561-394-0540

and

Patricia F. Brennan, Esq.

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Telephone No.: 212-309-6814

Facsimile No.: 212-309-6001

Electronic Mail Address: pbrennan@morganlewis.com

 

55



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May     , 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein have the respective meanings specified in the Agreement), among Exopack,
LLC, a Delaware limited liability company (“Exopack”), Cello-Foil Products,
Inc., a Michigan corporation (“Cello-Foil”, and together with Exopack,
collectively, the “Borrowers”), Exopack Holding Corp., a Delaware corporation
(“Intermediate Holdings”), Exopack Key Holdings, LLC, a Delaware limited
liability company (“Holdings”), certain subsidiaries of the Borrowers, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Term B Loans] [New Term Loans]

 

  ¨ A conversion or continuation of [Term B Loans] [New Term Loans]

 

  1. On                                                                     
         (a Business Day).

 

  2. In the amount of $                                                     

 

  3. Comprised of                                                              

                                [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months.

 

A - 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The Borrowers hereby represent and warrant that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

EXOPACK, LLC By:     Name:     Title:     CELLO-FOIL PRODUCTS, INC. By:    
Name:     Title:    

 

A - 2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

INTENTIONALLY OMMITTED

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM B NOTE

             ,         

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise, jointly
and severally, to pay to                                  or its registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of the Term B Loan from time to time
made by the Lender to the Borrowers under that certain Credit Agreement, dated
as of May     , 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; capitalized terms used
but not defined herein have the respective meanings specified in the Agreement),
among the Borrowers, Exopack Holding Corp., Exopack Key Holdings, LLC, certain
subsidiaries of the Borrowers, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

The Borrowers promise to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term B Note is one of the Term B Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term B Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term B Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. The Term B Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term B Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term B Note.

 

C - 1

Form of Term B Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

EXOPACK, LLC By:     Name:     Title:    

 

CELLO-FOIL PRODUCTS, INC. By:     Name:     Title:    

 

C - 2

Form of Term B Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By

 

C - 3

Form of Term B Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May     , 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein have the respective meanings specified in the Agreement), among Exopack,
LLC, a Delaware limited liability company (“Exopack”), Cello-Foil Products,
Inc., a Michigan corporation (“Cello-Foil”, and together with Exopack,
collectively, the “Borrowers”), Exopack Holding Corp., a Delaware corporation
(“Intermediate Holdings”), Exopack Key Holdings, LLC, a Delaware limited
liability company (“Holdings”), certain subsidiaries of the Borrowers, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
he/she is the                                                   of Intermediate
Holdings, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on behalf of Intermediate
Holdings, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Intermediate Holdings has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Year of Intermediate
Holdings ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Intermediate Holdings has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the Fiscal Quarter of
Intermediate Holdings ended as of the above date. Such consolidated financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of Intermediate
Holdings and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrowers, Intermediate Holdings and Holdings during the accounting period
covered by such financial statements.

 

1 

This certificate should be signed by the CEO or CFO of Intermediate Holdings.

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Borrowers, Intermediate Holdings and
Holdings during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrowers, Intermediate Holdings and Holdings performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrowers, Intermediate Holdings and Holdings performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrowers, Intermediate Holdings
and Holdings contained in Article V of the Agreement and all representations and
warranties of any Loan Party that are contained in any document furnished at any
time under or in connection with the Loan Documents, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered; provided that , in each case, such materiality qualifiers shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

[Use following paragraph 5 for Fiscal Year-end Compliance Certificate]

5. The financial analyses and information set forth on Schedules 1 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of , .

 

EXOPACK HOLDING CORP. By:     Name:     Title:    

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

[Use following Schedule 1 for Fiscal Year-end Compliance Certificate]

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I

   Financial Definitions       A.    Consolidated EBITDA          1.   
Consolidated Net Income    $ ______          2.    Consolidated Interest Charges
   $ ______          3.    Provision for Federal, state, local and foreign
income taxes payable    $ ______          4.    Depreciation and amortization
expense    $ ______          5.    Other non-recurring expenses reducing
Consolidated Net Income which do not represent a cash item in such period or any
future period    $ ______          6.    Payments pursuant to the Management
Agreement    $ ______          7.    Non-cash compensation charges and non-cash
expenses or charges arising from the grant or issuance of stock, stock options
or other equity-based awards to directors, officers or employees of Intermediate
Holdings and its Subsidiaries.    $ ______          8.    Sarbanes-Oxley
compliance and other related public company expenses    $ ______          9.   
Cash restructuring charges or reserves and business optimization expense (not to
exceed $7.5 million for any Measurement Period of four consecutive Fiscal
Quarters)    $ ______          10.    Amount of net cost savings, operating
expense reductions, other operating improvements and acquisition synergies
projected by Intermediate Holdings in good faith (the aggregate amount of add
backs made pursuant to this Line 10 and Line 9 above for such Measurement Period
of four consecutive Fiscal Quarters shall not exceed $15 million)    $ ______   
      11.    Fee, expenses and bonuses to employees in connection with the
Transaction    $ ______   

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

      12.    Historical adjustments      $______          13.    Other
extraordinary non-recurring cash expenses (aggregate amount of add backs made
pursuant to this Line 13, Line 9 and Line 10 for any Measurement Period of four
consecutive Fiscal Quarters shall not exceed $22.5 million)      $______      
   14.    Federal, state, local and foreign income tax credits      $______   
      15.    All non-cash items increasing Consolidated Net Income, other than
the accrual of revenue in the ordinary course of business.      $______         
16.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 +
11 + 12 + 13 – 14 – 15):      $______      

B.

   Consolidated Cash Flow          1.    Consolidated Net Income      $______   
      2.    Other non-recurring expenses reducing Consolidated Net Income which
do not represent a cash item in such period or any future period      $______   
      3.    Non-cash compensation charges and non-cash expenses or charges
arising from the grant or issuance of stock, stock options or other equity-based
awards to directors, officers or employees of Intermediate Holdings and its
Subsidiaries.      $______          4.    To the extent included in Consolidated
Net Income, all non-cash items increasing Consolidated Net Income, other than
the accrual of revenue in the ordinary course of business.      $______         
5.    Consolidated Cash Flow (Line I.B.1 + 2 + 3 – 4)      $______      

C.

   Consolidated Leverage Ratio          1.    Consolidated Funded Indebtedness
     $______          2.    Consolidated EBITDA (Line I.A.16 above)      $______
         3.    Consolidated Leverage Ratio (Line I.C.1 ÷ Line I.C.2)     
____ to 1   

II

   Section 2.05(b)(i) – Mandatory Prepayments – Excess Cash Flow      

A.

   Applicable Prepayment Percentage      ____ % 

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

         75% if Line I.C.3 is greater than or equal to 3.5 to 1             50%
if Line I.C.3 is less than 3.5 to 1 and greater than or equal to 2 to 1         
   25% if Line I.C.3 is less than 2 to 1 and greater than or equal to 1.5 to 1
            0% if Line I.C.3 is less than 1.5 to 1       B.    Excess Cash Flow
         1.    Consolidated Cash Flow (Line I.B.5 above)    $ ______          2.
   Decrease in Adjusted Consolidated Working Capital    $ ______          3.   
Consolidated Interest Charges actually paid in cash    $ ______          4.   
Scheduled principal repayments of Term Loans, to the extent actually made    $
______          5.    Incomes taxes actually paid in cash          6.    Capital
Expenditures actually made    $ ______          7.    Increase in Adjusted
Consolidated Working Capital    $ ______          8.    Excess Cash Flow (Line
II.B.1 + 2 – 3 – 4 – 5 – 6 – 7)    $ ______       C.    Aggregate principal
amount of Term Loans prepaid pursuant to Section 2.05(a)    $ ______         
Mandatory Prepayment (Line II.A x Line II.B.7 – Line II.C):    $ ______   

III

   Section 7.12 – Capital Expenditures.       A.    Capital Expenditures made
during Fiscal Year to date:    $ ______       B.    Capital Expenditures that
could have been made pursuant to Section 7.12 during prior Fiscal Year but which
were not made:    $ ______       C.    Maximum permitted Capital Expenditures


($45 million + Line III.B):

   $ ______   

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1. Assignor[s]: ______________________________

              ______________________________

 

2. Assignee[s]: ______________________________

              ______________________________

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrowers: Exopack, LLC and Cello-Foil Products, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the Administrative Agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of May __, 2011, among Exopack,
LLC, Cello-Foil Products, Inc., Exopack Holding Corp., Exopack Key Holdings,
LLC, certain subsidiaries of the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent

 

6. Assigned Interest:

 

Assignor[s]6

   Assignee[s]7      Facility
Assigned8      Aggregate
Amount of
Commitment/Loans
for all Lenders9      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number           _________       $ ________________       $ _________        
____________ %            _________       $ ________________       $ _________
        ____________ %            _________       $ ________________       $
_________         ____________ %   

 

[7.

Trade Date: __________________]11

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Term B
Commitment”, etc.).

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

[Consented to and]12 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:       Title:

[Consented to:]13

 

EXOPACK, LLC By:       Title: CELLO-FOIL PRODUCTS, INC. By:       Title:

 

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13

To be added only if the consent of the Borrowers is required by the terms of the
Credit Agreement.

 

E-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

E-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Attached.

 

E-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT E-3

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]14 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]15 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]16 hereunder are several and
not joint.]17 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

2. For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

14 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

15 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

16 

Select as appropriate.

17 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-3 - 1

Affiliated Lender Assignment and Assumption



--------------------------------------------------------------------------------

1. Assignor[s]: ______________________________

___________________________[, in its capacity as an Affiliated Lender]18

 

2. Assignee[s]: ______________________________

___________________________[, in its capacity as an Affiliated Lender]19

 

3. Borrowers: Exopack, LLC and Cello-Foil Products, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of May __, 2011, among Exopack,
LLC, Cello-Foil Products, Inc., Exopack Holding Corp., Exopack Key Holdings,
LLC, certain subsidiaries of the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent

 

6. Assigned Interest:

 

Assignor[s]20

  

Assignee[s]21

   Facility
Assigned22      Aggregate
Amount of
Commitment/Loans
for all Lenders23      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans24     CUSIP
Number           _________       $ ________________       $ _________        
____________ %            _________       $ ________________       $ _________
        ____________ %            _________       $ ________________       $
_________         ____________ %   

 

[7.

Trade Date: __________________]25

 

18 

Include if an Affiliated Lender

19 

Include if an Affiliated Lender

20 

List each Assignor, as appropriate.

21 

List each Assignee, as appropriate.

22 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Term B
Commitment”, etc.).

23 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

24 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

25 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-3 - 2

Affiliated Lender Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

E-3 - 3

Affiliated Lender Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR][, in its capacity as an Affiliated Lender]26 By:    
  Title: ASSIGNEE [NAME OF ASSIGNEE][, in its capacity as an Affiliated
Lender]27 By:       Title:

Consented to and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:       Title:

 

26 

Include if an Affiliated Lender

27 

Include if an Affiliated Lender

 

E-3 - 4

Affiliated Lender Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFLIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, received or has been accorded the opportunity to receive copies of
the most recent financial statements delivered pursuant to Section 6.01 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, (a) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

E-3 - 5

Affiliated Lender Assignment and Assumption



--------------------------------------------------------------------------------

1.3 Affiliated Lenders. The Affiliated Lender, in its capacity as the
[Assignor][Assignee] represents and warrants (i) it is a Affiliated Lender and
acknowledges that it is bound by and agrees to be subject to
Section 11.06(b)(vii) of the Credit Agreement, (ii) no Default or Event of
Default has occurred or is continuing or would result from the consummation of
the transactions contemplated by this Assignment and Assumption, (iii) after
giving effect to this Assignment and Assumption, the aggregate principal amount
of all Loans held by all Affiliated Lenders constitutes less than 15% of the
aggregate principal amount of all Loans then outstanding, (iv) it does not have
any material non-public information with respect to the Borrowers that (a) has
not been disclosed to the Lenders (other than Lenders that do not wish to
receive material non-public information with respect to Holdings, Intermediate
Holdings, the Borrowers, any of their Subsidiaries or Affiliates) prior to the
date hereof and (b) could reasonably be expected to have a material effect upon,
or otherwise be material, (x) to a Lender’s decision to participate in any
assignment pursuant to Section 11.06 of the Credit Agreement or (y) to the
market price of the Loans, and (v) after giving effect to any such assignment,
if Affiliated Lenders shall, in the aggregate, own or hold Loans with an
aggregate principal amount in excess of 15% of the original principal amount of
all Loans then outstanding, then (1) the portion of the assigned Loans in excess
of such 15% limit shall be null and void and the Register shall be modified to
reflect such void portion of the assigned Loans, and (2) the assigning Lender
shall refund to the Affiliated Lender a pro rata portion of the purchase price
of the Loans assigned pursuant to the Affiliated Lender Assignment and
Assumption, which pro rata portion shall reflect the amount of Loans voided
pursuant to subclause (1) above and (vi) that the Administrative Agent does not
have any affirmative obligation to determine whether the Loans held by
Affiliated Lenders exceed the 15% limit set forth in clause (v).

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-3 - 6

Affiliated Lender Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

 

F - 1

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

 

G - 1

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT H

PLEDGE AGREEMENT

 

H - 1

Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF AUCTION PROCEDURE

This Exhibit I is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.16 of the Credit Agreement (as defined below), of which
this Exhibit I is a part. It is not intended to be a definitive statement of all
of the terms and conditions of a modified Dutch auction, the definitive terms
and conditions for which shall be set forth in the Auction Notice (as defined
below). None of the Administrative Agent, the Auction Manager, or any of its
Affiliates makes any recommendation pursuant to any Auction Notice as to whether
or not any Lender should participate in a Discounted Voluntary Prepayment Offer,
nor shall the decision by the Administrative Agent or the Auction Manager (or
any of their Affiliates) in its capacity as a Lender to participate in a
Discounted Voluntary Prepayment Offer be deemed to constitute such a
recommendation. Each Lender should make its own decision as to whether to
participate in a Discounted Voluntary Prepayment Offer and as to the price to be
sought for such Term Loans. In addition, each Lender should consult its own
attorney, business advisor or tax advisor as to legal, business, tax and related
matters concerning each Discounted Voluntary Prepayment Offer and the Auction
Notice. Capitalized terms not otherwise defined in this Exhibit I have the
meanings assigned to them in the Credit Agreement, dated as of May ___, 2011,
among Exopack, LLC, Cello-Foil Products, Inc., Exopack Key Holdings, LLC,
Exopack Holding Corp., certain subsidiaries of Exopack Key Holdings, LLC, Bank
of America, N.A., as administrative agent and the other lenders party thereto
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

(a) Notice Procedures. In connection with each Discounted Voluntary Prepayment
Offer, the Borrowers will provide notification to the Auction Manager for
distribution to the Lenders of the Term Loans (each, an “Auction Notice”). Each
Auction Notice shall contain (i) the aggregate amount of the Term Loans that the
Borrowers offer to prepay in such Discounted Voluntary Prepayment Offer (the
“Auction Amount”), which may be expressed at the election of the Borrowers as
either (A) the total par principal amount of the Series of Term Loans offered to
be prepaid or (B) the total cash amount offered to be paid pursuant to the
auction described herein (the “Auction”); (ii) the range of discounts to par
(the “Discount Range”), expressed as a range of prices per $1,000, at which the
Borrowers would be willing to prepay Term Loans in such Discounted Voluntary
Prepayment Offer; provided that the par principal amount of the Term Loans
offered to be prepaid in each Auction shall be in a minimum aggregate amount of
$5,000,000 and with minimum increments of $1,000,000 (it being understood that
the par principal amount of Term Loans actually prepaid may be less than the
minimum amount in the event that the aggregate par principal amount of Term
Loans actually offered to be available for prepayment by Lenders in such Auction
is less than the minimum amount); (iii) the date on which such Discounted
Voluntary Prepayment Offer will conclude, on which date Return Bids (as defined
below) will be due by 1:00 p.m, which date shall be at least five Business Days
following the date of the Discounted Prepayment Option Notice (as such date and
time may be extended by the Auction Manager, the “Expiration Time”); and
(iv) any other conditions specified by the Borrowers that must be satisfied for
the Borrowers to be obligated to consummate such Discounted Voluntary Prepayment
Offer. Such Expiration Time may be extended upon notice by the Borrowers to the
Auction Manager received not less than 24 hours

 

I-1

Form of Auction Procedures



--------------------------------------------------------------------------------

before the original Expiration Time. The terms of the Auction Notice may be
amended upon notice by the Borrowers to the Auction Manager received not less
than 24 hours before the original Expiration Time. A Discounted Voluntary
Prepayment Offer shall be regarded as a “failed discounted voluntary prepayment
offer” in the event that either (x) the Borrowers withdraw such Discounted
Voluntary Prepayment Offer in accordance with the terms hereof or as set forth
in Section 2.16 of the Credit Agreement or (y) the Expiration Time occurs with
no Qualifying Bids having been received. In the event of a failed Discounted
Voluntary Prepayment Offer, the Borrower shall not be permitted to deliver a new
Auction Notice prior to the date occurring three Business Days after such
withdrawal or Expiration Time, as the case may be. Notwithstanding anything to
the contrary contained herein, the Borrowers shall not initiate any Discounted
Voluntary Prepayment Offer by delivering an Auction Notice to the Auction
Manager until after the conclusion (whether successful or failed) of the
previous Discounted Voluntary Prepayment Offer (if any), whether such conclusion
occurs by withdrawal of such previous Discounted Voluntary Prepayment Offer or
the occurrence of the Expiration Time of such previous Discounted Voluntary
Prepayment Offer.

(b) Reply Procedures. In connection with any Discounted Voluntary Prepayment
Offer, each Lender wishing to participate in such Discounted Voluntary
Prepayment Offer shall, prior to the Expiration Time, provide the Auction
Manager with a notice of participation, in the form included in the Auction
Notice (each, a “Return Bid”) which shall specify (i) a discount to par that
must be expressed as a price per $1,000 in principal amount of Term Loans (the
“Reply Price”) of each Series within the applicable Discount Range and (ii) the
par principal amount of Term Loans of each Series that such Lender accepts for
prepayment at its Reply Price, which must be in increments of $100,000 (the
“Reply Amount”). The minimum incremental amount requirements described above
shall not apply if Lender submits a Reply Amount equal to such Lender’s entire
remaining amount of its applicable Series of Term Loans. Lenders may only submit
one Return Bid per Series per Discounted Voluntary Prepayment Offer, but each
Return Bid may contain up to three component bids (or such larger number of
component bids as may be specified in the Auction Notice), each of which may
result in a separate Qualifying Bid and each of which will not be contingent on
any other component bid submitted by such Lender resulting in a Qualifying Bid.
In addition to the Return Bid, the participating Lender must execute and
deliver, to be held in escrow by the Auction Manager, an assignment and
acceptance in the form included in the Auction Notice (each, an “Auction
Assignment and Assumption”). The Borrowers will not prepay any Term Loans at a
price that is outside of the applicable Discount Range, nor will any Return Bids
(including any component bids specified therein) submitted at a price that is
outside such applicable Discount Range be considered in any calculation of the
Applicable Threshold Price (as defined below). Any Lender with outstanding Term
Loans whose Return Bid is not received by the Auction Manager by the Expiration
Time shall be deemed to have declined to accept any Discounted Voluntary
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Borrowers,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Discounted Voluntary Prepayment Offer within the Discount Range for such
Discounted Voluntary Prepayment Offer that will allow the Borrowers to complete
the Discounted Voluntary

 

I-2

Form of Auction Procedures



--------------------------------------------------------------------------------

Prepayment Offer by prepaying the full Auction Amount (or such lesser amount of
Term Loans for which the Borrowers have received Qualifying Bids). The Borrowers
shall prepay Term Loans of each Lender whose Return Bid is within the Discount
Range and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All Term Loans included in
Qualifying Bids (including multiple component Qualifying Bids contained in a
single Return Bid) received at a Reply Price lower than the Applicable Threshold
Price will be prepaid at the Applicable Threshold Price, subject to proration as
set forth in paragraph (d) below. Each participating Lender will receive notice
of a Qualifying Bid as soon as reasonably practicable but in no case later than
five Business Days from the date of the Expiration Time.

(d) Proration Procedures. If the aggregate principal amount of all Term Loans
for which Qualifying Bids have been submitted in any given Discounted Voluntary
Prepayment Offer at or below the Applicable Threshold Price would exceed the
remaining portion of the Auction Amount, the Borrowers shall prepay such Loans
ratably based on the relative principal amounts offered by each Lender in an
aggregate amount equal to the amount necessary to complete the prepayment of the
Auction Amount. No Return Bids or any component thereof will be accepted above
the Applicable Threshold Price.

(e) Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m., on the Business Day after which the
Expiration Time occurs; provided that the failure to post such Applicable
Threshold Price and proration factor by such time shall not affect the validity
of such Discounted Voluntary Prepayment Offer. The Auction Manager will insert
the principal amount of Term Loans of the applicable Series to be prepaid and
the applicable settlement date.

(f) Prepayment Notice. Each Auction Notice shall contain the following
representations and warranties by the Borrowers:

“No Default or Event of Default has occurred and is continuing on the date of
the delivery of this Auction Notice and at the time of prepayment of any Term
Loans pursuant hereto or would result from this Discounted Voluntary Prepayment
Offer or from the application of the proceeds thereof.

Neither Borrower is in possession of any material non-public information with
respect to Holdings, Intermediate Holdings, any Borrower or any of their
Subsidiaries that (x) has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Holdings, Intermediate Holdings, any Borrower or any of their Subsidiaries)
prior to such date and (y) if not disclosed to the Lenders, could reasonably be
expected to have a material effect (whether negative or positive) upon, or
otherwise be material to, (1) a Lender’s decision to participate in any Auction
or (2) the market price of the Term Loans subject to such Auction or Equity
Interests of Borrower, Intermediate Holdings or Holdings.”

 

I-3

Form of Auction Procedures



--------------------------------------------------------------------------------

(g) Additional Procedures. Once initiated by an Auction Notice, the Borrowers
must, in accordance with Section 2.16(b) of the Credit Agreement, terminate any
Discounted Voluntary Prepayment Offer if it reasonably believes that it will
fail to satisfy one or more of the conditions set forth in Section 2.16(a) of
the Credit Agreement which are required to be met at the time which otherwise
would have been the time of prepayment of Term Loans pursuant to such Discounted
Voluntary Prepayment Offer. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be withdrawn, modified, revoked,
terminated or cancelled by a Lender. However, a Discounted Voluntary Prepayment
Offer may become void if the conditions to the prepayment set forth in
Section 2.16 of the Credit Agreement are not met. The Borrowers shall pay the
aggregate purchase price in respect of all Qualifying Bids for which prepayment
by the Borrowers are required in accordance with the foregoing provisions to the
Administrative Agent for the account of the applicable Lenders not later than
2:00 p.m. on a settlement date as determined jointly by the Borrowers and the
Auction Manager (which shall be not later than ten Business Days after the date
Return Bids are due). All questions as to the form of documents and eligibility
of Term Loans that are the subject of a Discounted Voluntary Prepayment Offer
will be determined by the Auction Manager, in consultation with the Borrowers,
and their determination will be final and binding so long as such determination
is not inconsistent with the terms of Section 2.16 of the Credit Agreement or
this Exhibit I. The Auction Manager’s interpretation of the terms and conditions
of the Auction Notice, in consultation with the Borrowers, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 2.16 of the Credit Agreement or this Exhibit I. None of the
Administrative Agent, the Auction Manager or any of their Affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrowers, the Loan Parties, or any of their Affiliates (whether contained
in an Auction Notice or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information. This Exhibit I shall not require either Borrower to initiate any
Discounted Voluntary Prepayment Offer.

 

I-4

Form of Auction Procedures